

Conformed Copy
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of July 30, 2008
 
among
 
DUFF & PHELPS, LLC, as Borrower
 
DUFF & PHELPS ACQUISITIONS, LLC, as one of the Guarantors
 
THE LENDERS AND L/C ISSUERS PARTY HERETO
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent and Collateral Agent
 
and
 
LASALLE BANK NATIONAL ASSOCIATION,
as Syndication Agent
 
♦ ♦ ♦
 
GE CAPITAL MARKETS, INC.,
as Sole Lead Arranger and Bookrunner
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
Page
   
ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
1
   
Section 1.1
Defined Terms
1
     
Section 1.2
UCC Terms
31
     
Section 1.3
Accounting Terms and Principles
31
     
Section 1.4
Intentionally Omitted
32
     
Section 1.5
Interpretation
32
     
ARTICLE II THE FACILITIES
32
   
Section 2.1
The Commitments
32
     
Section 2.2
Borrowing Procedures
35
     
Section 2.3
Swing Loans
36
     
Section 2.4
Letters of Credit
37
     
Section 2.5
Reduction and Termination of the Commitments
40
     
Section 2.6
Repayment of Loans
40
     
Section 2.7
Optional Prepayments
41
     
Section 2.8
Mandatory Prepayments
41
     
Section 2.9
Interest
43
     
Section 2.10
Conversion and Continuation Options
43
     
Section 2.11
Fees
44
     
Section 2.12
Application of Payments
44
     
Section 2.13
Payments and Computations
46
     
Section 2.14
Evidence of Debt
47
     
Section 2.15
Suspension of LIBO Rate Option
48
     
Section 2.16
Breakage Costs; Increased Costs; Capital Requirements
49
     
Section 2.17
Taxes
50
     
Section 2.18
Substitution of Lenders
53

 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)



   
Page
   
ARTICLE III CONDITIONS TO LOANS AND LETTERS OF CREDIT
54
   
Section 3.1
Restatement Effective Date
55
     
Section 3.2
Conditions Precedent to Each Loan and Letter of Credit
55
     
ARTICLE IV REPRESENTATIONS AND WARRANTIES
55
   
Section 4.1
Corporate Existence; Compliance with Law
56
     
Section 4.2
Loan Documents
56
     
Section 4.3
Ownership of Group Members
57
     
Section 4.4
Financial Statements
57
     
Section 4.5
Material Adverse Effect
58
     
Section 4.6
Solvency
58
     
Section 4.7
Litigation
58
     
Section 4.8
Taxes
58
     
Section 4.9
Margin Regulations
58
     
Section 4.10
No Burdensome Obligations; No Distributions; No Defaults
58
     
Section 4.11
Investment Company Act; Public Utility Holding Company Act
59
     
Section 4.12
Labor Matters
59
     
Section 4.13
ERISA
59
     
Section 4.14
Environmental Matters
60
     
Section 4.15
Intellectual Property
60
     
Section 4.16
Title; Real Property
60
     
Section 4.17
Full Disclosure
61
     
ARTICLE V FINANCIAL COVENANTS
61
   
Section 5.1
Maximum Consolidated Senior Leverage Ratio
61
     
Section 5.2
Minimum Consolidated Fixed Charge Coverage Ratio.
62
     
ARTICLE VI REPORTING COVENANTS
62
   
Section 6.1
Financial Statements
62
     
Section 6.2
Other Events
64

 
ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)



   
Page
     
Section 6.3
Purchase Agreements
64
     
Section 6.4
Taxes
64
     
Section 6.5
ERISA Matters
65
     
Section 6.6
Environmental Matters
65
     
Section 6.7
Other Information
65
     
ARTICLE VII AFFIRMATIVE COVENANTS
66
   
Section 7.1
Maintenance of Corporate Existence
66
     
Section 7.2
Compliance with Laws, Etc
66
     
Section 7.3
Intentionally Omitted
66
     
Section 7.4
Maintenance of Property
66
     
Section 7.5
Maintenance of Insurance
66
     
Section 7.6
Keeping of Books
67
     
Section 7.7
Access to Books and Property
67
     
Section 7.8
Environmental
67
     
Section 7.9
Use of Proceeds
67
     
Section 7.10
Additional Collateral and Guaranties
68
     
Section 7.11
Deposit Accounts; Securities Accounts and Cash Collateral Accounts
69
     
Section 7.12
Interest Rate Contracts
69
     
Section 7.13
Payment of Taxes
69
     
ARTICLE VIII NEGATIVE COVENANTS
70
   
Section 8.1
Indebtedness
70
     
Section 8.2
Liens
71
     
Section 8.3
Investments
73
     
Section 8.4
Asset Sales
74
     
Section 8.5
Restricted Payments
74

 
iii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)



   
Page
     
Section 8.6
Prepayment of Subordinated Debt
76
     
Section 8.7
Fundamental Changes
76
     
Section 8.8
Change in Nature of Business
76
     
Section 8.9
Transactions with Affiliates
77
     
Section 8.10
Third-Party Restrictions on Indebtedness, Liens, Investments or Restricted
Payments
77
     
Section 8.11
Modification of Certain Documents
78
     
Section 8.12
Accounting Changes; Fiscal Year
78
     
Section 8.13
Margin Regulations
78
     
Section 8.14
Compliance with ERISA
78
     
Section 8.15
Hazardous Materials
78
     
Section 8.16
Payments of Contingent Payment Amounts
78
     
ARTICLE IX EVENTS OF DEFAULT
79
   
Section 9.1
Definition
79
     
Section 9.2
Remedies
81
     
Section 9.3
Actions in Respect of Letters of Credit
81
     
ARTICLE X THE ADMINISTRATIVE AGENT
81
   
Section 10.1
Appointment and Duties
81
     
Section 10.2
Binding Effect
82
     
Section 10.3
Use of Discretion
83
     
Section 10.4
Delegation of Rights and Duties
83
     
Section 10.5
Reliance and Liability
83
     
Section 10.6
Administrative Agent Individually
84
     
Section 10.7
Lender Credit Decision
85
     
Section 10.8
Expenses; Indemnities
85
     
Section 10.9
Resignation of Administrative Agent or L/C Issuer
85

 
iv

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)



   
Page
     
Section 10.10
Release of Collateral or Guarantors
86
     
Section 10.11
Additional Secured Parties
87
     
Section 10.12
Co-Agents
87
     
ARTICLE XI MISCELLANEOUS
87
   
Section 11.1
Amendments, Waivers, Etc
87
     
Section 11.2
Assignments and Participations; Binding Effect
89
     
Section 11.3
Costs and Expenses
91
     
Section 11.4
Indemnities
92
     
Section 11.5
Survival
93
     
Section 11.6
Limitation of Liability for Certain Damages
93
     
Section 11.7
Lender-Creditor Relationship
93
     
Section 11.8
Right of Setoff
93
     
Section 11.9
Sharing of Payments, Etc
94
     
Section 11.10
Marshaling; Payments Set Aside
94
     
Section 11.11
Notices
94
     
Section 11.12
Electronic Transmissions
95
     
Section 11.13
Governing Law
96
     
Section 11.14
Jurisdiction
96
     
Section 11.15
Waiver of Jury Trial
97
     
Section 11.16
Severability
97
     
Section 11.17
Execution in Counterparts
97
     
Section 11.18
Entire Agreement
97
     
Section 11.19
Use of Name
97
     
Section 11.20
Non-Public Information; Confidentiality
97
     
Section 11.21
Patriot Act Notice
98



v

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
 
SCHEDULES
 
Schedule I
–
Commitments
Schedule II
–
Addresses for Notices
Schedule III
–
Consolidated EBITDA
Schedule IV
 
Non-Material Subsidiaries
Schedule V
-
Permitted Acquisitions
Schedule 4.2
–
Consents
Schedule 4.3
–
Ownership of Borrower and Subsidiaries
Schedule 4.12
–
Labor Matters
Schedule 4.13
–
List of Plans
Schedule 4.14
–
Environmental Matters
Schedule 4.15
–
Intellectual Property
Schedule 4.16
–
Real Property
Schedule 8.1
–
Existing Indebtedness
Schedule 8.2
–
Existing Liens
Schedule 8.3
–
Existing Investments



EXHIBITS
 
Exhibit A
–
Form of Assignment
Exhibit B
–
Form of Note
Exhibit C
–
Form of Notice of Borrowing
Exhibit D
–
Form of Swingline Request
Exhibit E
–
Form of L/C Request
Exhibit F
–
Form of Notice of Conversion or Continuation
Exhibit G
–
Form of Compliance Certificate
Exhibit H
–
Form of Guaranty and Security Agreement



vi

--------------------------------------------------------------------------------



This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 30, 2008, is
entered into among DUFF & PHELPS, LLC, a Delaware limited liability company (the
“Borrower”), DUFF & PHELPS ACQUISITIONS, LLC, a Delaware limited liability
company (“Holdings”), the Lenders (as defined below), the L/C Issuers (as
defined below) and GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), as
administrative agent and collateral agent for the Lenders and the L/C Issuers
(in such capacity, and together with its successors and permitted assigns, the
“Administrative Agent”), and LaSalle Bank National Association, as syndication
agent (the “Syndication Agent”).


WHEREAS, the Borrower, the Lenders, the L/C Issuers and the Administrative Agent
are parties to a Credit Agreement, dated as of September 30, 2005 (as heretofore
amended, restated, modified or supplemented, the “Original Credit Agreement”);
and


WHEREAS, the parties hereto desire to amend and restate the terms and provisions
of the Original Credit Agreement in the form hereof; and


WHEREAS, the Loan Parties have agreed to continue to secure all of their
Obligations under the Loan Documents with a security interest in and lien in
favor of the Administrative Agent, for the benefit of Administrative Agent and
the Lenders, upon substantially all of their existing and after-acquired
personal and real property including a continuing Lien or mortgage on and
security interest in all Collateral in which a Lien or mortgage on or security
interest was granted pursuant to the Loan Documents prior to the Original
Closing Date; and
 
WHEREAS, Guarantors (as hereinafter defined) are willing to continue to guaranty
all of the obligations of Borrower under this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and subject to the terms and conditions hereof
the Borrower, Lenders and Administrative Agent agree that the Original Credit
Agreement be and hereby is amended and restated in its entirety as this
Agreement:


ARTICLE I
 
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
 
Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings:


“Acquired Company” means the business unit referred to as Corporate Value
Consulting, a division of The Standard & Poor’s Corporation, a wholly-owned
subsidiary of The McGraw-Hill Companies, Inc.
 
“Acquisition” means the acquisition of all or substantially all of the assets of
the Acquired Company and its Subsidiaries pursuant to the terms of the
Acquisition Agreement.
 
“Acquisition Agreement” means the agreement for the purchase and sale of assets
dated as of September 15, 2005 by and between the Borrower and The McGraw-Hill
Companies, Inc.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
1

--------------------------------------------------------------------------------


 
“Additional Lender” has the meaning specified in Section 2.1(c)(iv).
 
“Additional Term Loan” has the meaning ascribed to it in Section 2.1(b).
 
“Additional Term Loan Commitment” means (a) as to any Additional Term Loan
Lender, the commitment of such Lender to make its Pro Rata Share of the
Additional Term Loan (in the amount determined by the Administrative Agent in
its sole discretion and notified to such Additional Term Loan Lender, and in any
event not to exceed the amount set forth as its maximum Additional Term Loan
Commitment below the signature of such Additional Term Loan Lender on its
signature page to Amendment No. 2) in the maximum aggregate amount set forth in
Section 2.1(b) or in the most recent Assignment Agreement, if any, executed by
such Lender and (b) as to all Additional Term Loan Lenders, the aggregate
commitment of all Additional Term Loan Lenders to make the Additional Term Loan.
As of the Amendment No. 2 Effective Date, the Additional Term Loan Commitment is
$15,000,000.
 
“Additional Term Loan Facility” means the Additional Term Loan Commitments and
the provisions herein related to the Additional Term Loans.
 
“Additional Term Loan Lender” means any Lender with an Additional Term Loan
Commitment.
 
“Affected Lender” has the meaning specified in Section 2.18(a).
 
“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that in no event shall a Secured Party be deemed an
Affiliate of the Borrower solely by virtue of holding Obligations. For purpose
of this definition, “control” means the possession of either (a) the power to
vote, or the beneficial ownership of, 10% or more of the Voting Stock of such
Person or (b) the power to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.
 
“Agreement” means this Credit Agreement.
 
“Amendment No. 2” means Amendment No. 2, dated October 31, 2006 to this
Agreement.
 
“Amendment No. 2 Effective Date” means October 31, 2006.
 
“Applicable Margin” means, with respect to Revolving Loans, Swing Loans and Term
Loans, a percentage equal to the percentage set forth below:
 
APPLICABLE
MARGINS
 
BASE RATE 
LOANS
 
LIBO RATE LOANS
 
Revolving Credit Facility
   
1.75
%
 
2.75
%
Term Loan
   
1.75
%
 
2.75
%



CREDIT AGREEMENT
DUFF & PHELPS, LLC
2

--------------------------------------------------------------------------------


 
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.
 
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any prospective assignee thereof and accepted by the
Administrative Agent and, to the extent required by this Agreement, consented to
by the Borrower (such consent not to be unreasonably withheld), in substantially
the form of Exhibit A.
 
“Assumed Tax Rate” means, for any taxable year, the highest marginal effective
rate of federal, state and local income tax applicable to an individual resident
in New York, New York (or, if higher, a corporation doing business in New York,
New York), taking into account the deductibility of state and local taxes.
 
“Base Rate” means, at any time, a rate per annum equal to the higher of (a) the
rate last quoted by The Wall Street Journal as the “base rate on corporate loans
posted by at least 75% of the nation’s 30 largest banks” in the United States
or, if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent) and (b)
the sum of 0.5% per annum and the Federal Funds Rate.
 
“Base Rate Loan” means any Loan that bears interest based on the Base Rate.
 
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability which is
reasonably likely to be incurred, contingent or otherwise.
 
“Borrowing” means a borrowing consisting of Loans (other than Swing Loans and
Loans deemed made pursuant to Section 2.3 or 2.4) made in one Facility on the
same day by the Lenders according to their respective Commitments under such
Facility.
 
“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with notices and determinations in respect of any LIBO
Rate or LIBO Rate Loan or any funding, conversion, continuation, Interest Period
or payment of any LIBO Rate Loan, that is also a day on which dealings in Dollar
deposits are carried on in the London interbank market.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
3

--------------------------------------------------------------------------------


 
“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition, leasing
(pursuant to a Capital Lease), construction, replacement, repair, substitution
or improvement of fixed or capital assets or additions to equipment, in each
case required to be capitalized under GAAP on a Consolidated balance sheet of
such Person, excluding (a) interest capitalized during construction, (b) any
expenditure to the extent, for purpose of the definition of Permitted
Acquisition, such expenditure is part of the aggregate amounts payable in
connection with, or other consideration for, any Permitted Acquisition
consummated during or prior to such period, (c) any expenditure that is part of
a Permitted Reinvestment and (d) any furniture and equipment expenditures
(including, without limitation, computer equipment) in an individual amount less
than $1,000, to the extent that such expenditure reduces Consolidated EBITDA for
such period. In the event that such Person receives reimbursement of an
expenditure that has been included as a Capital Expenditure under this
definition from a lessor as an incentive in connection with an operating lease
between such Person and such lessor, the amount of Capital Expenditures for the
period in which such reimbursement occurs shall be reduced (but not below zero)
by the amount of such reimbursement.
 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.
 
“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction of
any Person or any synthetic lease, the amount of all obligations of such Person
that is capitalized on a balance sheet of such Person prepared in accordance
with GAAP.
 
“Cash Collateral Account” means a deposit account or securities account in the
name of the Borrower and under the control (as defined in the applicable UCC) of
the Administrative Agent and (a) in the case of a deposit account, from which,
during the continuance of any Event of Default, upon notice from the
Administrative Agent to the applicable depository institution (other than during
the continuance of an Event of Default under Section 9.1(a) or (e) in which case
no such notice shall be required), the Borrower may not make withdrawals except
as permitted by the Administrative Agent and (b) in the case of a securities
account, with respect to which the Administrative Agent shall be the entitlement
holder and, during the continuance of any Event of Default, upon notice from the
Administrative Agent to the applicable securities intermediary (other than
during the continuance of an Event of Default under Section 9.1(a) or (e) in
which case no such notice shall be required), the only Person authorized to give
entitlement orders with respect thereto.
 
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000
and (e) shares of any United States money market fund that (i) has substantially
all of its assets invested continuously in the types of investments referred to
in clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) and (d) above shall not exceed 365
days.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
4

--------------------------------------------------------------------------------


 
“Cash on Hand” means, with respect to any Person as of any date of
determination, cash on hand of such Person and its Subsidiaries on a
Consolidated basis on such date (to the extent free of Liens other than rights
of offset of the applicable depository bank or securities intermediary and other
than Liens in favor of the Administrative Agent) less an amount equal to the
aggregate amounts accrued and unpaid as of such date in respect of incentive
bonuses to employees; provided, however, that in no event shall Cash on Hand be
less than zero.
 
“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).
 
“Change of Control” means the occurrence of any of the following: (a) any
“person” or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934 as amended), other than any combination of the
Permitted Investors or any “group” including any Permitted Investors, shall have
acquired the beneficial ownership of 35% or more on a fully diluted basis of the
Voting Stock of Holdings; and the Permitted Investors shall own, directly or
indirectly, less than such “person” or “group” on a fully diluted basis of the
Voting Stock of Holdings; or (ii) continuing directors shall cease for any
reason other than death or disability to constitute a majority of the directors
of Holdings then in office, where "continuing director" means, at any date of
determination, each individual director of Holdings who (x) has been a member of
such board in the period of twelve successive calendar months last ended prior
to such date or (y) whose nomination for election by the directors of Holdings
was approved by a vote of at least a majority of the directors who were
continuing directors at the time of such nomination, (b) Holdings shall cease to
own and control legally and beneficially (directly or indirectly) all of the
Voting Stock of the Borrower, or (c) a “Change of Control” or any term of
similar effect, as defined in any document governing Indebtedness of any Group
Member having a principal amount in excess of $5,000,000 shall occur.
 
“Chanin” means Chanin Capital Partners, LLC, a Delaware limited liability
company.
 
“Chanin Acquisition” means the purchase by Holdings of 100% of the limited
liability company interests of Chanin pursuant to and in accordance with the
terms of the Chanin Acquisition Documents.
 
“Chanin Acquisition Documents” means the Chanin Purchase Agreement, together
with all certificates and other documents entered into, recorded or filed in
connection therewith.
 
“Chanin Purchase Agreement” means that unit purchase agreement, dated as of
October 10, 2006, between Holdings, Chanin, the unitholders signatory hereto as
sellers and Jeffrey Chanin and Company, Inc. as seller representative, as
originally in effect or as amended, modified or supplemented in accordance with
its terms and the terms of this Agreement.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
5

--------------------------------------------------------------------------------


 
"Class A Common Stock" means Class A Common Stock, par value $.01 per share of
DPC.
 
“Code” means the U.S. Internal Revenue Code of 1986.
 
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted pursuant to any Loan Document.
 
“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment and Term Loan Commitment.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.
 
“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.
 
“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, the Consolidated Interest Expense of such Person for such period less
the sum of, in each case to the extent included in the definition of
Consolidated Interest Expense, (a) the amortized amount of debt discount and
debt issuance costs, (b) charges relating to write-ups or write-downs in the
book or carrying value of existing Consolidated Total Debt, (c) interest payable
in evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.
 
“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated current assets of such Person at such date other than cash,
Cash Equivalents and any Indebtedness owing to such Person or any of its
Subsidiaries by Affiliates of such Person.
 
“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
should be classified as current liabilities on a Consolidated balance sheet of
such Person; provided, however, that “Consolidated Current Liabilities” shall
exclude the principal amount of the Loans then outstanding, accruals for annual
bonuses and accrued interest.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
6

--------------------------------------------------------------------------------


 
“Consolidated EBITDA” means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person for such period plus (b) the sum of, in
each case to the extent included in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for United States federal
income taxes or other taxes measured by net income (including any provision for
distributions in respect of any such taxes), (ii) Consolidated Interest Expense,
amortization of debt discount and commissions and other fees and charges
associated with Indebtedness, (iii) any loss from extraordinary items and any
other non-recurring loss, (iv) any depreciation, depletion and amortization
expense, (v) any aggregate net loss on the Sale of property (other than accounts
(as defined under the applicable UCC) and inventory) outside the ordinary course
of business, (vi) all non-cash impairment charges (to the extent not captured in
amortization), (vii) all underfunded pension expenses to the extent constituting
non-cash charges, (viii) all non-cash expenses resulting from the grant of stock
and stock options and other compensation to management personnel of any Group
Member pursuant to a written plan or agreement or the treatment of such options
under variable plan accounting, (ix) for a period of 12 months after a Lift-out
Acquisition, expenses (including, without limitation, sign-on bonus and related
cash payments in connection with the initial hiring of the applicable
professionals) incurred with respect to such Lift-out Acquisition, in an
aggregate amount not to exceed the lesser of (x) $500,000 times the number of
professionals hired in such Lift-out Acquisition and (y) $3,000,000, for such
12-month period, (x) all non-cash purchase accounting adjustments in connection
with the Acquisition, (xi) all severance costs to the extent not paid in cash,
(xii) all cash payments to managing directors of the Borrower and its
Subsidiaries relating to the Acquisition and the Chanin Acquisition and the
Related Transactions (and excluding bonuses paid other than in connection with
the Acquisition and the Chanin Acquisition and the Related Transactions), (xiii)
any fees, expenses or charges related to any equity offering, permitted
investment, Permitted Acquisition, disposal or Indebtedness permitted by this
Agreement (whether or not successful), (xiv) the amount of any non-cash minority
interest expense deducted in calculating Consolidated Net Income, (xv) payments
under section 1.5 of the Chanin Purchase Agreement made in accordance with this
Agreement and (xvi) any other non-cash expenditure, charge or loss for such
period (other than any non-cash expenditure, charge or loss relating to
write-offs, write-downs or reserves with respect to accounts and inventory),
including the amount of any compensation deduction as the result of any grant of
Stock or Stock Equivalents to employees, officers, directors or consultants and
minus (c) the sum of, in each case to the extent included in the calculation of
such Consolidated Net Income and without duplication, (i) any credit for United
States federal income taxes or other taxes measured by net income, (ii) any
interest income, (iii) any gain from extraordinary items and any other
non-recurring gain, (iv) any aggregate net gain from the Sale of property (other
than accounts (as defined in the applicable UCC) and inventory) out of the
ordinary course of business by such Person, (v) any other non-cash gain,
including any reversal of a charge referred to in clause (b)(vi) above by reason
of a decrease in the value of any Stock or Stock Equivalent, and (vi) any other
cash payment in respect of expenditures, charges and losses that have been added
to Consolidated EBITDA of such Person pursuant to clause (b)(xv) above in any
prior period.
 
“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any period, the ratio of (a)(i) Consolidated EBITDA of such Person for such
period minus (ii) Capital Expenditures of such Person for such period minus
(iii) Taxes paid by (or distributions made for Taxes payable in respect of)
Holdings and its Subsidiaries during such period (and not counted in any prior
period) and including any Taxes payable by (or in respect of) Holdings and its
Subsidiaries in respect of such period even if such Taxes are paid in a
subsequent period to (b) the Consolidated Fixed Charges of such Person for such
period.
 
“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum, determined on a Consolidated basis, of (a) the Consolidated Cash
Interest Expense of such Person and its Subsidiaries for such period, (b) the
principal amount of Consolidated Total Debt that is scheduled to be paid during
such period, excluding any such scheduled principal amount that was prepaid at
least one year prior to its scheduled due date (whether pursuant to a
refinancing or otherwise), (c) all cash dividends paid by such Person and its
Subsidiaries on Stock during such period to Persons other than such Person and
its Subsidiaries other than distributions counted under clause (a)(iii) of the
definition of “Consolidated Fixed Charge Coverage Ratio” and (d) all commitment
fees and other costs, fees and expenses payable by such Person and its
Subsidiaries during such period in order to effect, or because of, the
incurrence of any Indebtedness.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
7

--------------------------------------------------------------------------------


 
“Consolidated Interest Expense” means, for any Person for any period, (a)
Consolidated total interest expense of such Person and its Subsidiaries for such
period and including, in any event, (i) interest capitalized during such period
and net costs under Interest Rate Contracts for such period and (ii) all fees,
charges, commissions, discounts and other similar obligations (other than
reimbursement obligations) with respect to letters of credit, bank guarantees,
banker’s acceptances, surety bonds and performance bonds (whether or not
matured) payable by such Person and its Subsidiaries during such period minus
(b) the sum of (i) Consolidated net gains of such Person and its Subsidiaries
under Interest Rate Contracts for such period and (ii) Consolidated interest
income of such Person and its Subsidiaries for such period.
 
“Consolidated Net Income” means, with respect to any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be Consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation and (c) any income attributable to a reduction in
rent expense arising by virtue of a reimbursement by a lessor of an expenditure
to the extent such reimbursement has reduced Capital Expenditures under the last
sentence of the definition of the term ‘Capital Expenditures’.
 
“Consolidated Senior Leverage Ratio” means, with respect to any Person as of any
date, the ratio of (a) Consolidated Total Debt (excluding any Subordinated Debt
and Revolving Credit Outstandings) of such Person as of the last day of such
period plus the average daily Revolving Credit Outstandings for the last period
of four consecutive Fiscal Quarters ending on or before such date to (b)
Consolidated EBITDA for such Person for such period.
 
“Consolidated Total Debt” of any Person means at any time (a) all Indebtedness
of a type described in clause (a), (b), (c)(i) (limited, in the case of clause
(c)(i), to Indebtedness consisting of drawn and unreimbursed letters of credit
of any Loan Party), (d) or (f) of the definition thereof and, without
duplications, all Guaranty Obligations with respect to any such Indebtedness, in
each case, of such Person and its Subsidiaries on a Consolidated basis less (b)
Cash on Hand in an aggregate amount not to exceed $2,500,000, at such time;
provided, however, that obligations arising under section 1.5 of the Chanin
Purchase Agreement are not “Consolidated Total Debt” for purposes of this
Agreement.
 
“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
8

--------------------------------------------------------------------------------


 
“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.
 
“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, among the Administrative Agent, the financial institution or other Person
at which such account is maintained or with which such entitlement or contract
is carried and the Loan Party maintaining such account, effective to grant
“control” (as defined under the applicable UCC) over such account to the
Administrative Agent and entitling the Administrative agent, during the
continuance of any Event of Default, to give orders with respect thereto.
 
“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution approved by the
Administrative Agent.
 
“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary approved by the
Administrative Agent.
 
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
 
“Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agent and setting forth, as of a date set forth therein, for each
Person that is a Loan Party, that is subject to Section 7.10 or that is a
Subsidiary of any of them, (a) the full legal name of such Person, (b) the
jurisdiction of organization and any organizational number and tax
identification number of such Person, (c) the location of such Person’s chief
executive office (or, if applicable, sole place of business) and (d) the number
of shares of each class of Stock of such Person (other than Holdings)
authorized, the number outstanding and the number and percentage of such
outstanding shares for each such class owned, directly or indirectly, by any
Loan Party or any Subsidiary of any of them.
 
“Customary Permitted Liens” means, with respect to any Person, any of the
following:
 
(a) Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen,
workmen or mechanics and other similar Liens, in each case imposed by law or
arising in the ordinary course of business, and, for each of the Liens in
clauses (i) and (ii) above for amounts that are not yet due (or, in the case of
clause (ii), are not overdue for a period of more than 60 days) or that are
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves or other appropriate provisions are
maintained on the books of such Person in accordance with GAAP;


CREDIT AGREEMENT
DUFF & PHELPS, LLC
9

--------------------------------------------------------------------------------


 
(b) Liens of a collection bank on items in the course of collection arising
under Section 4-208 of the UCC as in effect in the State of New York or any
similar section under any applicable UCC or any similar Requirement of Law of
any foreign jurisdiction;
 
(c) pledges or cash deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits (other than any Lien imposed by ERISA), (ii) to secure
the performance of bids, tenders, leases (other than Capital Leases), sales or
other trade contracts (other than for the repayment of borrowed money) or
(iii) made in lieu of, or to secure the performance of, surety, customs,
reclamation or performance bonds (in each case not related to judgments or
litigation);
 
(d) judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.1(f) and pledges or cash deposits made in
lieu of, or to secure the performance of, judgment or appeal bonds in respect of
such judgments and proceedings;
 
(e) Liens (i) arising by reason of zoning restrictions, easements, licenses,
reservations, restrictions, covenants, rights-of-way, encroachments, minor
defects or irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property or (ii) consisting of leases, licenses
or subleases granted by a lessor, licensor or sublessor on its property (in each
case other than Capital Leases) otherwise permitted under Section 8.4 that, for
each of the Liens in clause (i) above, do not, in the aggregate, materially (x)
impair the value or marketability of such real property or (y) interfere with
the ordinary conduct of the business conducted and proposed to be conducted at
such real property;
 
(f) Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, (iii) for amounts not
yet due or that are being contested in good faith by appropriate proceedings
diligently conducted and (iv) for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;
 
(g) the title and interest of a lessor or sublessor in and to personal property
leased or subleased (other than through a Capital Lease), in each case extending
only to such personal property;
 
(h) Liens that are statutory, common law or contractual rights of setoff
relating to deposit accounts; and
 
(i) non-exclusive licenses and sub-licenses of Intellectual Property in the
ordinary course that do not materially interfere with the Borrower’s business.
 
“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.
 
“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the Facilities and (b) all other documents filed by any Group Member with the
United States Securities and Exchange Commission.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
10

--------------------------------------------------------------------------------


 
"Disqualified Stock" has the meaning specified in clause (g) of the definition
of "Indebtedness."
 
“Dollar Equivalent” means the amount in Dollars for any amount denominated in
Dollars and the Equivalent Amount in Dollars of any amount denominated in any
other currency.
 
“Dollars” and the sign “$” each mean the lawful money of the United States of
America.
 
“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.
 
“DPC” means Duff & Phelps Corporation, a Delaware corporation.
 
“E-Fax” means any system used to receive or transmit faxes electronically.
 
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.
 
“Environmental Laws” means all applicable Requirements of Law and Permits
imposing liability or standards of conduct for or relating to the regulation and
protection of the environment and natural resources, and to the extent relating
to hazardous materials, human health and safety, including CERCLA, the SWDA, the
Hazardous Materials Transportation Act (49 U.S.C. §§ 5101 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.), the Toxic
Substances Control Act (15 U.S.C. §§ 2601 et seq.), the Clean Air Act (42 U.S.C.
§§ 7401 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et
seq.), the Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.), the
Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), all regulations
promulgated under any of the foregoing, all analogous Requirements of Law and
Permits and any environmental transfer of ownership notification or approval
statutes, including the Industrial Site Recovery Act (N.J. Stat. Ann. §§ 13:1K-6
et seq.).
 
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) imposed on, incurred by or asserted against any Group
Member as a result of, or related to, any claim, suit, action, investigation,
proceeding or demand by any Person, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute or common law or
otherwise, arising under any Environmental Law or in connection with any
environmental, health or safety condition or with any Release and resulting from
the ownership, lease, sublease or other operation or occupation of property by
any Group Member, whether on, prior or after the date hereof.
 
“Equivalent Amount” means on any date of determination, with respect to
obligations or valuations denominated in one currency, (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency at the rate used by Administrative Agent’s treasury function on such
date or, if such date is not a Business Day, on the Business Day immediately
preceding such date of determination, or at such other rate as may have been
agreed in writing between the Borrower and the Administrative Agent.
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
11

--------------------------------------------------------------------------------


 
“ERISA Affiliate” means, collectively, any Group Member, and any Person under
common control, or treated as a single employer, with any Group Member, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
 
“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(c) of ERISA (unless the 30-day notice requirement has been duly
waived under the applicable regulations) with respect to a Title IV Plan,
(b) the withdrawal of any ERISA Affiliate from a Title IV Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA, (c) the complete or partial
withdrawal of any ERISA Affiliate from any Multiemployer Plan, (d) with respect
to any Multiemployer Plan, the filing of a notice of reorganization, insolvency
or termination (or treatment of a plan amendment as termination) under Section
4041A of ERISA, (e) the filing of a notice of intent to terminate a Title IV
Plan (or treatment of a plan amendment as termination) under Section 4041 of
ERISA, (f) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC, (g) the failure to make any required
contribution to any Title IV Plan or Multiemployer Plan when due, (h) the
imposition of a lien under Section 412 of the Code or Section 302 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of any
ERISA Affiliate, (i) the failure of a Benefit Plan or any trust thereunder
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other applicable Requirements of Law to qualify thereunder and (j) any other
event or condition that would reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.
 
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
 
“E-System” means any electronic system, including Intralinks® and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Related Persons or
any other Person, providing for access to data protected by passcodes or other
security system.
 
“Eurodollar Reserve Requirements” means, with respect to any Interest Period and
for any LIBO Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect 2 Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D of the Federal Reserve Board) maintained by a
member bank of the United States Federal Reserve System.
 
“Event of Default” has the meaning specified in Section 9.1.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
12

--------------------------------------------------------------------------------


 
“Excess Cash Flow” means, for any period, (a) Consolidated Net Income of
Holdings for such period, (b) minus, without duplication, (i) any cash principal
payment on the Loans during such period (but only, in the case of payment in
respect of Revolving Loans, to the extent that the Revolving Credit Commitments
are permanently reduced by the amount of such payment) other than any mandatory
prepayment required pursuant to Section 2.8(a) because of the existence of
Excess Cash Flow, (ii) any scheduled or other mandatory cash principal payment
made by the Borrower or any of its Subsidiaries during such period on any
Capitalized Lease Obligation or other Indebtedness (but only, if such
Indebtedness may be reborrowed, to the extent such payment results in a
permanent reduction in commitments thereof), (iii) any Capital Expenditure made
by such Person or any of its Subsidiaries during such period or committed in
that period to be made in a future period to the extent permitted by this
Agreement, excluding any such Capital Expenditure to the extent financed through
the incurrence of Capitalized Lease Obligations or any long-term Indebtedness,
(iv) any Investments (including expenses related thereto) made by such Person or
any of its Subsidiaries during such period to the extent permitted by this
Agreement, (v) any Restricted Payments during such period to the extent
permitted by this Agreement, (vi) the amount of all non-cash credits included in
arriving at such Consolidated Net Income, (vii) any amount of cash spent during
such period with respect to expenses accrued on Holdings’ balance sheet in
connection with the Acquisition and the Chanin Acquisition or an acquisition
permitted hereunder, including, in any event, purchase accounting reserves and
amounts paid to employees in connection with the Acquisition and the Chanin
Acquisition to the extent not deducted in arriving at Consolidated Net Income,
(viii) the net amount of any cash generated by any Foreign Subsidiary during
such period which cash remains in the possession, ownership or control of such
Foreign Subsidiary to the extent such cash cannot be repatriated without adverse
tax consequences or is otherwise necessary for the operations of such Foreign
Subsidiary, (ix) the amount of all net non-cash gains (exclusive of items
reflected in the Working Capital of Holdings) included in arriving at such
Consolidated Net Income, (x) gains or losses for such period from Sales of
assets other than Sales in the ordinary course of business of the Subsidiaries
of Holdings, (xi) the Consolidated Cash Interest Expense of such Person for such
period, (xii) any cash losses from extraordinary items or non-recurring losses
to the extent not deducted in arriving at such Consolidated Net Income, (xiii)
Taxes paid by (or distributions made for Taxes payable in respect of) Holdings
and its Subsidiaries during such period to the extent not deducted in arriving
at Consolidated Net Income for such period, and including as a deduction under
this clause (xiii) any Taxes payable by (or in respect of) Holdings and its
Subsidiaries in respect of such period even if such Taxes are paid in a
subsequent period, provided, however, that if a reduction is made during any
period for Taxes payable in respect of, but not paid in, such period, then no
deduction shall be made for such Taxes in the period which such Taxes are paid,
(xiv) payments under section 1.5 of the Chanin Purchase Agreement and (xv) any
increase in the Working Capital of Holdings during such period (measured as the
excess of such Working Capital at the end of such period over such Working
Capital at the beginning of such period, but in any event, for the fiscal year
ending December 31, 2006, excluding the Working Capital of Chanin) (c) plus
without duplication, (i) any decrease in the Working Capital of Holdings during
such period (measured as the excess of such Working Capital at the beginning of
such period over such Working Capital at the end thereof and (ii) non-cash stock
compensation costs deducted during such period in arriving at Consolidated Net
Income.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
13

--------------------------------------------------------------------------------


 
“Excluded Subsidiary” means (A) Chanin Shared Opportunity Fund LLC, (B) Chanin
Investment Fund LLC, (C) Duff & Phelps Securities, LLC, (D) any other Domestic
Subsidiary that is a broker dealer to the extent that the book value of the
assets of such Domestic Subsidiary as at the last day of the most recently
completed fiscal quarter constitutes no more than 1.5% individually of the book
value of the assets of DPC and its Subsidiaries on a Consolidated basis, as
reflected in the Financial Statements for such period delivered by the Borrower
to the Administrative Agent pursuant to Section 6.1(b) or (c); and (E) any
Subsidiary that is not a Domestic Person and, in each case, in respect of which
any of (a) the pledge of all of the Stock of such Subsidiary as Collateral for
any Obligation of the Borrower, (b) the grant by such Subsidiary of a Lien on
any of its property as Collateral for any Obligation of the Borrower or (c) such
Subsidiary incurring Guaranty Obligations with respect to any Obligation of
Holdings, the Borrower or any Domestic Person would, in the good faith judgment
of the Borrower, result in adverse tax consequences to the Loan Parties and
their Subsidiaries, taken as a whole; provided, however, that (x) the
Administrative Agent and the Borrower may agree that, despite the foregoing, any
such Subsidiary shall not be an “Excluded Subsidiary” and (y) no such Subsidiary
shall be an “Excluded Subsidiary” if, with substantially similar tax
consequences, such Subsidiary has entered into any Guaranty Obligations with
respect to, such Subsidiary has granted a security interest in any of its
property to secure, or more than 65% of the Voting Stock of such Subsidiary was
pledged to secure, directly or indirectly, any Indebtedness (other than the
Obligations) of any Loan Party.
 
“Facilities” means (a) the Term Loan Facility and (b) the Revolving Credit
Facility.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Administrative
Agent in its sole discretion.
 
“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.
 
“Fee Letter” means, collectively, the letter agreement, dated as of August 23,
2005, addressed to the Borrower from the Administrative Agent and accepted by
the Borrower, with respect to certain fees to be paid from time to time to the
Administrative Agent and its Related Persons, (ii) the New Fee Letter and (iii)
the Restatement Fee Letter.
 
“Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or 6.1.
 
“Fiscal Quarter” means each 3 fiscal month period ending on March 31, June 30,
September 30 or December 31.
 
“Fiscal Year” means the twelve month period ending on December 31.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Person.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.3, all references to “GAAP” shall be to GAAP
applied consistently with the principles used in the preparation of the
Financial Statements described in Section 4.4(a).


CREDIT AGREEMENT
DUFF & PHELPS, LLC
14

--------------------------------------------------------------------------------


 
“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).
 
“Group Members” means, collectively Holdings and its Subsidiaries. Solely for
the purposes of Section 6.1, the term “Group Members” shall include DPC.
 
“Group Members’ Accountants” means KPMG LLP or other nationally-recognized
independent registered certified public accountants reasonably acceptable to the
Administrative Agent.
 
“Guarantor” means Holdings, each Wholly Owned Subsidiary of Holdings listed on
Schedule 4.3 that is not an Excluded Subsidiary and each other Person that
enters into any Guaranty Obligation with respect to any Obligation under a Loan
Document of any Loan Party.
 
“Guaranty and Security Agreement” means a guaranty and security agreement, in
substantially the form of Exhibit H, among the Administrative Agent, the
Borrower and other Guarantors from time to time party thereto.
 
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation and (b) any liability of such Person
for a primary obligation through any Contractual Obligation (contingent or
otherwise) or other arrangement (i) to purchase, repurchase or otherwise acquire
such primary obligation or any security therefor or to provide funds for the
payment or discharge of such primary obligation (whether in the form of a loan,
advance, stock purchase, capital contribution or otherwise), (ii) to maintain
the solvency, working capital, equity capital or any balance sheet item, level
of income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include (x) endorsements for
collection or deposit in the ordinary course of business and (y) product
warranties given in the ordinary course of business. The outstanding amount of
any Guaranty Obligation shall equal the outstanding amount of the primary
obligation so guaranteed or otherwise supported or, if lower, the stated maximum
amount for which such Person may be liable under such Guaranty Obligation.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
15

--------------------------------------------------------------------------------


 
“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.
 
“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.
 
“Incremental Amendment” has the meaning specified in Section 2.1(c)(v).
 
“Incremental Availability” has the meaning specified in Section 2.1(c)(ii).
 
“Incremental Facility” means the Incremental Term Loans and the provisions
herein related to the Incremental Term Loans.
 
“Incremental Facility Closing Date” has the meaning specified in Section
2.1(c)(v).
 
“Incremental Term Loans” has the meaning specified in Section 2.1(c)(i).
 
“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured: (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all reimbursement and other obligations with respect to (i) letters of credit,
bank guarantees or bankers’ acceptances or (ii) surety, customs, reclamation or
performance bonds (in each case not related to judgments or litigation) other
than those entered into in the ordinary course of business, (d) all obligations
to pay the deferred purchase price of property or services, other than (i) trade
payables incurred in the ordinary course of business and (ii) special bonuses
payable to employees in connection with the Acquisition, (e) all obligations
created or arising under any conditional sale or other title retention
agreement, regardless of whether the rights and remedies of the seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property, (f) all Capitalized Lease Obligations, (g) all obligations,
whether or not contingent, to purchase, redeem, retire, defease or otherwise
acquire for value any of its own Stock or Stock Equivalents (or any Stock or
Stock Equivalent of a direct or indirect parent entity thereof) prior to the
date that is 180 days after the Scheduled Maturity Date, valued at, in the case
of redeemable preferred Stock, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Stock plus accrued
and unpaid dividends ("Disqualified Stock"), (h) all net payments that would be
required to be made in respect of any Hedging Agreement in the event of a
termination (including an early termination) on the date of determination and
(i) all Guaranty Obligations for obligations of any other Person constituting
Indebtedness of such other Person; provided, however, that the items in each of
clauses (a) through (i) above shall constitute “Indebtedness” of such Person
solely to the extent, directly or indirectly, (x) such Person is liable for any
part of any such item or (y) any such item is secured by a Lien on such Person’s
property.
 
“Indemnified Matter” has the meaning specified in Section 11.4.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
16

--------------------------------------------------------------------------------


 
“Indemnitee” has the meaning specified in Section 11.4.
 
“Initial Term Lender” means a Lender that made or holds an Initial Term Loan.
 
“Initial Term Loans” means the $65,000,000 in aggregate principal amount of term
loans made hereunder on the Original Closing Date and on March 31 , 2006.
 
“Initial Term Loan Commitment” means, with respect to each Initial Term Loan
Lender, the commitment of such Lender to make Initial Term Loans to the
Borrower, which commitment is in the amount set forth opposite such Lender’s
name on Schedule I under the caption “Term Loan Commitment”, as amended to
reflect Assignments and as such amount may be reduced pursuant to this
Agreement. The aggregate amount of the Initial Term Loan Commitments on the
Original Closing Date was $65,000,000.
 
“Initial Term Loan Facility” means the Initial Term Loans and the provisions
herein related to the Initial Term Loans.
 
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property arising under any Requirement of Law and all IP Ancillary
Rights relating thereto, including all Copyrights, Patents, Trademarks, Internet
Domain Names, Trade Secrets, Proprietary Software, and IP Licenses.
 
“Interest Period” means, with respect to any LIBO Rate Loan, the period
commencing on the date such LIBO Rate Loan is made or converted to a LIBO Rate
Loan or, if such loan is continued, on the last day of the immediately preceding
Interest Period therefor and, in each case, ending 1, 2, 3, 6 or, if approved by
Lenders, 9 or 12, months thereafter, as selected by the Borrower pursuant
hereto; provided, however, that (a) if any Interest Period would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day, unless the result of such extension would be
to extend such Interest Period into another such Business Day falls in the next
calendar month, in which case such Interest Period shall end on the immediately
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month, (c) the Borrower may not
select any Interest Period (i) in the case of Revolving Loans, ending after the
Scheduled Revolving Credit Termination Date and (ii) in the case of Term Loans,
ending after the Term Loan Maturity Date, (d) the Borrower may not select any
Interest Period in respect of Loans having an aggregate principal amount of less
than $1,000,000 and (e) there shall be outstanding at any one time no more than
seven Interest Periods.
 
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
 
“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
17

--------------------------------------------------------------------------------


 
“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to purchase or
otherwise acquire, whether in one transaction or in a series of transactions,
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Sales of property or services to any other Person, to the
extent such payment obligation constitutes Indebtedness of such other Person),
excluding deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable and similar items created in the
ordinary course of business or (d) to make, directly or indirectly, any
contribution to the capital of any other Person; provided, however, that
investments made by a Group Member at the direction of a Group Member employee
under the Duff & Phelps Deferred Compensation Plan (or any similar deferred
compensation plan) or a "rabbi trust" formed in connection with such plans shall
not constitute "Investments" for the purposes of this Agreement.
 
“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof.
 
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.
 
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
 
“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, such Letter of Credit, or to cause any Person to do any of the foregoing.
The terms “Issued” and “Issuance” have correlative meanings.
 
“Joinder Agreement” means a joinder agreement, substantially in the form
attached to the Guaranty and Security Agreement as Annex 2.
 
“L/C Cash Collateral Account” means any Cash Collateral Account (a) specifically
designated as such by the Borrower in a notice to the Administrative Agent and
(b) from and after the effectiveness of such notice, not containing any funds
other than those required under the Loan Documents to be placed therein.
 
“L/C Issuer” means (a) GE Capital or any of its Affiliates and (b) each Person
that hereafter becomes an L/C Issuer with the approval of, and pursuant to an
agreement with and in form and substance reasonably satisfactory to, the
Administrative Agent and the Borrower, in each case in their capacity as L/C
Issuers hereunder and together with their successors.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
18

--------------------------------------------------------------------------------


 
“L/C Obligations” means, for any Letter of Credit at any time, the sum of
(a) the L/C Reimbursement Obligations at such time for such Letter of Credit and
(b) the aggregate maximum undrawn face amount of such Letter of Credit
outstanding at such time.
 
“L/C Reimbursement Agreement” has the meaning specified in Section 2.4(a).
 
“L/C Reimbursement Date” has the meaning specified in Section 2.4(e).
 
“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof, as and when matured, to pay all
amounts drawn under such Letter of Credit.
 
“L/C Request” has the meaning specified in Section 2.4(b).
 
“L/C Sublimit” means $5,000,000.
 
“Lender” means, collectively, the Swingline Lender and any other financial
institution or other Person that (a) is listed on the signature pages hereof as
a “Lender” or (b) from time to time becomes a party hereto by execution of an
Assignment, in each case together with its successors.
 
“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4.
 
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
 
“LIBO Base Rate” means, with respect to any Interest Period for any LIBO Rate
Loan, the rate determined by the Administrative Agent to be the offered rate for
deposits in Dollars for the applicable Interest Period appearing on the Dow
Jones Markets Telerate Page 3750 as of 11:00 a.m. (London time) on the second
full Business Day next preceding the first day of each Interest Period. In the
event that such rate does not appear on the Dow Jones Markets Telerate Page 3750
(or otherwise on the Dow Jones Markets screen) at such time, the “LIBO Base
Rate” shall be determined by reference to such other comparable publicly
available service for displaying the offered rate for deposit in Dollars in the
London interbank market as may be selected by the Administrative Agent and, in
the absence of availability, such other method to determine such offered rate as
may be selected by the Administrative Agent in its reasonable discretion
consistent with general market practice at the time.
 
“LIBO Rate” means, with respect to any Interest Period and for any LIBO Rate
Loan, an interest rate per annum determined as the quotient obtained by dividing
(a) the LIBO Base Rate with respect to such Interest Period for such LIBO Rate
Loan by (b) the difference between the number one and the Eurodollar Reserve
Requirements with respect to such Interest Period and for such LIBO Rate Loan.
 
“LIBO Rate Loan” means any Loan that bears interest based on the LIBO Rate.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
19

--------------------------------------------------------------------------------


 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.
 
“Lift-out Acquisition” means the hiring by any Person of five (5) or more
professionals within a three month period (in one or a series of related
transactions); provided, however, that such professionals were employed by the
same employer or its Affiliates immediately prior to being hired by such Person,
so long as no accounts receivables accrued prior to the time of consummation of
such hiring are purchased by or transferred to such Person and no liabilities
are assumed by such Person, in connection with such hiring.
 
“Loan” means any loan made or deemed made by any Lender hereunder.
 
“Loan Documents” means, collectively, this Agreement, any Notes, the Guaranty
and Security Agreement, the Mortgages, the Control Agreements, the Fee Letter,
each Subordination Agreement, and the L/C Reimbursement Agreements, together
with any modification of any term, or any waiver with respect to, any of the
foregoing.
 
“Loan Party” means each Borrower and each Guarantor.
 
“Lovell” means, collectively, Lovell Minnick Financial Advisory Holdings LLC, an
entity that is majority owned and controlled by Lovell Minnick Equity Partners
II LP, together with its Affiliates and partners and, in the case of any such
Person who is an individual, the immediate family members of such Person and
trusts for the benefit of such Person and/or his or her immediate family
members.
 
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, business, operations or property of the Group Members, taken as a
whole, (b) the ability of any Loan Party to perform its obligations under any
Loan Document and (c) the validity or enforceability of any Loan Document or the
material rights and remedies of the Administrative Agent, the Lenders and the
other Secured Parties under any Loan Document.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over real property in favor of the Administrative Agent as security for
the Obligations.
 
“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of real property, each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Administrative Agent for such title
insurer to deliver endorsements to such title insurance as reasonably requested
by the Administrative Agent), environmental assessments and reports and evidence
regarding recording and payment of fees, insurance premium and taxes) that the
Administrative Agent may reasonably request, to create, register, perfect,
maintain, evidence the existence, substance, form or validity of or enforce a
valid lien on such parcel of real property in favor of the Administrative Agent
for the benefit of the Secured Parties, subject only to such Liens as the
Administrative Agent may approve.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
20

--------------------------------------------------------------------------------


 
“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.
 
“Net Cash Proceeds” means proceeds received in cash from (a) any Sale of, or
Property Loss Event with respect to, property, net of (i) the customary
out-of-pocket cash costs, fees and expenses paid or required to be paid in
connection therewith, (ii) taxes paid or reasonably estimated to be payable as a
result thereof and (iii) any amount required to be paid or prepaid on
Indebtedness (other than the Obligations and Indebtedness owing to any Group
Member) secured by the property subject thereto or (b) any sale or issuance of
Stock or incurrence of Indebtedness, in each case net of brokers’, advisors’ and
investment banking fees and other customary out-of-pocket underwriting
discounts, commissions and other customary out-of-pocket cash costs, fees and
expenses, in each case incurred in connection with such transaction; provided,
however, that any such proceeds received by any Subsidiary of Holdings that is
not a Wholly Owned Subsidiary of Holdings shall constitute “Net Cash Proceeds”
only to the extent of the aggregate direct and indirect beneficial ownership
interest of Holdings therein.
 
“New Fee Letter” means the letter agreement, dated as of October 10, 2006 from
the Borrower and addressed to and accepted by General Electric Capital
Corporation, with respect to certain fees to be paid from time to time to
General Electric Capital Corporation and the Administrative Agent and its
Related Persons.
 
“Non-Funding Lender” has the meaning specified in Section 2.2(c).
 
“Non-Material Subsidiary” means each of the Subsidiaries listed on Schedule IV
hereto and any other Subsidiary, in each case, to the extent that: (i) the
EBITDA of such Subsidiary for the the EBITDA of such Subsidiary for the most
recently completed period of four consecutive Fiscal Quarters (or such lesser
period as such Subsidiary has been a Subsidiary) constitutes no more than (x)
1.5% individually, or (y) 3.0% in the aggregate of the EBITDA of DPC and its
Subsidiaries on a Consolidated basis for the most recently completed period of
four consecutive Fiscal Quarters (or such lesser period as such Subsidiary has
been a Subsidiary); and (ii) the book value of the assets of such Subsidiary as
at the date of any Financial Statement delivered pursuant to Section 6.1(b) or
Section 6.1(c) constitutes no more than (x) 1.5% individually, or (y) 3.0% in
the aggregate of the book value of the assets of DPC and its Subsidiaries on a
Consolidated basis as at the last day of such period, in each case, as reflected
in the Financial Statements for such period delivered by the Borrower to the
Administrative Agent pursuant to Section 6.1 (b) or Section 6.1 (c).
 
“Non-U.S. Lender Party” means each of the Administrative Agent, each Lender,
each L/C Issuer, each SPV and each participant, in each case that is not a
Domestic Person.
 
“Note” means (i) a promissory note of the Borrower, in substantially the form of
Exhibit B, payable to the order of a Lender in any Facility in a principal
amount equal to the amount of such Lender’s Commitment under such Facility (or,
in the case of the Initial Term Loan Facility or Additional Term Loan Facility,
the aggregate initial principal amount of the Initial Term Loans or Additional
Term Loans, as applicable), and (ii) any amended and restated promissory note of
the Borrower, in substantially the form of Exhibit B-1 payable to the order of a
Lender in any Facility in a principal amount equal to the Lender’s Commitment
under such Facility (or, in the case of the Term Loan Facility, the aggregate
principal amount of the Term Loans).


CREDIT AGREEMENT
DUFF & PHELPS, LLC
21

--------------------------------------------------------------------------------


 
“Notice of Borrowing” has the meaning specified in Section 2.2(a).
 
“Notice of Conversion or Continuation” has the meaning specified in
Section 2.10(b).
 
“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to the Administrative Agent, any Lender, any L/C Issuer, any other
Indemnitee, any participant, any SPV or, in the case of any Secured Hedging
Agreement, any Affiliate of any of them arising out of, under, or in connection
with, any Loan Document or Secured Hedging Agreement, whether direct or indirect
(regardless of whether acquired by assignment), absolute or contingent, due or
to become due, whether liquidated or not, now existing or hereafter arising and
however acquired, and whether or not evidenced by any instrument or for the
payment of money, including, without duplication, (a) if such Loan Party is the
Borrower, all Loans and L/C Obligations, (b) all interest, whether or not
accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, and (c) all other fees, expenses (including fees, charges
and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Loan Party under any Loan Document or Secured Hedging
Agreement (including those payable to L/C Issuers as described in Section 2.11).
Obligations shall not include Subordinated Debt.
 
“OID” shall have the meaning specified in Section 2.1(c)(iii).
 
“Original Closing Date” means September 30, 2005.
 
“Original Credit Agreement” has the meaning set forth in the recitals hereto.
 
“Other Taxes” has the meaning specified in Section 2.17(c).
 
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
 
“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.
 
“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
22

--------------------------------------------------------------------------------


 
“Permitted Acquisition” means (1) the Chanin Acquisition, (2) the acquisitions
listed on Schedule V hereto and (3) any other Proposed Acquisition (other than
the Acquisition and any Lift-out Acquisition) satisfying each of the following
conditions: (a) the aggregate amounts payable in connection with, and other
consideration for (in each case, including all transaction costs and all
Indebtedness, liabilities and Guaranty Obligations incurred or assumed in
connection therewith or otherwise reflected in a Consolidated balance sheet of
Holdings and the Proposed Acquisition Target), such Proposed Acquisition and all
other Permitted Acquisitions (other than the Chanin Acquisition and the
acquisitions listed on Schedule V hereto) consummated shall not exceed
$30,000,000 in any Fiscal Year and $75,000,000 after the Restatement Effective
Date, provided, that amounts expended in respect of the Chanin Acquisition shall
not be included in any of the foregoing calculations, (b) the Administrative
Agent shall have received reasonable advance notice of such Proposed Acquisition
including a reasonably detailed description thereof at least 10 days prior to
the consummation of such Proposed Acquisition (or such later date as may be
agreed by the Administrative Agent) and on or prior to the date 10 days prior to
consummation of such Proposed Acquisition (or such later date as may be agreed
by the Administrative Agent), the Administrative Agent shall have received
copies of the acquisition agreement and related material Contractual Obligations
and other material documents (including financial information and analysis,
opinions, certificates and lien searches) and information reasonably requested
by the Administrative Agent, (c) as of the date of consummation of any
transaction as part of such Proposed Acquisition and after giving effect to all
transactions to occur on such date as part of such Proposed Acquisition, all
conditions set forth in clauses (i) and (ii) of Section 3.2(b) shall be
satisfied or duly waived, (d) after giving effect to such Permitted Acquisition,
Holdings shall be in compliance with the financial covenants set forth in
Article V on a Pro Forma Basis as of the last day of the last Fiscal Quarter for
which Financial Statements have been delivered hereunder, the Consolidated
Senior Leverage Ratio on a Pro Forma Basis shall be no more than 2.75 to 1.00,
(e) the Proposed Acquisition Target shall be in a substantially similar or
ancillary line of business as that of the Subsidiaries of Holdings, (f) such
Proposed Acquisition shall not have been preceded by an unsolicited tender offer
for such Stock by, or proxy contest initiated by, Holdings or any Subsidiary,
and (g) Holdings and its Subsidiaries shall have received all material
governmental approvals and material third-party consents required to consummate
the Proposed Acquisition.
 
“Permitted Indebtedness” means any Indebtedness of any Group Member that is not
prohibited by Section 8.1 or any other provision of any Loan Document.
 
“Permitted Investment” means any Investment of any Group Member that is not
prohibited by Section 8.3 or any other provision of any Loan Document.
 
“Permitted Investors” means, collectively Lovell and Vestar.
 
“Permitted Lien” means any Lien on or with respect to the property of any Group
Member that is not prohibited by Section 8.2 or any other provision of any Loan
Document.
 
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing or extension,
(b) has a weighted average maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of such Permitted Indebtedness,
(c) is not entered into as part of a Sale and Leaseback transaction, (d) is not
secured by any property or any Lien other than those securing, or permitted to
secure, such Permitted Indebtedness, (e) if subordinated to the Obligations, is
subordinated to the Obligations on substantially the same terms (or more
favorable terms as determined by the Administrative Agent) as such Permitted
Indebtedness is subordinated to the Obligations and (f) the original obligors in
respect of such Indebtedness remain the only obligors thereon; provided,
however, that, notwithstanding the foregoing, (x) the terms of such Permitted
Indebtedness may be modified as part of such Permitted Refinancing if such
modification would have been permitted pursuant to Section 8.11 and (y) no
Guaranty Obligation for such Indebtedness shall constitute part of such
Permitted Refinancing unless similar Guaranty Obligations with respect to such
Permitted Indebtedness existed and constituted (or were permitted to exist and
would constitute) Permitted Indebtedness prior to such refinancing or extension.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
23

--------------------------------------------------------------------------------


 
“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Sale or Property Loss Event, to acquire (or make Capital Expenditures to finance
the acquisition, repair, improvement or construction of), to the extent
otherwise permitted hereunder, property useful in the business of the
Subsidiaries of Holdings or Stock of a Person engaged in the same or a similar
business (including through a Permitted Acquisition) or, if such Property Loss
Event involves loss or damage to property, to repair such loss or damage.
 
“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
 
“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving
pro forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions that are specified in detail in the relevant
Compliance Certificate, Financial Statement or other document provided to the
Administrative Agent or any Lender in connection herewith in accordance with
Regulation S-X of the Securities Act of 1933 (whether or not such regulation is
applicable) or otherwise reasonably acceptable to the Administrative Agent.
 
“Pro Forma Transaction” means any transaction consummated as part of the
Acquisition, or any Permitted Acquisition, together with each other transaction
relating thereto and consummated in connection therewith, including any
incurrence or repayment of Indebtedness.
 
“Projections” means, collectively, any document delivered pursuant to
Section 6.1(f).
 
“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.
 
“Proposed Acquisition” means (a) any proposed acquisition that is consensual and
approved by the board of directors of such Proposed Acquisition Target, of all
or substantially all of the assets or Stock of any Proposed Acquisition Target
by a Group Member (other than Holdings) or (b) any proposed merger of any
Proposed Acquisition Target with or into a Group Member (and, in the case of a
merger with (x) the Borrower, with the Borrower being the surviving corporation
or (y) a Proposed Acquisition Target that is not a Domestic Person and a
Domestic Subsidiary, with the Domestic Subsidiary being the surviving
corporation); provided, however, that if a Loan Party is acquiring all or
substantially all of the assets or Stock of a Person which is not a Domestic
Person, such transaction must be consummated in compliance with the proviso
contained in Section 8.3(e).


CREDIT AGREEMENT
DUFF & PHELPS, LLC
24

--------------------------------------------------------------------------------



“Proposed Acquisition Target” means any Person or any brand, line of business,
division, branch, operating division or other unit operation, of any Person.
 
“Proprietary Software” means all computer programs created by or on behalf of a
Loan Party and owned by a Loan Party including (a) source code and object code
versions, (b) all data, databases, and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
 
“Pro Rata Outstandings”, of any Lender at any time, means (a) in the case of the
Term Loan Facility, the outstanding principal amount of the Term Loans owing to
such Lender and (b) in the case of the Revolving Credit Facility, the sum of (i)
the outstanding principal amount of Revolving Loans owing to such Lender and
(ii) the amount of the participation of such Lender in the L/C Obligations
outstanding with respect to all Letters of Credit.
 
“Pro Rata Share” means, with respect to any Lender and any Facility or
Facilities at any time, the percentage obtained by dividing (a) the sum of the
Commitments (or, if such Commitments in any such Facility are terminated, the
Pro Rata Outstandings therein) of such Lender then in effect under such
Facilities by (b) the sum of the Commitments (or, if such Commitments in any
such Facility are terminated, the Pro Rata Outstandings therein) of all Lenders
then in effect under such Facilities; provided, however, that, if there are no
Commitments and no Pro Rata Outstandings in any of such Facilities, such
Lender’s Pro Rata Share in such Facilities shall be determined based on the Pro
Rata Share in such Facilities most recently in effect, after giving effect to
any subsequent assignment and any subsequent non-pro rata payments of any Lender
pursuant to Section 2.18. For the purposes of Section 2.1(c)(iv), Pro Rata Share
for any Term Loan Lender means a percentage of the proposed Incremental Term
Loans equal to a percentage thereof equal to a fraction, the numerator of which
is the principal amount of the Term Loans held by such Term Loan Lender at the
time the notice of the Incremental Term Loans is issued by the Borrower and the
denominator is the aggregate outstanding amount of the Term Loans at such time.
 
“Purchase Agreements” collectively, means the Acquisition Agreement and the
Chanin Purchase Agreement.
 
“Register” has the meaning specified in Section 2.14(b).
 
“Registered Offering" means a public offering of Class A Common Stock registered
pursuant to the Securities Act of 1933, as amended.
 
“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds on
the Reinvestment Prepayment Date therefor, the amount of such Net Cash Proceeds
less any amount paid or required to be paid by any Group Member to make
Permitted Reinvestments with such Net Cash Proceeds pursuant to a Contractual
Obligation entered into prior to such Reinvestment Prepayment Date with any
Person that is not an Affiliate of the Borrower.
 
“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Sale or Property Loss Event, the earliest of (a) the 270th
day after the completion of the portion of such Sale or Property Loss Event
corresponding to such Net Cash Proceeds, (b) the date that is 5 Business Days
after the date on which the Borrower shall have notified the Administrative
Agent of the Borrower’s determination not to make Permitted Reinvestments with
such Net Cash Proceeds, (c) the occurrence of any Event of Default set forth in
Section 9.1(e)(ii) and (d) 5 Business Days after the delivery of a notice by the
Administrative Agent or the Required Lenders to the Borrower during the
continuance of any other Event of Default.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
25

--------------------------------------------------------------------------------



“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III) and other
consultants and agents of or to such Person or any of its Affiliates, together
with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with Section 10.4 or any
comparable provision of any Loan Document.
 
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
 
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way remediate any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
 
“Required Lenders” means, at any time, Lenders having at such time in excess of
50% of the sum of the aggregate Revolving Credit Commitments (or, if such
Commitments are terminated, the sum of the amounts of the participations in
Swing Loans, the principal amount of unparticipated portions of the Swing Loans
and the Pro Rata Outstandings in the Revolving Credit Facility) and Term Loan
Commitments (or, if such Commitments are terminated, the Pro Rata Outstandings
in the Term Loan Facility) then in effect, ignoring, in such calculation, the
amounts held by any Non-Funding Lender.
 
“Required Revolving Credit Lenders” means, at any time, Lenders having at such
time in excess of 50% of the aggregate Revolving Credit Commitments (or, if such
Commitments are terminated, the sum of the amounts of the participations in
Swing Loans, the principal amount of the unparticipated portions of the Swing
Loans and the Pro Rata Outstandings in the Revolving Credit Facility) then in
effect, ignoring, in such calculation, the amounts held by any Non-Funding
Lender.
 
“Required Term Loan Lenders” means, at any time, Lenders having at such time in
excess of 50% of the aggregate Term Loan Commitments (or, if such Commitments
are terminated, the Pro Rata Outstandings in the Term Loan Facility) then in
effect, ignoring, in such calculation, the Commitments and Pro Rata Outstandings
of any Non-Funding Lender.
 
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local or foreign laws, statutes, codes,
treaties, standards, rules and regulations, guidelines, ordinances, orders,
judgments, writs, injunctions, decrees (including administrative or judicial
precedents or authorities) and the interpretation or administration thereof by,
and other determinations, directives, requirements, any Governmental Authority,
in each case that are applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
26

--------------------------------------------------------------------------------



“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, treasurer, assistant treasurer, controller, managing
member or general partner of such Person but, in any event, with respect to
financial matters, any such officer that is responsible for preparing the
Financial Statements delivered hereunder and, with respect to the Corporate
Chart and other documents delivered pursuant to Section 6.1(e), documents
delivered on the Original Closing Date or the Restatement Effective Date and
documents delivered pursuant to Section 7.10, the secretary or assistant
secretary of such Person or any other officer responsible for maintaining the
corporate and similar records of such Person.
 
“Restatement Effective Date” has the meaning specified in Section 3.1.
 
“Restatement Fee Letter” means the letter agreement, dated as of July 30, 2008
from the Borrowers and addressed to and accepted by General Electric Capital
Corporation, with respect to certain fees to be paid from time to time to
General Electric Capital Corporation and the Administrative Agent and its
Related Persons.
 
“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other payment, whether direct or indirect and whether in cash, Securities or
other property, on account of any Stock or Stock Equivalent of the Borrower or
any of its Subsidiaries, in each case now or hereafter outstanding, and (b) any
redemption, retirement, termination, defeasance, cancellation, purchase or other
acquisition for value, whether direct or indirect, of any Stock or Stock
Equivalent of any Group Member, now or hereafter outstanding, and any payment or
other transfer setting aside funds for any such redemption, retirement,
termination, cancellation, purchase or other acquisition, whether directly or
indirectly and whether to a sinking fund, a similar fund or otherwise.
 
“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Lender to make Revolving Loans and acquire
interests in other Revolving Credit Outstandings, which commitment, as of the
Original Closing Date, is in the amount set forth opposite such Lender’s name on
Schedule I under the caption “Revolving Credit Commitment”, as amended to
reflect Assignments and as such amount may be reduced pursuant to this
Agreement. The aggregate amount of the Revolving Credit Commitments on the date
hereof equals $20,000,000.
 
“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.
 
“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment, holds a Revolving Loan or participates in any Swing Loan or Letter
of Credit.
 
“Revolving Credit Outstandings” means, at any time, the sum of, in each case to
the extent outstanding at such time, (a) the aggregate principal amount of the
Revolving Loans and Swing Loans and (b) the L/C Obligations for all Letters of
Credit.
 
“Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Revolving Credit Termination Date, (b) the date of termination of the Revolving
Credit Commitments pursuant to Section 2.5 or 9.2 and (c) the date on which the
Obligations become due and payable pursuant to Section 9.2.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
27

--------------------------------------------------------------------------------




“Revolving Loan” has the meaning specified in Section 2.1.
 
“S&P” means Standard & Poor’s Rating Services.
 
“Sale” means, with respect to any property, the sale, conveyance, transfer,
assignment, licensing, leasing or other disposal of, any interest therein or to
permit any Person to acquire any such interest, including, in each case, through
a Sale and Leaseback Transaction or through a sale, factoring at maturity, or
other disposal, with or without recourse, of any notes or accounts receivable.
The verb “Sell” and conjugated forms thereof have correlative meanings.
 
“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.
 
“Scheduled Maturity Date” means the later of the Scheduled Revolving Credit
Termination Date and the Term Loan Maturity Date.
 
“Scheduled Revolving Credit Termination Date” means October 1, 2011.
 
“Secured Hedging Agreements” means any Hedging Agreement that (a) is entered
into by the Borrower and any Person that, at the time such Person entered into
such Hedging Agreement, was the Administrative Agent, a Lender or an Affiliate
of a Lender, (b) in the case of any Person that is not the Administrative Agent
or an Affiliate of the Administrative Agent, is expressly identified as being a
“Secured Hedging Agreement” hereunder in a joint notice from such Loan Party and
such Person delivered to the Administrative Agent reasonably promptly after the
execution of such Hedging Agreement and (c) meets the requirements of
Section 8.1(f).
 
“Secured Parties” means the Lenders, the L/C Issuers, the Administrative Agent,
each other Indemnitee and any other holder of any Obligation of any Loan Party.
 
“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.
 
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
28

--------------------------------------------------------------------------------



“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.
 
“Standard Time” shall mean eastern standard time or eastern daylight savings
time, as applicable on the relevant date.
 
“Stock” means all shares of capital stock (whether denominated as units, common
stock or preferred stock), partnership or membership interests, or other
ownership or profit interests (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
 
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
 
“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions reasonably satisfactory to
the Administrative Agent.
 
“Subordination Agreement” means each agreement or document that subordinates any
Indebtedness to the Obligations (limited in the case of any indenture, note or
other document governing or evidencing such Indebtedness, to the subordination
provisions thereof).
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.
 
“Substitute Lender” has the meaning specified in Section 2.18(a).
 
“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).
 
“Swingline Commitment” means $5,000,000.
 
“Swingline Lender” means, each in its capacity as Swingline Lender hereunder,
GE Capital or, upon the resignation of GE Capital as Administrative Agent
hereunder, any Lender (or Affiliate or Approved Fund of any Lender) that agrees,
with the approval of the Administrative Agent (or, if there is no such successor
Administrative Agent, the Required Lenders) and the Borrower, to act as the
Swingline Lender hereunder.
 
“Swingline Request” has the meaning specified in Section 2.3(b).
 
“Swing Loan” has the meaning specified in Section 2.3(a).
 
“Tax Receivable Agreement”, means the tax receivable agreement, dated as of
October 3, 2007, by and among DPC, Holdings, and each of the members party
thereto (as in effect on the date hereof), as such agreement may be amended from
time to time with the prior written consent of the Administrative Agent.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
29

--------------------------------------------------------------------------------



“Tax Return” has the meaning specified in Section 4.8.
 
“Taxes” has the meaning specified in Section 2.17(a).
 
“Term Loan” has the meaning ascribed to that term in Section 2.1(b).
 
“Term Loan Availability Period” means the period from and including the Original
Closing Date, to and including March 31, 2006.
 
“Term Loan Commitment” means and includes each of the Initial Term Loan
Commitment and the Additional Term Loan Commitment.
 
“Term Loan Facility” means and includes the Initial Term Loan Facility and the
Additional Term Loan Facility.
 
“Term Loan Lender” means and includes each Initial Term Loan Lender and each
Additional Term Loan Lender.
 
“Term Loan Maturity Date” means October 1, 2012.
 
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
 
“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
 
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
 
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.
 
“United States” means the United States of America.
 
“Unitholder” means a holder of economic interests in any Units.
 
“Units” means units of limited liability company interests of Holdings.
 
“Unused Revolving Credit Commitment Fee” has the meaning specified in
Section 2.11(a)(i).
 
“Unused Term Loan Commitment Fee” has the meaning specified in
Section 2.11(a)(ii).

CREDIT AGREEMENT
DUFF & PHELPS, LLC
30

--------------------------------------------------------------------------------



“U.S. Lender Party” means each of the Administrative Agent, each Lender, each
L/C Issuer, each SPV and each participant, in each case that is a Domestic
Person.
 
“Vestar” means, collectively, Vestar Capital Partners IV, L.P. together with its
Affiliates and partners and, in the case of any such Person who is an
individual, the immediate family members of such Person and trusts for the
benefit of such Person and/or his or her immediate family members.
 
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).
 
“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director’s qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.
 
“Withdrawal Liability” means, at any time, any liability incurred by any ERISA
Affiliate and not yet satisfied or paid in full at such time with respect to any
Multiemployer Plan pursuant to Section 4201 of ERISA.
 
“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date.
 
Section 1.2 UCC Terms. The following terms have the meanings given to them in
the applicable UCC: “commodity account”, “commodity contract”, “commodity
intermediary”, “deposit account”, “entitlement holder”, “entitlement order”,
“equipment”, “financial asset”, “general intangible”, “goods”, “instruments”,
“inventory”, “securities account”, “securities intermediary” and “security
entitlement”.


Section 1.3 Accounting Terms and Principles. (a) GAAP. All accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in accordance with GAAP. No change in the
accounting principles used in the preparation of any Financial Statement
hereafter adopted by Holdings shall be given effect (for the purposes of
compliance with Article V or VIII or Section 2.8(a)) if such change would affect
a calculation that measures compliance with any provision of Article V or VIII
or Section 2.8(a) unless the Borrower, the Administrative Agent and the Required
Lenders agree to modify such provisions to reflect such changes in GAAP. Until
the Borrower, the Administrative Agent and the Required Lenders agree to modify
such provisions to reflect such changes in GAAP, any Compliance Certificate or
similar document provided hereunder which sets forth a calculation of a covenant
which has been affected by such change in GAAP shall be provided together with a
reconciliation between the calculation before and after giving effect to such
change in GAAP.


(b) Pro Forma. All components of financial calculations made to determine
compliance with Articles V and VIII and Section 2.8(a) shall be adjusted on a
Pro Forma Basis to include or exclude, as the case may be, without duplication,
such components of such calculations attributable to any Pro Forma Transaction
consummated after the first day of the applicable period of determination and
prior to the end of such period, as determined in good faith by the Borrower
based on assumptions expressed therein and that were reasonable based on the
information available to the Borrower at the time of preparation of the
Compliance Certificate setting forth such calculations.


CREDIT AGREEMENT
DUFF & PHELPS, LLC

31

--------------------------------------------------------------------------------



Section 1.4 Intentionally Omitted.


Section 1.5 Interpretation. (a) Certain Terms. Except as set forth in any Loan
Document, all accounting terms not specifically defined herein shall be
construed in accordance with GAAP (except for the term “property”, which shall
be interpreted as broadly as possible, including, in any case, cash, Securities,
other assets, rights under Contractual Obligations and Permits and any right or
interest in any property). The terms “herein”, “hereof” and similar terms refer
to this Agreement as a whole. In the computation of periods of time from a
specified date to a later specified date in any Loan Document, the terms “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.” In any other case,
the term “including” when used in any Loan Document means “including without
limitation.” The term “documents” means all writings, however evidenced and
whether in physical or electronic form, including all documents, instruments,
agreements, notices, demands, certificates, forms, financial statements,
opinions and reports. The term “incur” means incur, create, make, issue, assume
or otherwise become directly or indirectly liable in respect of or responsible
for, in each case whether directly or indirectly, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings.


(b) Certain References. Unless otherwise expressly indicated, references (i) in
this Agreement to an Exhibit, Schedule, Article, Section or clause refer to the
appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document, to (A) any agreement shall include,
without limitation, all exhibits, schedules, appendixes and annexes to such
agreement and, unless the prior consent of any Secured Party required therefor
is not obtained, any modification to any term of such agreement, (B) any statute
shall be to such statute as modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative and (C) any time of day shall be a reference to New York time. Titles
of articles, sections, clauses, exhibits, schedules and annexes contained in any
Loan Document are without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto. Unless otherwise
expressly indicated, the meaning of any term defined (including by reference) in
any Loan Document shall be equally applicable to both the singular and plural
forms of such term.
 
ARTICLE II

 
THE FACILITIES
 
Section 2.1 The Commitments. (a) Revolving Credit Commitments. On the terms and
subject to the conditions contained in this Agreement, each Revolving Credit
Lender severally, but not jointly, agrees to make loans in Dollars (each a
“Revolving Loan”) to the Borrower from time to time on any Business Day during
the period from the date hereof until the Revolving Credit Termination Date in
an aggregate principal amount at any time outstanding for all such loans by such
Lender not to exceed such Lender’s Revolving Credit Commitment; provided,
however, that at no time shall any Revolving Credit Lender be obligated to make
a Revolving Loan in excess of such Lender’s Pro Rata Share of the amount by
which the then effective Revolving Credit Commitments exceeds the aggregate
Revolving Credit Outstandings at such time. Within the limits set forth in the
first sentence of this clause (a), amounts of Revolving Loans repaid may be
reborrowed under this Section 2.1.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
32

--------------------------------------------------------------------------------




(b) Term Loan Commitments. The Initial Term Loan Lenders, in fulfillment of
their respective Initial Term Loan Commitments, made Initial Term Loans to
Borrower in two draws, on the Original Closing Date and on March 31, 2006,
respectively, in an aggregate amount of $65,000,000. The outstanding principal
balance of the Initial Term Loan as of the Amendment No. 2 Effective Date was
$64,350,000. The Additional Term Loan Lenders, in fulfillment of their
respective Additional Term Loan Commitments, made Additional Term Loans in one
draw, on the Amendment No. 2 Effective Date, in an aggregate amount of
$15,000,000 (the “Additional Term Loan”, and, when added to and combined with
the Initial Term Loan Balance, the “Term Loan”). Amounts of the Initial Term
Loan or the Additional Term Loan repaid may not be reborrowed.
 
(c) Incremental Facility. 
 
(i) With the prior written agreement of the Administrative Agent entered into
after the Restatement Effective Date, the Borrower may at any time before
October 1, 2011, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request an additional tranche of term loans under this Agreement (the
“Incremental Term Loans”); provided that both at the time of any such request
and after giving effect to the effectiveness of any Incremental Amendment
referred to below, no Default or Event of Default shall exist and at the time
that any such Incremental Term Loan is made or effected (and after giving effect
thereto) no Default or Event of Default shall exist; provided, further that on a
Pro Forma Basis after giving effect to the incurrence of such Incremental Term
Loan (and after giving effect to any acquisition consummated simultaneously
therewith), the Borrower would be in compliance with the requirements of Article
V computed as of the last day of the most recently ended Fiscal Quarter for
which financial statements are available pursuant to Section 6.1(b).
 
(ii) Each tranche of Incremental Term Loans shall be in an aggregate principal
amount that is not less than $5,000,000 and the aggregate amount of the
Incremental Term Loans shall not exceed $75,000,000 (the “Incremental
Availability”).
 
(iii) The Incremental Term Loans (x) (A) shall rank pari passu in right of
payment and of security with the Term Loans, (B) shall not mature earlier than
the Initial Term Loan Maturity Date, (C) shall not have a shorter weighted
average life to maturity than the Initial Term Loans and (D) subject to the
foregoing, the amortization schedule and Applicable Margins for the Incremental
Term Loans shall be determined by the Borrower and the Lenders of the
Incremental Term Loans; provided, however that the interest rate applicable to
the Incremental Term Loans shall not be greater than the highest interest rate
that may, under any circumstances, be payable with respect to Term Loans
(including any default interest rate payable in accordance with Section 2.9(c))
unless the interest rate with respect to the Revolving Loans and Term Loans is
increased so as to equal the interest rate applicable to the Incremental Term
Loans (including any such default interest rate); provided, further, that in
determining the Applicable Margins applicable to the Term Loans and the
Incremental Term Loans, original issue discount (“OID”) or upfront fees (which
shall be deemed to constitute like amounts of OID) payable by the Borrower to
the Lenders of the Initial Term Loans or the Incremental Term Loans in the
primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity or such shorter period
as may be applicable based on the actual life to maturity) and (y) shall
otherwise be on the same terms and conditions as the Term Loans, other than
differences, if any, (except with respect to the differences set forth in
clauses (B) (C) and (D) above), that have been approved by the Required Lenders.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
33

--------------------------------------------------------------------------------



(iv) The notice from the Borrower pursuant to this Section 2.1(c) shall set
forth the requested amount and proposed terms of the relevant Incremental Term
Loans. Each Term Loan Lender shall have the right for a period of 15 days
following receipt of such notice, to elect by written notice to the Borrower and
the Administrative Agent to issue a commitment for the Incremental Term Loans on
the proposed terms in an amount not exceeding its Pro Rata Share. No Lender (or
any successor thereto) shall have any obligation to issue any such commitment,
and any decision by a Lender to issue any such commitment shall be made in its
sole discretion independently from any other Lender. If any Term Loan Lender
shall not elect to issue a commitment for the Incremental Term Loan in the
maximum amount so permitted pursuant to this subsection (iv) of this Section
2.1(c), the Borrower may designate another bank or other financial institution
(which may be, but need not be, one or more of the existing Lenders) to issue a
commitment for the portion of the Incremental Term Loan as to which such Term
Loan Lender did not issue a commitment, and, if such other bank or other
financial institution is not a party to this Agreement (an “Additional Lender”),
such Additional Lender shall become a party to this Agreement; provided,
however, that any Additional Lender must be acceptable to the Administrative
Agent, which acceptance will not be unreasonably withheld or delayed if such
consent would be required under Section 11.2 for an assignment of Loans to such
Lender or Additional Lender.
 
(v) Commitments in respect of Incremental Term Loans shall become Commitments
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by
Holdings, the Borrower, each Lender agreeing to provide such Commitment, if any,
and the Administrative Agent. The Incremental Amendment may, subject to Section
2.1(c)(iv), without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section. The effectiveness of any Incremental Amendment shall
be subject to the satisfaction on the date thereof (each, an “Incremental
Facility Closing Date”) of each of the conditions set forth in Section 3.2 (it
being understood that all references to “the date of such Credit Event” or
similar language in such Section 3.2 shall be deemed to refer to the effective
date of such Incremental Amendment) and such other conditions as the parties
thereto shall agree. The Borrower may use the proceeds of the Incremental Term
Loans for any purpose not prohibited by this Agreement.
 
(vi) This Section 2.1(c) shall supersede any provisions in Section 11.1 to the
contrary.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
34

--------------------------------------------------------------------------------




Section 2.2 Borrowing Procedures. (a) Notice From the Borrower. Each Borrowing
shall be made on notice given by the Borrower to the Administrative Agent not
later than 11:00 a.m. (Standard Time) on (i) the first Business Day, in the case
of a Borrowing of Base Rate Loans and (ii) the third Business Day, in the case
of a Borrowing of LIBO Rate Loans, prior to the date of the proposed Borrowing.
Each such notice may be made in a writing substantially in the form of Exhibit C
(a “Notice of Borrowing”) duly completed or by telephone if confirmed promptly,
but in any event within one Business Day and prior to such Borrowing, with such
a Notice of Borrowing. Loans shall be made as Base Rate Loans unless, outside of
a suspension period pursuant to Section 2.15, the Notice of Borrowing specifies
that all or a portion thereof shall be LIBO Rate Loans. Each Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000.


(b) Notice to Each Lender. The Administrative Agent shall give to each Lender
prompt notice of the Administrative Agent’s receipt of a Notice of Borrowing
and, if LIBO Rate Loans are properly requested in such Notice of Borrowing,
prompt notice of the applicable interest rate. Each Lender shall, before
11:00 a.m. (Standard Time) on the date of the proposed Borrowing, make available
to the Administrative Agent at its address referred to in Section 11.11, such
Lender’s Pro Rata Share of such proposed Borrowing. Upon fulfillment or due
waiver on the Original Closing Date and any time thereafter, of the applicable
conditions set forth in Section 3.2, the Administrative Agent shall make such
funds available to the Borrower.
 
(c) Non-Funding Lenders. Unless the Administrative Agent shall have received
notice from any Lender prior to the date such Lender is required to make any
payment hereunder with respect to any Loan or any participation in any Swing
Loan or Letter of Credit that such Lender will not make such payment (or any
portion thereof) available to the Administrative Agent, the Administrative Agent
may assume that such Lender has made such payment available to the
Administrative Agent on the date such payment is required to be made in
accordance with this Article II and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. Each Lender agrees to repay to the Administrative Agent in
accordance with Section 2.2(b). If any Lender shall not have made available to
the Administrative Agent any portion of any payment described above (any such
Lender, a “Non-Funding Lender”) within three Business Days following the date
that the Administrative Agent makes such amount available to the Borrower, the
Borrower agrees to repay to the Administrative Agent on demand the amount not
paid by any Non-Funding Lender (until repaid by such Non-Funding Lender) with
interest thereon for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
the interest rate applicable to the Obligation that would have been created when
the Administrative Agent made available such amount to the Borrower had such
Lender made a corresponding payment available; provided, however, that such
payment shall not relieve such Non-Funding Lender of any obligation it may have
to the Borrower, the Swingline Lender or any L/C Issuer. In addition, any
Non-Funding Lender agrees to pay such amount to the Administrative Agent on
demand together with interest thereon (except to the extent previously paid by
the Borrower), for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
the Federal Funds Rate for the first Business Day and thereafter (i) in the case
of a payment in respect of a Loan, at the interest rate applicable at the time
to such Loan and (ii) otherwise, at the interest rate applicable to Base Rate
Loans under the Revolving Credit Facility. Such repayment shall then constitute
the funding of the corresponding Loan (including any Loan deemed to have been
made hereunder with such payment) or participation. The existence of any
Non-Funding Lender shall not relieve any other Lender of its obligations under
any Loan Document, but no other Lender shall be responsible for the failure of
any Non-Funding Lender to make any payment required under any Loan Document.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
35

--------------------------------------------------------------------------------



Section 2.3 Swing Loans. (a) Availability. On the terms and subject to the
conditions contained in this Agreement, the Swingline Lender may, in its sole
discretion, make loans in Dollars (each a “Swing Loan”) available to the
Borrower under the Revolving Credit Facility from time to time on any Business
Day during the period from the date hereof until the Revolving Credit
Termination Date in an aggregate principal amount at any time outstanding not to
exceed its Swingline Commitment; provided, however, that the Swingline Lender
may not make any Swing Loan (x) to the extent that after giving effect to such
Swing Loan, the aggregate Revolving Credit Outstandings would exceed the
Revolving Credit Commitments and (y) in the period commencing on the first
Business Day after it receives notice from the Administrative Agent or the
Required Revolving Credit Lenders that one or more of the conditions precedent
contained in Section 3.2 are not satisfied and ending when such conditions are
satisfied or duly waived. In connection with the making of any Swing Loan, the
Swingline Lender may but shall not be required to determine that, or take notice
whether, the conditions precedent set forth in Section 3.2 have been satisfied
or waived. Each Swing Loan shall be a Base Rate Loan and must be repaid in full
on the earlier of (i) the funding date of any Borrowing of Revolving Loans and
(ii) the Revolving Credit Termination Date. Within the limits set forth in the
first sentence of this clause (a), amounts of Swing Loans repaid may be
reborrowed under this clause (a).


(b) Borrowing Procedures. In order to request a Swing Loan, the Borrower shall
give to the Administrative Agent a notice to be received not later than 1:00
p.m. (Standard Time) on the day of the proposed borrowing, which may be made in
a writing substantially in the form of Exhibit D duly completed (a “Swingline
Request”) or by telephone if confirmed promptly but, in any event, prior to such
borrowing, with such a Swingline Request. In addition, if any Notice of
Borrowing requests a Borrowing of Base Rate Loans, the Swing Line Lender may,
notwithstanding anything else to the contrary in Section 2.2, make a Swing Loan
available to the Borrower in an aggregate amount not to exceed such proposed
Borrowing, and the aggregate amount of the corresponding proposed Borrowing
shall be reduced accordingly by the principal amount of such Swing Loan. The
Administrative Agent shall promptly notify the Swingline Lender of the details
of the requested Swing Loan. Upon receipt of such notice and subject to the
terms of this Agreement, the Swingline Lender may make a Swing Loan available to
the Borrower by making the proceeds thereof available to the Administrative
Agent and, in turn, the Administrative Agent shall make such proceeds available
to the Borrower on the date set forth in the relevant Swingline Request.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
36

--------------------------------------------------------------------------------



(c) Refinancing Swing Loans. The Swingline Lender may at any time forward a
demand to the Administrative Agent (which the Administrative Agent shall, upon
receipt, forward to each Revolving Credit Lender) that each Revolving Credit
Lender pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Credit Lender’s Pro Rata Share of all or a portion of the
outstanding Swing Loans. Each Revolving Credit Lender shall pay such Pro Rata
Share to the Administrative Agent for the account of the Swingline Lender but
not less frequently than bi-weekly. Upon receipt by the Administrative Agent of
such payment (other than during the continuation of any Event of Default under
Section 9.1(e)), such Revolving Credit Lender shall be deemed to have made a
Revolving Loan to the Borrower, which, upon receipt of such payment by the
Swingline Lender from the Administrative Agent, the Borrower shall be deemed to
have used in whole to refinance such Swing Loan. In addition, regardless of
whether any such demand is made, upon the occurrence of any Event of Default
under Section 9.1(e)(ii), each Revolving Credit Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in each Swing Loan in an amount equal to such Lender’s Pro Rata Share of such
Swing Loan. If any payment made by any Revolving Credit Lender as a result of
any such demand is not deemed a Revolving Loan, such payment shall be deemed a
funding by such Lender of such participation. Such participation shall not be
otherwise required to be funded. Upon receipt by the Swingline Lender of any
payment from any Revolving Credit Lender pursuant to this clause (c) with
respect to any portion of any Swing Loan, the Swingline Lender shall promptly
pay over to such Revolving Credit Lender all payments of principal (to the
extent received after such payment by such Lender) and interest (to the extent
accrued with respect to periods after such payment) received by the Swingline
Lender with respect to such portion.
 
(d) Obligation to Fund Absolute. Each Revolving Credit Lender’s obligations
pursuant to clause (c) above shall be absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever, including (A) the existence of any
setoff, claim, abatement, recoupment, defense or other right that such Lender,
any Affiliate thereof or any other Person may have against the Swing Loan
Lender, any other Secured Party or any other Person, (B) the failure of any
condition precedent set forth in Section 3.2 to be satisfied or the failure of
the Borrower to deliver any notice set forth in Section 2.2(a) (each of which
requirements the Revolving Credit Lenders hereby irrevocably waive) and (C) any
adverse change in the condition (financial or otherwise) of any Loan Party.
 
Section 2.4 Letters of Credit. (a) Commitment and Conditions. On the terms and
subject to the conditions contained herein, each L/C Issuer agrees to Issue or
cause to be Issued, at the request of the Borrower, in accordance with such L/C
Issuer’s usual and customary business practices, and for the account of the
Borrower (or, as long as the Borrower remains responsible for the payment in
full of all amounts drawn thereunder and related fees, costs and expenses, for
the account of any Group Member), Letters of Credit (denominated in Dollars and
with face amounts that are at least $100,000) from time to time on any Business
Day during the period from the Original Closing Date through the earlier of the
Revolving Credit Termination Date and 7 days prior to the Scheduled Revolving
Credit Termination Date; provided, however, that such L/C Issuer shall not be
under any obligation to Issue any Letter of Credit upon the occurrence of any of
the following, after giving effect to such Issuance:


(i) (A) the aggregate Revolving Credit Outstandings would exceed the aggregate
Revolving Credit Commitments or (B) the L/C Obligations for all Letters of
Credit would exceed the L/C Sublimit;
 
(ii) the expiration date of such Letter of Credit (A) is not a Business Day, (B)
is more than one year after the date of issuance thereof or (C) is later than
7 days prior to the Scheduled Revolving Credit Termination Date; provided,
however, that any Letter of Credit with a term not exceeding one year may
provide for its renewal for additional periods not exceeding one year as long as
(x) each of the Borrower and such L/C Issuer have the option to prevent such
renewal before the expiration of such term or any such period and (y) neither
such L/C Issuer nor the Borrower shall permit any such renewal to extend such
expiration date beyond the date set forth in clause (C) above; or

CREDIT AGREEMENT
DUFF & PHELPS, LLC
37

--------------------------------------------------------------------------------



(iii) (A) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (B) such Letter of Credit is requested to be Issued in a form
that is not reasonably acceptable to such L/C Issuer or (C) such L/C Issuer
shall not have received, each in form and substance reasonably acceptable to it
and duly executed by the Borrower (and, if such Letter of Credit is issued for
the account of any other Group Member, such Group Member), the documents that
such L/C Issuer generally uses in the ordinary course of its business for the
Issuance of letters of credit of the type of such Letter of Credit
(collectively, the “L/C Reimbursement Agreement”).
 
For each such Issuance, the applicable L/C Issuer may, but shall not be required
to, determine that, or take notice whether, the conditions precedent set forth
in Section 3.2 have been satisfied or waived in connection with the Issuance of
any Letter of Credit; provided, however, that no Letter of Credit shall be
Issued during the period starting on the first Business Day after the receipt by
such L/C Issuer of notice from the Administrative Agent or the Required
Revolving Credit Lenders that any condition precedent contained in Section 3.2
is not satisfied and ending on the date all such conditions are satisfied or
duly waived.
 
(b) Notice of Issuance. The Borrower shall give the relevant L/C Issuer and the
Administrative Agent a notice of any requested Issuance of any Letter of Credit,
which shall be effective only if received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m. (Standard Time) on the third
Business Day prior to the date of such requested Issuance. Such notice may be
made in a writing substantially the form of Exhibit E duly completed or in a
writing in any other form acceptable to such L/C Issuer (an “L/C Request”) or by
telephone if confirmed promptly, but in any event within one Business Day and
prior to such Issuance, with such an L/C Request.
 
(c) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide the
Administrative Agent (which, after receipt, the Administrative Agent shall
provide to each Revolving Credit Lender), in form and substance satisfactory to
the Administrative Agent, each of the following on the following dates: (i) on
or prior to (A) any Issuance of any Letter of Credit by such L/C Issuer, (B) any
drawing under any such Letter of Credit or (C) any payment (or failure to pay
when due) by the Borrower of any related L/C Reimbursement Obligation, notice
thereof, which shall contain a reasonably detailed description of such Issuance,
drawing or payment, (ii) upon the request of the Administrative Agent (or any
Revolving Credit Lender through the Administrative Agent), copies of any Letter
of Credit Issued by such L/C Issuer and any related L/C Reimbursement Agreement
and such other documents and information as may reasonably be requested by the
Administrative Agent and (iii) on the first Business Day of each calendar week,
a schedule of the Letters of Credit Issued by such L/C Issuer, in form and
substance reasonably satisfactory to the Administrative Agent, setting forth the
L/C Obligations for such Letters of Credit outstanding on the last Business Day
of the previous calendar week.
 
(d) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the L/C
Obligations, each Revolving Credit Lender shall be deemed to have acquired,
without recourse or warranty, an undivided interest and participation in such
Letter of Credit and the related L/C Obligations in an amount equal to such
Lender’s Pro Rata Share of such L/C Obligations.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
38

--------------------------------------------------------------------------------



(e) Reimbursement Obligations of the Borrower. The Borrower agrees to pay to the
L/C Issuer of any Letter of Credit each L/C Reimbursement Obligation owing with
respect to such Letter of Credit no later than the first Business Day after the
Borrower receives notice from such L/C Issuer that payment has been made under
such Letter of Credit or that such L/C Reimbursement Obligation is otherwise due
(the “L/C Reimbursement Date”) with interest thereon computed as set forth in
clause (i) below. In the event that any L/C Issuer incurs any L/C Reimbursement
Obligation not repaid by the Borrower as provided in this clause (e) (or any
such payment by the Borrower is rescinded or set aside for any reason), such L/C
Issuer shall promptly notify the Administrative Agent of such failure (and, upon
receipt of such notice, the Administrative Agent shall forward a copy to each
Revolving Credit Lender) and, irrespective of whether such notice is given, such
L/C Reimbursement Obligation shall be payable on demand by the Borrower with
interest thereon computed (i) from the date on which such L/C Reimbursement
Obligation arose to the L/C Reimbursement Date, at the interest rate applicable
during such period to Revolving Loans that are Base Rate Loans and (ii)
thereafter until payment in full, at the interest rate applicable during such
period to past due Revolving Loans that are Base Rate Loans.
 
(f) Reimbursement Obligations of the Revolving Credit Lenders. Upon receipt of
the notice described in clause (e) above from the Administrative Agent, each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Pro Rata Share of such L/C Reimbursement Obligation. By
making such payment (other than during the continuation of an Event of Default
under Section 9.1(e)), such Lender shall be deemed to have made a Revolving Loan
to the Borrower, which, upon receipt thereof by such L/C Issuer, the Borrower
shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation. Any such payment that is not deemed a Revolving Loan shall be deemed
a funding by such Lender of its participation in the applicable Letter of Credit
and the related L/C Obligations. Such participation shall not otherwise be
required to be funded. Upon receipt by any L/C Issuer of any payment from any
Lender pursuant to this clause (f) with respect to any portion of any L/C
Reimbursement Obligation, such L/C Issuer shall promptly pay over to such Lender
all payments received after such payment by such L/C Issuer with respect to such
portion.
 
(g) Obligations Absolute. The obligations of the Borrower and the Revolving
Credit Lenders pursuant to clauses (d), (e) and (f) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (i) (A) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (B) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (C) any
loss or delay, including in the transmission of any document, (ii) the existence
of any setoff, claim, abatement, recoupment, defense or other right that any
Person (including any Group Member) may have against the beneficiary of any
Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (iii) in the case of the
obligations of any Revolving Credit Lender, (A) the failure of any condition
precedent set forth in Section 3.2 to be satisfied (each of which conditions
precedent the Revolving Credit Lenders hereby irrevocably waive) or (B) any
adverse change in the condition (financial or otherwise) of any Loan Party and
(iv) any other act or omission to act or delay of any kind of any Secured Party
or any other Person or any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 2.4, constitute a legal or equitable discharge of any obligation of the
Borrower or any Revolving Credit Lender hereunder; provided, however, the
foregoing shall not be construed to excuse the any L/C Issuer from liability to
a Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such L/C Issuer’s failure to comply with its duties as an issuing bank under
applicable law or gross negligence or willful misconduct in determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
39

--------------------------------------------------------------------------------



Section 2.5 Reduction and Termination of the Commitments. (a) Optional. The
Borrower may, upon notice to the Administrative Agent, terminate in whole or
reduce in part (but not to an amount less than the Revolving Credit
Outstandings) ratably any unused portion of the Revolving Credit Commitments;
provided, however, that each partial reduction shall be in an aggregate amount
that is an integral multiple of $1,000,000.


(b) Mandatory. All outstanding Commitments shall terminate (i) in the case of
the Initial Term Loan Facility, on the last day of the Term Loan Availability
Period (after giving effect to any Borrowing occurring on such date), (ii) in
the case of the Additional Term Loan Facility, on the Amendment No. 2 Effective
Date (after giving effect to any Borrowing occurring on such date), and (iii) in
the case of the Revolving Credit Facility, on the Revolving Credit Termination
Date.
 
Section 2.6 Repayment of Loans. (a) The Borrower promises to repay the entire
unpaid principal amount of the Revolving Loans and the Swing Loans on the
Scheduled Revolving Credit Termination Date.


(b) The Borrower promises to repay the Term Loans on the Term Loan Maturity Date
and at the dates and in the amounts set forth below:

CREDIT AGREEMENT
DUFF & PHELPS, LLC
40

--------------------------------------------------------------------------------


 
DATE
 
AMOUNT
(As a percentage of the
balance of the Term Loan as
of the Amendment No. 2
Effective Date and after
giving effect to the advance
of the Additional Term
Loan.)
         
October 1, 2008
   
0.25
%
January 1, 2009
   
0.25
%
April 1, 2009
   
0.25
%
July 1, 2009
   
0.25
%
October 1, 2009
   
0.25
%
January 1, 2010
   
0.25
%
April 1, 2010
   
0.25
%
July 1, 2010
   
0.25
%
October 1, 2010
   
0.25
%
January 1, 2011
   
0.25
%
April 1, 2011
   
0.25
%
July 1, 2011
   
0.25
%
October 1, 2011
   
0.25
%
January 1, 2012
   
0.25
%
April 1, 2012
   
0.25
%
July 1, 2012
   
0.25
%
October 1, 2012
   
94.25
%



In any event, on October 1, 2012 the outstanding principal balance of the Term
Loan shall be paid in full.


Section 2.7 Optional Prepayments. The Borrower may prepay the outstanding
principal amount of any Loan in whole or in part at any time (together with any
breakage costs that may be owing pursuant to Section 2.16(a) after giving effect
to such prepayment); provided, however, that each partial prepayment that is not
of the entire outstanding amount under any Facility shall be in an aggregate
amount that is an integral multiple of $1,000,000.


Section 2.8 Mandatory Prepayments. (a) Excess Cash Flow.  The Borrower shall pay
or cause to be paid to the Administrative Agent, within 15 Business Days after
the last date Financial Statements can be delivered pursuant to Section 6.1(c)
for each Fiscal Year (commencing with the Fiscal Year ending December 31, 2006),
an amount equal to 50% of the Excess Cash Flow for such Fiscal Year; provided,
however, that in the event that the Consolidated Senior Leverage Ratio of
Holdings on the last day of such Fiscal Year is less than 1.50 to 1.00, such
percentage for such Fiscal Year shall be 0%.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
41

--------------------------------------------------------------------------------



(b) Equity Issuances. Upon receipt on or after the Original Closing Date by any
Loan Party or any of its Subsidiaries of Net Cash Proceeds arising from the
issuance or Sale by any Loan Party or any of its Subsidiaries of its own Stock
(other than (A) any issuance of Stock of such Loan Party occurring in the
ordinary course of business to any director, member of the management or
employee of Holdings or its Subsidiaries, (B) any issuance of Stock to the
Permitted Investors, their respective Affiliates or co-investors, (C) any
issuance of Stock in connection with Permitted Acquisitions, (D) any issuance of
Class A Common Stock pursuant to the Registered Offering and (E) any sale or
issuance of Stock for cash (other than Disqualified Stock) by Holdings to DPC so
long as the proceeds resulting therefrom are used to redeem Stock of Holdings),
the Borrower shall immediately pay or cause to be paid to the Administrative
Agent an amount equal to 25% of such Net Cash Proceeds.
 
(c) Asset Sales and Property Loss Events. Upon receipt on or after the Original
Closing Date by any Loan Party or any of its Subsidiaries of Net Cash Proceeds
arising from (i) any Sale by any Group Member of any of its property other than
Sales of its own Stock and Sales of property permitted hereunder in reliance
upon any of clauses (a) through (e) of Section 8.4 or (ii) any Property Loss
Event with respect to any property of any Group Member to the extent resulting
in the receipt by any of them of Net Cash Proceeds in excess of $1,000,000, the
Borrower shall immediately pay or cause to be paid to the Administrative Agent
an amount equal to 100% of such Net Cash Proceeds; provided, however, that, upon
any such receipt, as long as no Event of Default shall be continuing, any Group
Member may make Permitted Reinvestments with such Net Cash Proceeds and the
Borrower shall not be required to make or cause such payment to the extent (x)
such Net Cash Proceeds are intended to be used to make Permitted Reinvestments
and (y) on each Reinvestment Prepayment Date for such Net Cash Proceeds, the
Borrower shall pay or cause to be paid to the Administrative Agent an amount
equal to the Reinvestment Prepayment Amount applicable to such Reinvestment
Prepayment Date in respect of such Net Cash Proceeds.
 
(d) Excess Outstandings. On any date on which the aggregate principal amount of
Revolving Credit Outstandings exceeds the aggregate Revolving Credit
Commitments, the Borrower shall pay to the Administrative Agent an amount equal
to such excess.
 
(e) Application of Payments. Any payments made to the Administrative Agent
pursuant to this Section 2.8 shall be applied to the Obligations in accordance
with Section 2.12(b).
 
(f) Chanin Purchase Agreement Payments. Upon receipt of (i) any Sellers
Adjustment Payment (as such term is defined in the Chanin Purchase Agreement as
of the date hereof) or (ii) any indemnification payment under Article X of the
Chanin Purchase Agreement (other than amounts paid as a result of a claim by a
Loan Party for indemnification under the Chanin Purchase Agreement to the extent
that the amounts so received are applied by such Loan Party for the purpose of
(A) replacing, repairing or restoring any assets or properties of such Loan
Party or satisfying the condition giving rise to the claim for indemnification,
(B) payment of (or reimbursement of payments made for) claims and settlements to
third Persons not an Affiliate of or a Loan Party, or (C) otherwise covering any
out-of-pocket expenses incurred by the Borrower in obtaining such
indemnification), the Borrower shall pay to the Administrative Agent an amount
equal to such payment for application to the Loans in accordance with Section
2.8(e).

CREDIT AGREEMENT
DUFF & PHELPS, LLC
42

--------------------------------------------------------------------------------



Section 2.9 Interest. (a) Rate. All Loans and the outstanding amount of all
other Obligations (other than pursuant to Secured Hedging Agreements) shall bear
interest, in the case of Loans, on the unpaid principal amount thereof from the
date such Loans are made and, in the case of such other Obligations, from the
date such other Obligations are due and payable until, in all cases, paid in
full, except as otherwise provided in clause (c) below, as follows: (i) in the
case of Base Rate Loans, at a rate per annum equal to the sum of the Base Rate
and the Applicable Margin, each as in effect from time to time, (ii) in the case
of LIBO Rate Loans, at a rate per annum equal to the sum of the LIBO Rate and
the Applicable Margin, each as in effect for the applicable Interest Period, and
(iii) in the case of other Obligations, at a rate per annum equal to the sum of
the Base Rate and the Applicable Margin for Revolving Loans that are Base Rate
Loans, each as in effect from time to time.


(b) Payments. Interest accrued shall be payable in arrears (i) if accrued on the
principal amount of any Loan, (A) at maturity (whether by acceleration or
otherwise), (B) if such Loan is a Term Loan, upon the payment or prepayment of
the principal amount on which such interest has accrued and (C)(1) if such Loan
is a Base Rate Loan (including a Swing Loan), on the last day of each calendar
quarter commencing on the first such day following the making of such Loan, (2)
if such Loan is a LIBO Rate Loan, on the last day of each Interest Period
applicable to such Loan and on each date during such Interest Period occurring
every 3 months from the first day of such Interest Period and (ii) if accrued on
any other Obligation, on demand from and after the time such Obligation is due
and payable (whether by acceleration or otherwise).
 
(c) Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere in any Loan Document, upon (i) the occurrence of
any Event of Default under Section 9.1(a) or (ii) upon the occurrence of an
Event of Default under Section 9.1(e)(ii) and delivery of a notice by
Administrative Agent or Required Lenders during the continuance thereof imposing
default interest, and, in each case, for as long as such Event of Default shall
be continuing, the principal balance of all Obligations (including any
Obligation that bears interest by reference to the rate applicable to any other
Obligation but excluding any Obligations under Secured Hedging Agreements) that
have not been paid when due, as applicable, shall bear interest at a rate that
is 2% per annum in excess of the interest rate applicable to such Obligations
from time to time, payable on demand or, in the absence of demand, on the date
that would otherwise be applicable.
 
Section 2.10 Conversion and Continuation Options. (a) Option. The Borrower may
elect (i) in the case of any LIBO Rate Loan, (A) to continue such LIBO Rate Loan
or any portion thereof for an additional Interest Period on the last day of the
Interest Period applicable thereto and (B) to convert such LIBO Rate Loan or any
portion thereof into a Base Rate Loan at any time on any Business Day, subject
to the payment of any breakage costs required by Section 2.16(a), and (ii) in
the case of Base Rate Loans (other than Swing Loans), to convert such Base Rate
Loans or any portion thereof into LIBO Rate Loans at any time on any Business
Day upon 3 Business Days’ prior notice; provided, however, that, (x) for each
Interest Period, the aggregate amount of LIBO Rate Loans having such Interest
Period must be an integral multiple of $1,000,000 and (y) no conversion in whole
or in part of Base Rate Loans to LIBO Rate Loans and no continuation in whole or
in part of LIBO Rate Loans shall be permitted at any time at which (1) an Event
of Default shall be continuing and the Administrative Agent or the Required
Lenders shall have determined not to permit such conversions or continuations or
(2) such continuation or conversion would be made during a suspension imposed by
Section 2.15.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
43

--------------------------------------------------------------------------------




(b) Procedure. Each such election shall be made by giving the Administrative
Agent at least 3 Business Days’ prior notice (or, in the case of any conversion
into Base Rate Loans, 1 Business Days’ notice) in substantially the form of
Exhibit F (a “Notice of Conversion or Continuation”) duly completed. The
Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the options selected therein. If the
Administrative Agent does not receive a timely Notice of Conversion or
Continuation from the Borrower containing a permitted election to continue or
convert any LIBO Rate Loan, then, upon the expiration of the applicable Interest
Period, such Loan shall be automatically converted to a Base Rate Loan. Each
partial conversion or continuation shall be allocated ratably among the Lenders
in the applicable Facility in accordance with their Pro Rata Share.
 
Section 2.11 Fees. (a) Unused Commitment Fees. The Borrower agrees to pay to (i)
each Revolving Credit Lender a commitment fee on the actual daily amount by
which the Revolving Credit Commitment of such Lender exceeds its Pro Rata Share
of the sum of (A) the aggregate outstanding principal amount of Revolving Loans
and (B) the outstanding amount of the L/C Obligations for all Letters of Credit
(the “Unused Revolving Credit Commitment Fee”) from the date hereof through the
Revolving Credit Termination Date at a rate per annum equal to 0.50%, payable in
arrears (x) on the last day of each calendar quarter and (y) on the Revolving
Credit Termination Date and (ii) each Term Loan Lender a commitment fee on the
actual daily amount by which the Term Loan Commitment of such Lender exceeds its
Pro Rata Share of the aggregate outstanding principal amount of Term Loans
funded on the Original Closing Date (the “Unused Term Loan Commitment Fee”) from
the date hereof through the date that is earlier of (x) the second advance of
the Term Loan and (y) the last day of the Term Loan Availability Period at a
rate per annum equal to 1.00%, payable in arrears (x) on the last day of each
calendar quarter and (y) on such earlier date.


(b) Letter of Credit Fees. The Borrower agrees to pay, with respect to all
Letters of Credit issued by any L/C Issuer, (i) to such L/C Issuer, certain
fees, documentary and processing charges as separately agreed between the
Borrower and such L/C Issuer or otherwise in accordance with such L/C Issuer’s
standard schedule in effect at the time of determination thereof and (ii) to the
Administrative Agent, for the benefit of the Revolving Credit Lenders according
to their Pro Rata Shares, a fee accruing at a rate per annum equal to the
Applicable Margin for Revolving Loans that are LIBO Rate Loans on the maximum
undrawn face amount of such Letters of Credit, payable in arrears (A) on the
last day of each calendar quarter, ending after the issuance of such Letter of
Credit and so long as any Letter of Credit remains outstanding, including after
the Revolving Credit Termination Date, and (B) on the Revolving Credit
Termination Date.
 
(c) Additional Fees. The Borrower shall pay to the Administrative Agent and its
Related Persons its reasonable and customary fees and expenses in connection
with any payments made pursuant to Section 2.16(a) (Breakage Costs) and has
agreed to pay the additional fees described in the Fee Letter.
 
Section 2.12 Application of Payments. (a) Application of Voluntary Prepayments.
Unless otherwise provided in this Section 2.12 or elsewhere in any Loan
Document, all payments and any other amounts received by the Administrative
Agent from or for the benefit of the Borrower shall be applied to repay the
Obligations the Borrower designates.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
44

--------------------------------------------------------------------------------




(b) Application of Mandatory Prepayments. Subject to the provisions of clause
(c) below with respect to the application of payments during the continuance of
an Event of Default, any payment made by the Borrower to the Administrative
Agent pursuant to Section 2.8 or any other prepayment of the Obligations
required to be applied in accordance with this clause (b) shall be applied
first, (other than in respect of any payment required pursuant to
Section 2.8(d)) to repay the outstanding principal balance of the Term Loans,
second, to repay the outstanding principal balance of the Revolving Loans and
the Swing Loans (without reduction of the Revolving Credit Commitment or
Swingline Commitment), third, in the case of any payment required pursuant to
Section 2.8(d), to provide cash collateral to the extent and in the manner in
Section 9.3 and, then, any excess shall be retained by the Borrower. Amounts
prepaid in respect of Term Loans may not be reborrowed.
 
(c) Application of Payments During an Event of Default. Each of Holdings and the
Borrower hereby irrevocably waives, and agrees to cause each Loan Party and each
other Group Member to waive, the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any
Obligation and any proceeds of Collateral and agrees that, notwithstanding the
provisions of clause (a) above, the Administrative Agent may, and, upon either
(A) the direction of the Required Lenders or (B) the termination of any
Commitment or the acceleration of any Obligation pursuant to Section 9.2, shall,
apply all payments in respect of any Obligation, all funds on deposit in any
Cash Collateral Account and all other proceeds of Collateral (i) first, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Administrative Agent, (ii) second, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Lenders and the L/C Issuers, (iii) third, to pay
interest then due and payable in respect of the Loans and L/C Reimbursement
Obligations, (iv) fourth, to repay the outstanding principal amounts of the
Loans and L/C Reimbursement Obligations and to provide cash collateral for
Letters of Credit in the manner and to the extent described in Section 9.3, (v)
fifth, to pay amounts owing with respect to Secured Hedging Agreements and (vi)
sixth, to the ratable payment of all other Obligations.
 
(d) Application of Payments Generally. All payments that would otherwise be
allocated to the Revolving Credit Lenders pursuant to this Section 2.12 shall
instead be allocated first, to repay interest on Swing Loans, on any portion of
the Revolving Loans that the Administrative Agent may have advanced on behalf of
any Lender and on any L/C Reimbursement Obligation, in each case for which the
Administrative Agent or, as the case may be, the L/C Issuer has not then been
reimbursed by such Lender or the Borrower, second to pay the outstanding
principal amount of the foregoing obligations and third, to repay the Revolving
Loans. All repayments of any Revolving Loans or Term Loans shall be applied
first, to repay such Loans outstanding as Base Rate Loans and then, to repay
such Loans outstanding as LIBO Rate Loans, with those LIBO Rate Loans having
earlier expiring Interest Periods being repaid prior to those having later
expiring Interest Periods. All repayments of Term Loans (other than prepayments
under Section 2.12(a)) shall be applied to reduce ratably the remaining
installments of such outstanding principal amounts of the Term Loans. If
sufficient amounts are not available to repay all outstanding Obligations
described in any priority level set forth in this Section 2.12, the available
amounts shall be applied, unless otherwise expressly specified herein, to such
Obligations ratably based on the proportion of the Secured Parties’ interest in
such Obligations. Any priority level set forth in this Section 2.12 that
includes interest shall include all such interest, whether or not accruing after
the filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
45

--------------------------------------------------------------------------------



Section 2.13 Payments and Computations. (a) Procedure. The Borrower shall make
each payment under any Loan Document not later than 2:00 p.m. (Standard Time) on
the day when due to the Administrative Agent by wire transfer to the following
account (or at such other account or by such other means to such other address
as the Administrative Agent shall have notified the Borrower in writing within a
reasonable time prior to such payment) in immediately available Dollars and
without setoff or counterclaim:


ABA No. 021001033
Account Number 50232854
Deutsche Bank Trust Company Americas, New York, New York
Account Name: GECC/CAF Depository
Reference: CFN6737
 
The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.12. The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim. Each Revolving
Credit Lender shall make each payment for the account of any L/C Issuer or
Swingline Lender required pursuant to Section 2.3 or 2.4 (A) if the notice or
demand therefor was received by such Lender prior to 2:00 p.m. (Standard Time)
on any Business Day, on such Business Day and (B) otherwise, on the Business Day
following such receipt. Payments received by the Administrative Agent after
2:00 p.m. (Standard Time) shall be deemed to be received on the next Business
Day.
 
(b) Computations of Interests and Fees. All computations of interest and of fees
shall be made by the Administrative Agent on the basis of a year of 360 days
(or, in the case of Base Rate Loans whose interest rate is calculated based on
the rate set forth in clause (a) of the definition of “Base Rate”, 365/366
days), in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest and fees
are payable. Each determination of an interest rate or the amount of a fee
hereunder shall be made by the Administrative Agent (including determinations of
a LIBO Rate or Base Rate in accordance with the definitions of “LIBO Rate” and
“Base Rate”, respectively) and shall be conclusive, binding and final for all
purposes, absent manifest error.
 
(c) Payment Dates. Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided, however, that such interest and
fees shall continue accruing as a result of such extension of time.
 
(d) Advancing Payments. Unless the Administrative Agent shall have received
notice from the Borrower to the Lenders prior to the date on which any payment
is due hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans under the applicable Facility) for each day from
the date such amount is distributed to such Lender until the date such Lender
repays such amount to the Administrative Agent.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
46

--------------------------------------------------------------------------------



Section 2.14 Evidence of Debt. (a) Records of Lenders. Each Lender shall
maintain in accordance with its usual practice accounts evidencing Indebtedness
of the Borrower to such Lender resulting from each Loan of such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement. In addition, each Lender
having sold a participation in any of its Obligations or having identified an
SPV as such to the Administrative Agent, acting as agent of the Borrower solely
for this purpose and solely for tax purposes, shall establish and maintain at
its address referred to in Section 11.11 (or at such other address as such
Lender shall notify the Borrower) a record (which shall be available for
inspection by the Borrower and the Administrative Agent) of ownership, in which
such Lender shall register by book entry (A) the name and address of each such
participant and SPV (and each change thereto, whether by assignment or
otherwise) and (B) the rights, interest or obligation of each such participant
and SPV in any Obligation, in any Commitment and in any right to receive any
payment hereunder.


(b) Records of Administrative Agent. The Administrative Agent, acting as agent
of the Borrower solely for tax purposes and solely with respect to the actions
described in this Section 2.14, shall establish and maintain at its address
referred to in Section 11.11 (or at such other address as the Administrative
Agent may notify the Borrower) (which shall be available for inspection by the
Borrower and each Lender as to itself) (A) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the interests (including any rights to receive payment hereunder) of the
Administrative Agent, each Lender and each L/C Issuer in the Term Loans and the
Revolving Credit Outstandings, each of their obligations under this Agreement to
participate in each Loan, Letter of Credit and L/C Reimbursement Obligation, and
any assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Lenders and the L/C Issuers (and each change thereto
pursuant to Section 2.18 (Substitution of Lenders) and Section 11.2 (Assignments
and Participations; Binding Effect)), (2) the Commitments of each Lender, (3)
the amount of each Loan and each funding of any participation described in
clause (A) above and, for LIBO Rate Loans, the Interest Period applicable
thereto, (4) the amount of any principal or interest due and payable or paid,
(5) the amount of the L/C Reimbursement Obligations due and payable or paid and
(6) any other payment received by the Administrative Agent from the Borrower and
its application to the Obligations.
 
(c) Registered Obligations. Notwithstanding anything to the contrary contained
in this Agreement, the Loans (including any Notes evidencing such Loans and, in
the case of Revolving Loans, the corresponding obligations to participate in L/C
Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 2.14 and Section 11.2 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related regulations (and any successor provisions).

CREDIT AGREEMENT
DUFF & PHELPS, LLC
47

--------------------------------------------------------------------------------



(d) Prima Facie Evidence. The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that no error in
such account and no failure of any Lender or the Administrative Agent to
maintain any such account shall affect the obligations of any Loan Party to
repay the Loans in accordance with their terms. In addition, the Loan Parties,
the Administrative Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or L/C Issuer shall be available for
inspection by the Borrower, the Administrative Agent, such Lender or such
L/C Issuer at any reasonable time and from time to time upon reasonable prior
notice.
 
(e) Notes. Upon any Lender’s request, the Borrower shall promptly execute and
deliver Notes to such Lender evidencing the Loans of such Lender in a Facility
and substantially in the form of Exhibit B; provided, however, that only one
Note for each Facility shall be issued to each Lender, except (i) to an existing
Lender exchanging existing Notes to reflect changes in the Register relating to
such Lender, in which case the new Notes delivered to such Lender shall be dated
the date of the original Notes and (ii) in the case of loss, destruction or
mutilation of existing Notes and similar circumstances. Each Note, if issued,
shall only be issued as means to evidence the right, title or interest of a
Lender or a registered assignee in and to the related Loan, as set forth in the
Register, and in no event shall any Note be considered a bearer instrument or
obligation. Without limitation of the foregoing, to the extent that a Lender
holds a Note issued prior to the Amendment No. 2 Effective Date evidencing its
Initial Term Loan or its Revolving Credit Commitment and such Lender requests a
Note on or after the Amendment No. 2 Effective Date to evidence such Lender’s
Loans in the Term Loan Facility or Revolving Credit Facility, such Lender shall
return its previously issued Note or Notes.
 
Section 2.15 Suspension of LIBO Rate Option. Notwithstanding any provision to
the contrary in this Article II, the following shall apply:


(a) Interest Rate Unascertainable, Inadequate or Unfair. In the event that (A)
the Administrative Agent determines that adequate and fair means do not exist
for ascertaining the applicable interest rates by reference to which the LIBO
Rate is determined or (B) the Required Lenders notify the Administrative Agent
that the LIBO Rate for any Interest Period will not adequately reflect the cost
to the Lenders of making or maintaining such Loans for such Interest Period, the
Administrative Agent shall promptly so notify the Borrower and the Lenders,
whereupon the obligation of each Lender to make or to continue LIBO Rate Loans
shall be suspended as provided in clause (c) below until, in the case of (A)
above, the Administrative Agent shall notify the Borrower that the circumstances
causing such suspension no longer exist, or, in the case of (B) above, that it
has been notified by the Required Lenders that such circumstances no longer
exist.
 
(b) Illegality. If any Lender determines that the introduction of, or any change
in or in the interpretation of, any Requirement of Law after the date of this
Agreement shall make it unlawful, or any Governmental Authority shall assert
that it is unlawful, for any Lender or its applicable lending office to make
LIBO Rate Loans or to continue to fund or maintain LIBO Rate Loans, then, on
notice thereof and demand therefor by such Lender to the Borrower through the
Administrative Agent, the obligation of such Lender to make or to continue LIBO
Rate Loans shall be suspended as provided in clause (c) below until such Lender
shall, through the Administrative Agent, notify the Borrower that it has
determined that it may lawfully make LIBO Rate Loans.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
48

--------------------------------------------------------------------------------



(c) Effect of Suspension. If the obligation of any Lender to make or to continue
LIBO Rate Loans is suspended, (A) the obligation of such Lender to convert Base
Rate Loans into LIBO Rate Loans shall be suspended, (B) such Lender shall make a
Base Rate Loan at any time such Lender would otherwise be obligated to make a
LIBO Rate Loan, (C) the Borrower may revoke any pending Notice of Borrowing or
Notice of Conversion or Continuation to make or continue any LIBO Rate Loan or
to convert any Base Rate Loan into a LIBO Rate Loan and (D) each LIBO Rate Loan
of such Lender shall automatically and immediately (or, in the case of any
suspension pursuant to clause (a) above, on the last day of the current Interest
Period thereof) be converted into a Base Rate Loan.
 
Section 2.16 Breakage Costs; Increased Costs; Capital Requirements. (a) Breakage
Costs. The Borrower shall compensate each Lender, upon demand from such Lender
to such Borrower (with copy to the Administrative Agent), for all Liabilities
(including, in each case, those incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or to
maintain the LIBO Rate Loans of such Lender to the Borrower but excluding any
loss of the Applicable Margin on the relevant Loans) that such Lender may incur
(A) to the extent, for any reason other than solely by reason of such Lender
being a Non-Funding Lender, a proposed Borrowing, conversion into or
continuation of LIBO Rate Loans does not occur on a date specified therefor in a
Notice of Borrowing or a Notice of Conversion or Continuation or in a similar
request made by telephone by the Borrower, (B) to the extent any LIBO Rate Loan
is paid (whether through a scheduled, optional or mandatory prepayment) or
converted to a Base Rate Loan (including because of Section 2.15 on a date that
is not the last day of the applicable Interest Period or (C) as a consequence of
any failure by the Borrower to repay LIBO Rate Loans when required by the terms
hereof. For purposes of this clause (a), each Lender shall be deemed to have
funded each LIBO Rate Loan made by it using a matching deposit or other
borrowing in the London interbank market.


(b) Increased Costs. If at any time any Lender or L/C Issuer determines that,
after the date hereof, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law whether or not having the force of law (other than any
imposition or increase of Eurodollar Reserve Requirements) from any Governmental
Authority shall have the effect of (i) increasing the cost to such Lender of
making, funding or maintaining any LIBO Rate Loan or to agree to do so or of
participating, or agreeing to participate, in extensions of credit, (ii)
increasing the cost to such L/C Issuer of Issuing or maintaining any Letter of
Credit or of agreeing to do so or (iii) imposing any other cost to such Lender
or L/C Issuer with respect to compliance with its obligations under any Loan
Document, in each case, other than Non-Excluded Taxes covered by Section 2.17
and changes in the rate of tax on the overall net income of such Lender or L/C
Issuer, and the result of any of the foregoing is to increase the cost to such
Lender or L/C Issuer, by an amount that such Lender or L/C Issuer deems to be
material, of making, converting into, continuing or maintaining LIBO Rate Loans
or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, upon demand to the Borrower by
such Lender or L/C Issuer (with copy to the Administrative Agent), the Borrower
shall pay to the Administrative Agent for the account of such Lender or L/C
Issuer amounts sufficient to compensate such Lender or L/C Issuer for such
increased cost.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
49

--------------------------------------------------------------------------------



(c) Increased Capital Requirements. If at any time any Lender or L/C Issuer
determines that, after the date hereof, the adoption of, or any change in or in
the interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority regarding capital adequacy,
reserves, special deposits, compulsory loans, insurance charges against property
of, deposits with or for the account of, Obligations owing to, or other credit
extended or participated in by, any Lender or L/C Issuer or any similar
requirement (in each case other than any imposition or increase of Eurodollar
Reserve Requirements) shall have the effect of reducing the rate of return on
the capital of such Lender’s or L/C Issuer (or any corporation controlling such
Lender or L/C Issuer) as a consequence of its obligations under or with respect
to any Loan Document or Letter of Credit to a level below that which, taking
into account the capital adequacy policies of such Lender, L/C Issuer or
corporation, such Lender, L/C Issuer or corporation could have achieved but for
such adoption or change, by an amount deemed by such Lender to be material,
then, upon demand to the Borrower from time to time by such Lender or L/C Issuer
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to the Administrative Agent for the account of such Lender amounts sufficient to
compensate such Lender for such reduction.
 
(d) Compensation Certificate. Each demand for compensation under this
Section 2.16 shall be accompanied by a certificate of the Lender or L/C Issuer
claiming such compensation, setting forth the amounts to be paid hereunder,
which certificate shall be conclusive, binding and final for all purposes,
absent manifest error. In determining such amount, such Lender or L/C Issuer may
use any reasonable averaging and attribution methods. Notwithstanding anything
to the contrary in this Section, the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to this Section for any amounts
incurred more than 180 days prior to the date that such Lender or L/C Issuer
notifies the Borrower of such Lender's or L/C Issuer’s intention to claim
compensation therefor, provided, however, that if any adoption of, or any change
in or in the interpretation, application or administration of, or compliance
with any Requirement of Law that precipitated such demand is given retroactive
effect, such 180 day period shall be increased to take into account such
retroactive effect.
 
Section 2.17 Taxes. (a) Payments Free and Clear of Taxes. Except as provided by
law or as otherwise provided in this Section 2.17, each payment by any Loan
Party under any Loan Document shall be made free and clear of all present or
future taxes, levies, imposts, deductions, charges or withholdings and all
liabilities with respect thereto (and without deduction for any of them)
(collectively, “Taxes”) other than for (i) Taxes measured by net income
(including branch profits taxes) and franchise taxes imposed in lieu of net
income taxes, in each case imposed on any Secured Party as a result of a present
or former connection between such Secured Party and the jurisdiction of the
Governmental Authority imposing such Tax or any political subdivision or taxing
authority thereof or therein (other than such connection arising solely from any
Secured Party having executed, delivered or performed its obligations or
received a payment under, or enforced, any Loan Document), (ii) withholding
Taxes that are imposed on amounts payable to a Secured Party (other than a
Substitute Lender) to the extent that the obligation to withhold amounts existed
on the date that such Secured Party became a “Secured Party” under this
Agreement in the capacity under which such Secured Party makes a claim under
clause (b), except in each case to the extent such Secured Party is an assignee
of any other Secured Party that was entitled, at the time the assignment of such
other Secured Party became effective, to receive additional amounts under clause
(b) or (iii) taxes that are directly attributable to the failure by any Secured
Party to deliver the documentation required to be delivered pursuant to clause
(g) below (collectively, “Excluded Taxes” and all such non-Excluded Taxes,
“Non-Excluded Taxes”).

CREDIT AGREEMENT
DUFF & PHELPS, LLC
50

--------------------------------------------------------------------------------




(b) Additional Payments. If any Taxes shall be required by law to be deducted
from or in respect of any amount payable under any Loan Document (other than any
Secured Hedging Agreement) to any Secured Party (i) in the case of Non-Excluded
Taxes, such amount shall be increased as necessary to ensure that, after all
required deductions for Non-Excluded Taxes are made (including deductions
applicable to any increases to any amount under this Section 2.17), such Secured
Party receives the amount it would have received had no such deductions been
made, (ii) the relevant Loan Party shall make such deductions, (iii) the
relevant Loan Party shall timely pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable Requirements
of Law and (iv) within 30 days after such payment is made, the relevant Loan
Party shall deliver to the Administrative Agent an original or certified copy of
a receipt evidencing such payment.
 
(c) Other Taxes. In addition, the Borrower agrees to pay, and authorizes the
Administrative Agent to pay in its name, any stamp, documentary, excise or
property tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”). Within 30 days after the date of any payment of Taxes or Other Taxes by
any Loan Party, the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 11.11, the original or a certified copy of a
receipt evidencing payment thereof.
 
(d) Indemnification. The Borrower shall reimburse and indemnify, within 30 days
after receipt of demand therefor (with copy to the Administrative Agent), each
Secured Party for all Non-Excluded Taxes and Other Taxes (including any
Non-Excluded Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.17) paid by such Secured Party and any Liabilities
arising therefrom or with respect thereto, whether or not such Non-Excluded
Taxes or Other Taxes were correctly or legally asserted. A certificate of the
Secured Party (or of the Administrative Agent on behalf of such Secured Party)
claiming any compensation under this clause (d), setting forth the amounts to be
paid thereunder and delivered to the Borrower with copy to the Administrative
Agent, shall be conclusive, binding and final for all purposes, absent manifest
error.
 
(e) Tax Refunds. If any Secured Party become aware that it is entitled to
receive any refund, offset, reduction, or credit in respect of amounts paid by
the Borrower pursuant to this Section 2.17, which in the sole discretion of such
Secured Party is allocable to such payment, it shall promptly notify the
Borrower of the availability of such refund, offset, reduction, or credit and
shall, within 30 days after the receipt of a request by the Borrower, apply for
such refund, offset, reduction, or credit. If any Secured Party determines in
its sole discretion that it has received a refund, offset, reduction, or credit
in respect of any amounts paid by the Borrower pursuant to this Section 2.17,
which in the sole discretion of such Secured Party is allocable to such payment,
it shall promptly notify the Borrower of such refund, offset, reduction, or
credit and shall, within 15 days after receipt, repay such refund, offset,
reduction, or credit to the Borrower net of all out-of-pocket expenses of such
Secured Party; provided, however, that the Borrower, upon the request of such
Secured Party, agrees to repay the amount paid over to the Borrower to such
Secured Party in the event such Secured Party is required to repay such refund,
offset, reduction, or credit.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
51

--------------------------------------------------------------------------------



(f) Mitigation. Any Lender claiming any additional amounts payable pursuant to
this Section 2.17 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the good faith
determination of such Lender, be otherwise disadvantageous to such Lender.
 
(g) Tax Forms. (i) Each Non-U.S. Lender Party that, at any of the following
times, is entitled to an exemption from United States withholding tax or, after
a change in any Requirement of Law, is subject to such withholding tax at a
reduced rate under an applicable tax treaty, shall (w) on or prior to the date
such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on
or prior to the date on which any such form or certification expires or becomes
obsolete, (y) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this
clause (i) and (z) from time to time if reasonably requested by the Borrower or
the Administrative Agent (or, in the case of a participant or SPV, the relevant
Lender), provide the Administrative Agent and the Borrower (or, in the case of a
participant or SPV, the relevant Lender) with two properly completed originals
of each of the following, as applicable: (A) Forms W-8ECI (claiming exemption
from U.S. withholding tax because the income is effectively connected with a
U.S. trade or business), W-8BEN (claiming exemption from, or a reduction of,
U.S. withholding tax under an income tax treaty) or any successor forms, (B) in
the case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to the Administrative Agent that such Non-U.S.
Lender Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS properly certifying as to the entitlement of such
Non-U.S. Lender Party to such exemption from United States withholding tax or
reduced rate with respect to any payments to be made to such Non-U.S. Lender
Party under the Loan Documents. Unless the Borrower and the Administrative Agent
have received forms or other documents satisfactory to them indicating that
payments under any Loan Document to or for a Non-U.S. Lender Party are not
subject to United States withholding tax, the Loan Parties and the
Administrative Agent shall withhold amounts required to be withheld by
applicable Requirements of Law from such payments at the applicable statutory
rate. Notwithstanding any other provision of this Section 2.17, a Non-U.S.
Lender Party shall not be required to deliver any form pursuant to this
paragraph that such Non-U.S. Lender is not legally able to deliver.
 
(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (g) and (D)
from time to time if reasonably requested by the Borrower or the Administrative
Agent (or, in the case of a participant or SPV, the relevant Lender), provide
the Administrative Agent and the Borrower (or, in the case of a participant or
SPV, the relevant Lender) with two properly completed originals of Form W-9
(certifying that such U.S. Lender Party is entitled to an exemption from U.S.
backup withholding tax) or any successor form. Notwithstanding any other
provision of this Section 2.17, a U.S. Lender Party shall not be required to
deliver any form pursuant to this paragraph that such U.S. Lender is not legally
able to deliver.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
52

--------------------------------------------------------------------------------



(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to the Administrative Agent shall collect from such
participant or SPV the documents described in this clause (g) and provide them
to the Administrative Agent.
 
Section 2.18 Substitution of Lenders. (a) Substitution Right. In the event that
any Lender in any Facility (an “Affected Lender”), (i) makes a claim under
clause (b) (Increased Costs) or (c) (Increased Capital Requirements) of
Section 2.16, (ii) notifies the Borrower pursuant to Section 2.15(b)
(Illegality) that it becomes illegal for such Lender to continue to fund or make
any LIBO Rate Loan in such Facility, (iii) makes a claim for payment pursuant to
Section 2.17(b) (Taxes), (iv) becomes a Non-Funding Lender with respect to such
Facility or (v) does not consent to any amendment, waiver or consent to any Loan
Document for which the consent of the Required Lenders is obtained but that
requires the consent of other Lenders in such Facility, the Borrower may either
pay in full such Affected Lender with respect to amounts due in such Facility or
substitute for such Affected Lender in such Facility any Lender or any Affiliate
or Approved Fund of any Lender or any other Person acceptable (which acceptance
shall not be unreasonably withheld or delayed) to the Administrative Agent (in
each case, a “Substitute Lender”).


(b) Procedure. To substitute such Affected Lender or pay in full the Obligations
owed to such Affected Lender under such Facility, the Borrower shall deliver a
notice to the Administrative Agent and such Affected Lender. The effectiveness
of such payment or substitution shall be subject to the delivery to the
Administrative Agent by the Borrower (or, as may be applicable in the case of a
substitution, by the Substitute Lender) of (i) payment for the account of such
Affected Lender, of, to the extent accrued through, and outstanding on, the
effective date for such payment or substitution, all Obligations owing to such
Affected Lender with respect to such Facility (including those that will be owed
because of such payment and all Obligations that would be owed to such Lender if
it was solely a Lender in such Facility), (ii) in the case of a payment in full
of the Obligations owing to such Affected Lender in the Revolving Credit
Facility, payment of any amount that, after giving effect to the termination of
the Commitment of such Affected Lender, is required to be paid pursuant to
Section 2.8(d) (Excess Outstandings) and (iii) in the case of a substitution,
(A) payment of the assignment fee set forth in Section 11.2(c) and (B) an
assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent whereby the Substitute Lender shall, among other things,
agree to be bound by the terms of the Loan Documents and assume the Commitment
of the Affected Lender under such Facility.

CREDIT AGREEMENT
DUFF & PHELPS, LLC
53

--------------------------------------------------------------------------------



(c) Effectiveness. Upon satisfaction of the conditions set forth in clause (b)
above, the Administrative Agent shall record such substitution or payment in the
Register, whereupon (i) in the case of any payment in full in any Facility, such
Affected Lender’s Commitments in such Facility shall be terminated and (ii) in
the case of any substitution in any Facility, (A) the Affected Lender shall sell
and be relieved of, and the Substitute Lender shall purchase and assume, all
rights and claims of such Affected Lender under the Loan Documents with respect
to such Facility, except that the Affected Lender shall retain such rights
expressly providing that they survive the repayment of the Obligations and the
termination of the Commitments, (B) the Substitute Lender shall become a
“Lender” hereunder having a Commitment in such Facility in the amount of such
Affected Lender’s Commitment in such Facility and (C) the Affected Lender shall
execute and deliver to the Administrative Agent an Assignment to evidence such
substitution and deliver any Note in its possession with respect to such
Facility; provided, however, that the failure of any Affected Lender to execute
any such Assignment or deliver any such Note shall not render such sale and
purchase (or the corresponding assignment) invalid.
 
ARTICLE III

 
CONDITIONS TO LOANS AND LETTERS OF CREDIT
 
Section 3.1 Restatement Effective Date. The amendments effected by this
Agreement shall not become effective until the date and time (the “Restatement
Effective Date”) on which each of the following conditions have been satisfied:

 
(a) Certain Documents. The Administrative Agent shall have received on or prior
to the Restatement Effective Date each of the following, each dated the
Restatement Effective Date unless otherwise agreed by the Administrative Agent,
in form and substance reasonably satisfactory to the Administrative Agent:
 
(i) this Agreement duly executed by Holdings and the Borrower and each Required
Lender;
 
(ii) the Restatement Fee Letter duly executed by the Borrower;
 
(iii) duly executed favorable opinions of counsel to the Loan Parties in New
York, each addressed to the Administrative Agent, the L/C Issuers and the
Lenders and addressing such matters as the Administrative Agent may reasonably
request;
 
(iv) a copy of each Constituent Document of each Loan Party that is on file with
any Governmental Authority in the jurisdiction of such Loan Party’s
organization, certified as of a recent date by such Governmental Authority to
the extent there have been any changes to such Constituent Documents since the
last date such Constituent Documents were delivered to the Administrative Agent,
together with, if applicable, certificates attesting to the good standing of
such Loan Party in such jurisdiction;
 
(v) a certificate of the secretary or other officer of each Loan Party in charge
of maintaining books and records of such Loan Party certifying as to (A) the
names and signatures of each officer of such Loan Party authorized to execute
and deliver any Loan Document, (B) the Constituent Documents of such Loan Party
attached to such certificate are complete and correct copies of such Constituent
Documents as in effect on the date of such certification (or, for any such
Constituent Document delivered pursuant to clause (iv) above or otherwise
previously delivered, that there have been no changes from such Constituent
Document so delivered) and (C) the resolutions of such Loan Party’s board of
directors or other appropriate governing body approving and authorizing the
execution, delivery and performance of each Loan Document to which such Loan
Party is a party;

CREDIT AGREEMENT
DUFF & PHELPS, LLC
54

--------------------------------------------------------------------------------



(b) Fee and Expenses. There shall have been paid to the Administrative Agent,
for the account of the Administrative Agent, its Related Persons, any L/C Issuer
or any Lender, as the case may be, all fees and all reimbursements of costs or
expenses, in each case due and payable under any Loan Document on or before the
Restatement Effective Date for which invoices have been presented.
 
(c) Consents. Each Group Member shall have received all material consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all material Permits of, and effected all
material notices to and filings with, any Governmental Authority, in each case,
as may be necessary in connection with the consummation of the transactions
contemplated in any Loan Document.
 
Section 3.2 Conditions Precedent to Each Loan and Letter of Credit. The
obligation of each Lender on any date to make any Loan and of each L/C Issuer on
any date to Issue any Letter of Credit is subject to the satisfaction of each of
the following conditions precedent:


(a) Request. The Administrative Agent (and, in the case of any Issuance, the
relevant L/C Issuer) shall have received, to the extent required by Article II,
a written, timely and duly executed and completed Notice of Borrowing, Swingline
Request or, as the case may be, L/C Request.
 
(b) Representations and Warranties; No Defaults. The following statements shall
be true on such date, both before and after giving effect to such Loan or, as
applicable, such Issuance: (i) the representations and warranties set forth in
any Loan Document shall be true and correct in all material respects, on and as
of such date or, to the extent such representations and warranties expressly
relate to an earlier date, on and as of such earlier date and (ii) no Default
shall be continuing.
 
The representations and warranties set forth in any Notice of Borrowing,
Swingline Request or L/C Request (or any certificate delivered in connection
therewith) shall be deemed to be made again on and as of the date of the
relevant Loan or Issuance and the acceptance of the proceeds thereof or of the
delivery of the relevant Letter of Credit.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders, the L/C Issuers and the Administrative Agent to enter
into the Loan Documents, each of Holdings and the Borrower (and, to the extent
set forth in any other Loan Document, each other Loan Party) represents and
warrants to each of them each of the following on and as of each date applicable
pursuant to Section 3.2:


CREDIT AGREEMENT
DUFF & PHELPS, LLC
55

--------------------------------------------------------------------------------



Section 4.1 Corporate Existence; Compliance with Law. Each Group Member (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
such qualification is necessary, except where the failure to be so qualified or
in good standing would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect, (c) has all requisite power and authority and the legal
right to own, pledge, mortgage and operate its material property, to lease or
sublease any material property it operates under lease or sublease and to
conduct its business as now or currently proposed to be conducted, (d) is in
compliance with its Constituent Documents in all material respects, (e) is in
compliance with all applicable Requirements of Law except where the failure to
be in compliance would not have a Material Adverse Effect and (f) has all
necessary Permits from or by, has made all necessary filings with, and has given
all necessary notices to, each Governmental Authority having jurisdiction, to
the extent required for such ownership, lease, sublease, operation, occupation
or conduct of business, except where the failure to obtain such Permits, make
such filings or give such notices would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.


Section 4.2 Loan Documents. (a) Power and Authority. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party and
the consummation of the transactions contemplated therein (i) are within such
Loan Party’s corporate or similar powers and, at the time of execution thereof,
have been duly authorized by all necessary corporate and similar action
(including, if applicable, consent of holders of its Securities), (ii) do not
(A) contravene such Loan Party’s Constituent Documents, (B) violate in any
material respect any applicable Requirement of Law, (C) conflict with,
contravene, constitute a default or breach under, or result in or permit the
termination or acceleration of, any material Contractual Obligation of any Loan
Party or any of its Subsidiaries (including other Loan Documents) other than
those that would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect or (D) result in the imposition of any Lien (other than
a Permitted Lien) upon any property of any Loan Party or any of its Subsidiaries
and (iii) do not require any Permit of, or filing with, any Governmental
Authority or any consent of, or notice to, any Person, other than (A) with
respect to the Loan Documents, the filings required to perfect the Liens created
by the Loan Documents, (B) those listed on Schedule 4.2 and that have been, or
will be prior to the Restatement Effective Date, obtained or made, copies of
which have been, or will be prior to the Restatement Effective Date, delivered
to the Administrative Agent if so requested by the Administrative Agent, and
each of which on the Restatement Effective Date will be in full force and effect
and (C) those that, if not obtained, would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.


(b) Due Execution and Delivery. From and after its delivery to the
Administrative Agent, each Loan Document has been duly executed and delivered to
the other parties thereto by each Loan Party party thereto, is the legal, valid
and binding obligation of such Loan Party and is enforceable against such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).


CREDIT AGREEMENT
DUFF & PHELPS, LLC
56

--------------------------------------------------------------------------------


 
Section 4.3 Ownership of Group Members. Set forth on Schedule 4.3 is a complete
and accurate list showing, as of the Restatement Effective Date, for each Group
Member (other than Holdings) and each Subsidiary of any Group Member, its
jurisdiction of organization, the number of shares of each class of Stock
authorized (if applicable), the number outstanding on the Restatement Effective
Date and the number and percentage of the outstanding shares of each such class
owned (directly or indirectly) by the Borrower or Holdings. All outstanding
Stock of each Group Member has been validly issued, is fully paid and
non-assessable (to the extent applicable) and, except in the case of Holdings,
is owned beneficially and of record by a Group Member free and clear of all
Liens other than the security interests created by the Loan Documents and, in
the case of joint ventures, Permitted Liens. There are no Stock Equivalents with
respect to the Stock of any Group Member (other than Holdings) or any Subsidiary
of any Group Member and, as of the Restatement Effective Date, except as set
forth on Schedule 4.3, there are no Stock Equivalents with respect to the Stock
of Holdings. Except as set forth on Schedule 4.3, there are no Contractual
Obligations or other understandings to which any Group Member or any Subsidiary
of any Group Member is a party with respect to (including any restriction on)
the issuance, voting, Sale or pledge of any Stock or Stock Equivalent of any
Group Member or any such Subsidiary.


Section 4.4 Financial Statements. (a)(i) Each of (x) the audited Consolidated
balance sheet of the Borrower as at December 31, 2004 and the related
Consolidated statements of income, retained earnings and cash flows of the
Borrower for the Fiscal Year then ended, certified by Grant Thornton LLP, and
(y) subject to the absence of footnote disclosure and normal recurring year-end
audit adjustments, the unaudited Consolidated balance sheets of the Borrower as
at August 31, 2005 and the related Consolidated statements of income and
retained earnings of the Borrower for the eight months then ended, copies of
each of which have been furnished to the Administrative Agent, fairly present in
all material respects the Consolidated financial position and results of
operations of the Borrower as at the dates indicated and for the periods
indicated in accordance with GAAP.


(ii) Each of (x) the audited balance sheet of the Business (as defined in the
Acquisition Agreement) as at and for the two year period ending December 31,
2004 and the related audited statements of profits and losses for such Business
for such fiscal years (including the notes thereto and the auditor’s report
thereon) and (z) subject to the absence of footnote disclosure and normal
recurring year-end audit adjustments, the unaudited balance sheet of the
Business as at August 31, 2005 and the related Consolidated statements of income
and retained earnings of the Business for the eight months then ended, copies of
each of which have been furnished to the Administrative Agent, fairly present in
each case as of the date and for the respective period indicated, in all
material respects the financial position and results of operations of such
Business in accordance with GAAP.
 
(b) Prior to the Original Closing Date, Holdings had no property (other than the
Stock of the Borrower), liabilities or Contractual Obligations (other than the
Loan Documents and the liabilities thereunder). On the Original Closing Date,
and to the best of the Borrower’s knowledge with respect to the Acquired Company
and its Subsidiaries (i) none of the Borrower or the Acquired Company or its
Subsidiaries has any material liability or other obligation (including
Indebtedness, Guaranty Obligations, contingent liabilities and liabilities for
taxes, long-term leases and unusual forward or long-term commitments) that is
not reflected in the Financial Statements referred to in clause (a) above or in
the notes thereto and not otherwise permitted by this Agreement and (ii) since
the date of the unaudited Financial Statements referenced in clause (a) above,
there has been no Sale of any material property of the Borrower or the Acquired
Company and its Subsidiaries and no purchase or other acquisition of any
material property.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
57

--------------------------------------------------------------------------------


 
Section 4.5 Material Adverse Effect. Since December 31, 2004, there have been no
events, circumstances, developments or other changes in facts that would, in the
aggregate, reasonably be expected to have a Material Adverse Effect.


Section 4.6 Solvency. Both before and after giving effect to (a) the Loans and
Letters of Credit made or Issued on or prior to the date this representation and
warranty is made, (b) the disbursement of the proceeds of such Loans and (c) the
payment and accrual of all transaction costs in connection with the foregoing,
both the Loan Parties taken as a whole and the Borrower are Solvent.


Section 4.7 Litigation. There are no pending (or, to the knowledge of any Group
Member, threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes affecting the Borrower or any of its Subsidiaries
with, by or before any Governmental Authority other than those that would not
reasonably be expected to materially adversely affect the Obligations, the Loan
Documents and the Letters of Credit and would not, in the aggregate, have a
Material Adverse Effect.


Section 4.8 Taxes. Except as would not have Material Adverse Effect (a) all
federal, state, local and foreign income and franchise and other material tax
returns, reports and statements (collectively, the “Tax Returns”) required to be
filed by any Group Member have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such Tax Returns are required to be
filed, (b) all such Tax Returns are true and correct in all material respects,
and (c) all taxes, charges and other impositions reflected therein or otherwise
due and payable have been paid prior to the date on which any Liability may be
added thereto for non-payment thereof, except for those contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
are maintained on the books of the appropriate Group Member in accordance with
GAAP. Except as would not have a Material Adverse Effect, no Tax Return is under
audit or examination by any Governmental Authority and no notice of such an
audit or examination or any assertion of any claim for Taxes has been given or
made to any Group Member by any Governmental Authority. Proper and accurate
amounts have been withheld by each Group Member from their respective employees
for all periods in compliance with the tax, social security and unemployment
withholding provisions of applicable Requirements of Law and such withholdings
have been timely paid to the respective Governmental Authorities. Except as
would not have a Material Adverse Effect, no Group Member has participated in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b) or has been a member of an affiliated, combined or unitary
group other than the group of which a Group Member is the common parent.


Section 4.9 Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of, and no proceeds of any Loan or other
extensions of credit hereunder will be used for the purpose of, buying or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.


Section 4.10 No Burdensome Obligations; No Distributions; No Defaults. No Group
Member is a party to any Contractual Obligation, no Group Member has Constituent
Documents containing obligations, and, to the knowledge of any Group Member,
there are no applicable Requirements of Law, in each case the compliance with
which would have, in the aggregate, a Material Adverse Effect. No Group Member
(and, to the knowledge of each Group Member, no other party thereto) is in
default under or with respect to any Contractual Obligation of any Group Member,
other than those that would not, in the aggregate, have a Material Adverse
Effect.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
58

--------------------------------------------------------------------------------


 
Section 4.11 Investment Company Act; Public Utility Holding Company Act. No
Group Member is (a) an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940 or (b) a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company”, as each such term is defined and used in the Public Utility
Holding Company Act of 1935.


Section 4.12 Labor Matters. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Group Member,
threatened) against or involving any Group Member, except, for those that would
not, in the aggregate, reasonably expected to have a Material Adverse
Effect. Except as set forth on Schedule 4.12, as of the Restatement Effective
Date, (a) there is no collective bargaining or similar agreement with any union,
labor organization, works council or similar representative covering any
employee of any Group Member, (b) no petition for certification or election of
any such representative is existing or pending with respect to any employee of
any Group Member and (c) no such representative has sought certification or
recognition with respect to any employee of any Group Member.


Section 4.13 ERISA. Schedule 4.13 sets forth, as of the Restatement Effective
Date, a complete and correct list of, and that separately identifies, (a) all
Title IV Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans.
Except for those that would not, in the aggregate, have a Material Adverse
Effect, (i) each Benefit Plan, and each trust thereunder, intended to qualify
for tax exempt status under Section 401 or 501 of the Code or other Requirements
of Law so qualifies, (ii) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (iii) there are no
existing or pending (or to the knowledge of any Group Member, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Group Member incurs or otherwise has or could have an
obligation or any Liability, (iv) no ERISA Event has occurred, or is reasonably
expected to occur, in respect of which obligations and liabilities (contingent
or otherwise) remain outstanding and (v) no ERISA Affiliate would have any
Withdrawal Liability as a result of a complete withdrawal from any Multiemployer
Plan on the date this representation is made.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
59

--------------------------------------------------------------------------------


 
Section 4.14 Environmental Matters. Except as set forth on Schedule 4.14 and
except as in the aggregate would not reasonably be expected to have a reasonable
likelihood of resulting in a Material Adverse Effect, (a) the operations of each
Group Member are and have been in compliance with all applicable Environmental
Laws, including obtaining, maintaining and complying with all Permits required
by any applicable Environmental Law, (b) no Group Member is party to, and no
Group Member and no real property currently (or to the knowledge of any Group
Member previously) owned, leased, subleased, operated or otherwise occupied by
or for any Group Member is subject to or the subject of, any Contractual
Obligation or any pending (or, to the knowledge of any Group Member, threatened)
order, action, investigation, suit, proceeding, audit, claim, demand, dispute or
notice of violation or of potential liability or similar notice under or
pursuant to any Environmental Law, (c) no Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities has attached
to any property of any Group Member and, to the knowledge of any Group Member,
no facts, circumstances or conditions exist that could reasonably be expected to
result in any such Lien attaching to any such property, (d) no Group Member has
caused or suffered to occur a Release of Hazardous Materials at, to or from any
real property of any Group Member and each such real property is free of
contamination by any Hazardous Materials, (e) no Group Member (i) is or has been
engaged in, or has permitted any current or former tenant to engage in,
operations, or (ii) knows of any facts, circumstances or conditions, including
receipt of any information request or notice of potential responsibility under
CERCLA or similar Environmental Laws, that, in the aggregate, would have a
reasonable likelihood of resulting in material Environmental Liabilities and (f)
each Group Member has made available to the Administrative Agent copies of all
existing material environmental reports, reviews and audits and all material
documents pertaining to actual or potential Environmental Liabilities, in each
case to the extent such reports, reviews, audits and documents are in their
possession, custody or control.


Section 4.15 Intellectual Property. Each Group Member owns or licenses all
Intellectual Property that is necessary for the operations of its businesses. To
the knowledge of each Group Member, (a) the conduct and operations of the
businesses of each Group Member do not infringe, misappropriate, dilute, violate
or otherwise impair any Intellectual Property owned by any other Person in any
material respect and (b) except as disclosed on Schedule 4.15, no other Person
has contested any right, title or interest of any Group Member in, or relating
to, any Intellectual Property, other than, in each case, as cannot reasonably be
expected to materially adversely affect the Loan Documents and the transactions
contemplated therein and would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect. In addition, except as disclosed on Schedule
4.15, (x) there are no pending (or, to the knowledge of any Group Member,
threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes affecting any Group Member with respect to, (y) no
judgment or order regarding any such claim has been rendered by any competent
Governmental Authority, no settlement agreement or similar Contractual
Obligation has been entered into by any Group Member, with respect to and (z) no
Group Member knows or has any reason to know of any valid basis for any claim
based on, any such infringement, misappropriation, dilution, violation or
impairment or contest, other than, in each case, as cannot reasonably be
expected to materially adversely affect the Loan Documents and the transactions
contemplated therein and would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.


Section 4.16 Title; Real Property. (a) Each Group Member has good and marketable
fee simple title to all material owned real property and valid leasehold
interests in all material leased real property, and owns all personal property,
in each case that is purported to be owned or leased by it, including those
reflected on the most recent Financial Statements delivered by the Borrower, in
each case, except as would not be reasonably expected to have a Material Adverse
Effect and none of such property is subject to any Lien except Permitted Liens.


(b) Set forth on Schedule 4.16 is, as of the Restatement Effective Date, (i) a
complete and accurate list of all real property with a fair market value in
excess of $2,000,000 owned in fee simple by any Group Member setting forth, for
each such real property, the current street address (including, where
applicable, county, state and other relevant jurisdictions), the record owner
thereof and, where applicable, each lessee and sublessee thereof, and (ii) for
each such real property that the Administrative Agent has requested be subject
to a Mortgage or that is otherwise material to the business of any Group Member,
each Contractual Obligation by any Group Member, whether contingent or
otherwise, to Sell such real property.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
60

--------------------------------------------------------------------------------


 
Section 4.17 Full Disclosure. The written information prepared or furnished by
or on behalf of any Group Member in connection with any Loan Document (including
the information contained in any Financial Statement or Disclosure Document, but
excluding any projections and pro forma information contained therein), when
taken as a whole, does not contain, as of the date prepared or furnished, any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein, in light of the circumstances when
made, not materially misleading. All projections that are part of such
information (including those set forth in any Projections delivered subsequent
to the Original Closing Date) are based upon estimates and assumptions believed
to be reasonable as of the date made in light of conditions and facts then known
and, as of such date, reflect good faith estimates of the information projected
for the periods set forth therein, it being recognized by the Administrative
Agent and the Lenders that such financial information as it relates to future
events is not to be viewed as fact and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein by a material amount. 


Section 4.18 Duff & Phelps Corporation. As of the Restatement Effective Date,
DPC has not engaged in any business, operations or activity, or held any
property, other than (i) holding Stock and Stock Equivalents of Holdings and
performing its obligations as managing member of Holdings, (ii) issuing,
registering, selling and redeeming its own Stock (and Stock Equivalents), (iii)
paying taxes and performing its obligations under the Tax Receivable Agreement,
(iv) holding directors’ and shareholders’ meetings, preparing corporate and
similar records and other activities required to maintain its separate corporate
or other legal structure, (v) preparing reports to, and preparing and making
notices to and filings with, Governmental Authorities and to its holders of
Stock and Stock Equivalents (vi) receiving, and holding proceeds of Restricted
Payments of Holdings and distributing the proceeds thereof to its shareholders,
(vii) executing such documents as are necessary to consummate any Permitted
Acquisition including the issuance of its own Stock and Stock Equivalents and
complying with the requirements thereof so long as no other Indebtedness or
liabilities are incurred by DPC in connection therewith and (viii) activities
reasonably related or ancillary to any of the foregoing activities.


ARTICLE V
 
FINANCIAL COVENANTS
 
Each of Holdings and the Borrower agrees with the Lenders, the L/C Issuers and
the Administrative Agent to each of the following, as long as any Obligation or
any Commitment remains outstanding:


Section 5.1 Maximum Consolidated Senior Leverage Ratio. DPC shall not have, on
the last day of any Fiscal Quarter ending during (including the last day of) any
period set forth below, a Consolidated Senior Leverage Ratio greater than the
maximum ratio set forth opposite such period:


CREDIT AGREEMENT
DUFF & PHELPS, LLC
61

--------------------------------------------------------------------------------




PERIOD
 
MAXIMUM CONSOLIDATED
SENIOR LEVERAGE RATIO
From the Original Closing Date
to and including June 30, 2007
 
 
3.50 to 1.00
From July 1, 2007
to and including June 30, 2008
 
 
3.25 to 1.00
From July 1, 2008
and Thereafter
 
 
3.00 to 1.00



Section 5.2 Minimum Consolidated Fixed Charge Coverage Ratio. DPC shall not
have, on the last day of any Fiscal Quarter, a Consolidated Fixed Charge
Coverage Ratio for the period of four (4) Fiscal Quarters ending on such day
less than 3.00 to 1.00.
 
ARTICLE VI
 
REPORTING COVENANTS
 
Each of Holdings and the Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) agrees with the Lenders, the L/C Issuers
and the Administrative Agent to each of the following, as long as any Obligation
or any Commitment remains outstanding:


Section 6.1 Financial Statements. The Borrower shall deliver to the
Administrative Agent each of the following:


(a) Intentionally Omitted.
 
(b) Quarterly Reports. Within 45 days after the end of each of the first three
Fiscal Quarters of each Fiscal Year thereafter, the Consolidated unaudited
balance sheet of DPC as of the close of such Fiscal Quarter and related
Consolidated statements of income and cash flow for such Fiscal Quarter and that
portion of the Fiscal Year ending as of the close of such Fiscal Quarter,
setting forth in comparative form the figures for the corresponding period in
the prior Fiscal Year, in each case certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the Consolidated
financial position, results of operations and cash flow of DPC as at the dates
indicated and for the periods indicated in accordance with GAAP (subject to the
absence of footnote disclosure and normal year-end audit adjustments); provided,
that electronic filing of such Consolidated Financial Statements through EDGAR
in the ordinary course of business shall constitute delivery for purposes of
this Section 6.1.
 
(c) Annual Reports. Within 90 days after the end of each Fiscal Year thereafter,
the Consolidated balance sheet of DPC as of the end of such year and related
Consolidated statements of income, stockholders’ equity and cash flow for such
Fiscal Year, each prepared in accordance with GAAP, together with a
certification by the Group Members’ Accountants that (i) such Consolidated
Financial Statements fairly present in all material respects the Consolidated
financial position, results of operations and cash flow of DPC as at the dates
indicated and for the periods indicated therein in accordance with GAAP without
qualification as to the scope of the audit or as to going concern and without
any other similar qualification (other than a going concern qualification due to
the fact that the Scheduled Revolving Credit Termination Date is in the same
calendar year as the date on which the Consolidated Audited Financial Statements
are delivered) and (ii) in the course of the regular audit of the businesses of
the Group Members, which audit was conducted in accordance with generally
accepted auditing standards, such Group Members’ Accountants have obtained no
knowledge that a Default in respect of any financial covenant contained in
Article V is continuing or, if in the opinion of the Group Members’ Accountants
such a Default is continuing, a statement as to the nature thereof); provided,
that electronic filing of such Consolidated Financial Statements through EDGAR
in the ordinary course of business shall constitute delivery for purposes of
this Section 6.1.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
62

--------------------------------------------------------------------------------


 
(d) Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, a Compliance Certificate duly
executed by a Responsible Officer of the Borrower that, among other things, (i)
in the case of any Financial Statement pursuant to clause (c) above, if
applicable, shows in reasonable detail the calculations used in determining
Excess Cash Flow, (ii) demonstrates compliance with each financial covenant
contained in Article V that is tested at least on a quarterly basis and (iii)
states that no Default is continuing as of the date of delivery of such
Compliance Certificate or, if a Default is continuing, states the nature thereof
and the action that the Borrower proposes to take with respect thereto.
 
(e) Corporate Chart and Other Collateral Updates. Together with the Financial
Statements delivered pursuant to clause (c) above, each in form and substance
reasonably satisfactory to the Administrative Agent, a certificate by a
Responsible Officer of the Borrower that (i) the Corporate Chart attached
thereto (or the last Corporate Chart delivered pursuant to this clause (e)) is
correct and complete as of the date of such Compliance Certificate or indicating
any changes therein, (ii) the Loan Parties have delivered all documents
(including updated schedules as to the acquisition of real property or as to the
creation or acquisition of Intellectual Property) they are required to deliver
pursuant to any Loan Document on or prior to the date of delivery of such
Compliance Certificate and (iii) complete and correct copies of all documents
modifying any material term of any Constituent Document of any Group Member or
any Subsidiary or joint venture thereof on or prior to the date of delivery of
such Compliance Certificate have been delivered to the Administrative Agent or
are attached to such certificate.
 
(f) Annual Budget. Within 60 days after the beginning of each Fiscal Year, the
annual budget of DPC for such Fiscal Year, including in such budget a projected
year-end Consolidated balance sheet, income statement and statement of cash
flows, in each case, for each Fiscal Quarter in such Fiscal Year. 
 
(g) Management Discussion and Analysis. On the date of delivery of any Financial
Statement pursuant to clause (b) or (c) above, a discussion and analysis of the
financial condition and results of operations of the Group Members for the
portion of the Fiscal Year then elapsed and discussing the reasons for any
significant variations from the figures for the corresponding period in the
previous Fiscal Year; provided that electronic filing of such discussion and
analysis through EDGAR in the ordinary course of business shall constitute
delivery for purposes of this Section 6.1(g).


CREDIT AGREEMENT
DUFF & PHELPS, LLC
63

--------------------------------------------------------------------------------


 
(h) Audit Reports, Management Letters, Etc. Together with each delivery of any
Financial Statement for any Fiscal Year pursuant to clause (c) above, copies of
each audit report received by DPC or the Borrower from any independent
registered certified public accountant (including the Group Members’
Accountants) in connection with such Financial Statements or any audit thereof
and such other similar reports or letters as the Administrative Agent may
reasonably request, each certified to be complete and correct copies by a
Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements; provided that electronic
filing of such reports and letter through EDGAR in the ordinary course of
business shall constitute delivery for purposes of this Section 6.1(h).
 
(i) Insurance. Within 30 days following the delivery of any Financial Statement
for any Fiscal Year pursuant to clause (c) above, each in form and substance
satisfactory to the Administrative Agent and certified as complete and correct
by a Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements, a summary of all
material insurance coverage maintained as of the date thereof by any Group
Member, together with such other related documents and information as the
Administrative Agent may reasonably require.
 
Section 6.2 Other Events. The Borrower shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing) promptly after any Responsible Officer of any Group Member
knows or has reason to know of it: (a)(i) any Default and (ii) any event that
would reasonably be expected to have a Material Adverse Effect, specifying, in
each case, the nature and anticipated effect thereof and any action proposed to
be taken in connection therewith, (b) any equity issuance or asset sale
reasonably expected to result in a mandatory payment of the Obligations pursuant
to Section 2.8(b) or 2.8(c)(i), respectively, stating the material terms and
conditions of such transaction and estimating the Net Cash Proceeds thereof, (c)
the commencement of, or any material developments in, any action, investigation,
suit, proceeding, audit, claim, demand, order or dispute with, by or before any
Governmental Authority affecting any Group Member or any property of any Group
Member that would reasonably be expected to have a Material Adverse Effect.


Section 6.3 Purchase Agreements. The Borrower shall promptly deliver to the
Administrative Agent copies of each of the following: (a) all material documents
that any Group Member files with the Securities and Exchange Commission, any
securities exchange or any Governmental Authority exercising similar functions,
(b) all press releases not made available directly to the general public, (c)
all material documents transmitted or received pursuant to, or in connection
with, any Purchase Agreement and (d) any material document transmitted or
received pursuant to, or in connection with, any Contractual Obligation
governing Subordinated Debt in excess of $5,000,000 of any Group Member;
provided that electronic filing of any of the documents or materials referred to
in clauses (a) through (c) above through EDGAR in the ordinary course of
business shall constitute delivery for purposes of this Section 6.3.


Section 6.4 Taxes. The Borrower shall give the Administrative Agent notice of
each of the following (which may be made by telephone if promptly confirmed in
writing) promptly after any Responsible Officer of any Group Member knows or has
reason to know of it: (a) the creation, or filing with the IRS or any other
Governmental Authority, of any agreement or other document extending, or having
the effect of extending, the period for assessment or collection of any taxes
with respect to any Group Member, which would have a Material Adverse Effect,
and (b) the creation of any agreement of any Group Member, or the receipt of any
request directed to any Group Member, to make any adjustment under Section
481(a) of the Code, by reason of a change in accounting method or otherwise,
which would have a Material Adverse Effect.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
64

--------------------------------------------------------------------------------


 
Section 6.5 ERISA Matters. The Borrower shall give the Administrative Agent
(a) on or prior to any filing by any ERISA Affiliate of any notice of intent to
terminate any Title IV Plan, a copy of such notice and (b) promptly, and in any
event within 10 days, after any Responsible Officer of any ERISA Affiliate knows
or has reason to know that a request for a minimum funding waiver under Section
412 of the Code has been filed with respect to any Title IV Plan or
Multiemployer Plan, a notice (which may be made by telephone if promptly
confirmed in writing) describing such waiver request and any action that any
ERISA Affiliate proposes to take with respect thereto, together with a copy of
any notice filed with the PBGC or the IRS pertaining thereto.


Section 6.6 Environmental Matters. (a) The Borrower shall provide the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed by the Administrative Agent in writing) promptly
after any Responsible Officer of any Group Member knows or has reason to know of
it (and, upon reasonable request of the Administrative Agent, documents and
information in connection therewith): (i)(A) unpermitted Releases, (B) the
receipt by any Group Member of any notice of violation of or potential liability
or similar notice under, or the existence of any condition that could reasonably
be expected to result in violations of or liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or liability under any Environmental Law, that, in the aggregate
for clauses (A), (B) and (C) above (and, in the case of clause (C), if adversely
determined), would reasonably be expected to result in Environmental Liabilities
in excess of $500,000, (ii) the receipt by any Group Member of notification that
any property of any Group Member is subject to any Lien in favor of any
Governmental Authority securing, in whole or in part, Environmental Liabilities
and (iii) any proposed acquisition or lease of real property (except as part of
any Permitted Acquisition) if such acquisition or lease would have a reasonable
likelihood of resulting in aggregate Environmental Liabilities in excess of
$500,000.


(b) Upon reasonable request of the Administrative Agent, the Borrower shall
provide the Administrative Agent a report containing an update as to the status
of any environmental, health or safety compliance, hazard or liability issue
identified in any document delivered to any Secured Party pursuant to any Loan
Document or as to any condition reasonably believed by the Administrative Agent
to result in material Environmental Liabilities.
 
Section 6.7 Other Information. The Borrower shall provide the Administrative
Agent with such other documents and information with respect to the business,
property, financial condition, legal, financial or corporate affairs or
operations of any Group Member as the Administrative Agent or such Lender
through the Administrative Agent may from time to time reasonably request. 


CREDIT AGREEMENT
DUFF & PHELPS, LLC
65

--------------------------------------------------------------------------------


 
ARTICLE VII
 
AFFIRMATIVE COVENANTS
 
Each of Holdings and the Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) agrees with the Lenders, the L/C Issuers
and the Administrative Agent to each of the following, as long as any Obligation
or any Commitment remains outstanding:


Section 7.1 Maintenance of Corporate Existence. Each Group Member shall
(a) preserve and maintain its legal existence, except in the consummation of
transactions expressly permitted by Sections 8.4 and 8.7 or in the consummation
of the merger, consolidation or amalgamation of any Non-Material Subsidiary into
any Loan Party or the liquidation or dissolution of any Domestic Non-Material
Subsidiary (so long as the assets of such Domestic Non-Material Subsidiary are
transferred to a Loan Party in connection with the consummation of such
liquidation or dissolution), and (b) preserve and maintain it rights (charter
and statutory), privileges, franchises and Permits necessary or desirable in the
conduct of its business, except, in the case of this clause (b), where the
failure to do so would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect. For purposes of this Section 7.1 a Subsidiary shall be
deemed a Non-Material Subsidiary to the extent it complies with subsections
(i)(x) and (ii)(x) of the definition thereof.


Section 7.2 Compliance with Laws, Etc. Each Group Member shall comply with all
applicable Requirements of Law, Contractual Obligations and Permits, except for
such failures to comply that would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.


Section 7.3 Intentionally Omitted.


Section 7.4 Maintenance of Property. Each Group Member shall maintain and
preserve (a) in good working order and condition all of its property necessary
in the conduct of its business and (b) all rights, permits, licenses, approvals
and privileges (including all Permits) necessary, used or useful, whether
because of its ownership, lease, sublease or other operation or occupation of
property or other conduct of its business, and shall make all necessary or
appropriate filings with, and give all required notices to, Government
Authorities, except for such failures to maintain and preserve the items set
forth in clauses (a) and (b) above that would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.


Section 7.5 Maintenance of Insurance. Each Group Member shall (a) maintain or
cause to be maintained in full force and effect all policies of insurance of any
kind with respect to the property and businesses of the Group Members with
financially sound and reputable insurance companies or associations (in each
case that are not Affiliates of the Borrower) of a nature and providing such
coverage as is customarily carried by businesses of the size and character of
the business of the Group Members and (b) cause all such insurance relating to
any property or business of any Loan Party to name the Administrative Agent on
behalf of the Secured Parties as additional insured or loss payee, as
appropriate, to assign each business interruption policy pursuant to documents
reasonably satisfactory to the Administrative Agent (and accepted by the
applicable insurer), and to provide that no cancellation, material addition in
amount or material change in coverage shall be effective until after 30 days’
notice thereof to the Administrative Agent.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
66

--------------------------------------------------------------------------------


 
Section 7.6 Keeping of Books. The Group Members shall keep proper books of
record and account, in which full, true and correct entries in all material
respects shall be made in accordance with GAAP (or, if such Group Member is not
a Domestic Person, such other applicable accounting standards as are customary
under good business practices in the applicable jurisdiction) and all other
applicable Requirements of Law of all financial transactions and the assets and
business of each Group Member.


Section 7.7 Access to Books and Property. Each Group Member shall permit the
Administrative Agent, once per Fiscal Year or, while an Event of Default is
continuing, the Administrative Agent, the Lenders and any Related Person of any
of them, as often as reasonably requested, in each case, at any reasonable time
during normal business hours and with reasonable advance notice to (a) visit and
inspect the property of each Group Member and examine and make copies of and
abstracts from, the corporate (and similar), financial, operating and other
books and records of each Group Member, (b) discuss the affairs, finances and
accounts of each Group Member with any Responsible Officer or director of any
Group Member and (c) communicate directly with any registered certified public
accountants (including the Group Members’ accountants) of any Group Member (and
upon the reasonable request of the Administrative Agent, each Group Member shall
authorize their respective certified public accountants (including the Group
Members’ Accountants) to communicate directly with the Administrative Agent, the
Lenders and their Related Persons and, in connection therewith, to disclose to
the Administrative Agent, the Lenders and their Related Persons all financial
statements and other material documents and information as they might have and
the Administrative Agent or any Lender reasonably requests with respect to any
Group Member). 


Section 7.8 Environmental. Each Group Member shall comply with, and maintain
its real property, whether owned, leased, subleased or otherwise operated or
occupied, in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance or that is
required by orders and directives of any Governmental Authority) except for
failures to comply that would not, in the aggregate, have a Material Adverse
Effect. Without limiting the foregoing, if an Event of Default is continuing or
if the Administrative Agent at any time has a reasonable basis to believe that
there exist violations of Environmental Laws by any Group Member or that there
exist any Environmental Liabilities, in each case, that would, in the aggregate,
reasonably be expected to have a Material Adverse Effect, then each Group Member
shall, promptly upon receipt of request from the Administrative Agent, cause the
performance of, and allow the Administrative Agent and its Related Persons
access to such real property for the purpose of conducting, such environmental
audits and assessments, including, if appropriate, subsurface sampling of soil
and groundwater, and cause the preparation of such reports, in each case as the
Administrative Agent may from time to time reasonably request. Such audits,
assessments and reports, to the extent not conducted by the Administrative Agent
or any of its Related Persons, shall be conducted and prepared by reputable
environmental consulting firms reasonably acceptable to the Administrative Agent
and shall be in form and substance reasonably acceptable to the Administrative
Agent.


Section 7.9 Use of Proceeds. The proceeds of the Loans shall be used by the
Borrower (and, to the extent distributed to them by the Borrower, each other
Group Member) solely (a) for the payment of transaction costs, fees and expenses
incurred in connection with the Loan Documents and the transactions contemplated
therein, (b) for Permitted Acquisitions and (c) for working capital and general
corporate and similar purposes.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
67

--------------------------------------------------------------------------------


 
Section 7.10 Additional Collateral and Guaranties. To the extent not delivered
to the Administrative Agent on or before the Restatement Effective Date
(including in respect of after-acquired property, Persons that become
Subsidiaries of any Loan Party after the Restatement Effective Date of Holdings
and any assets or Subsidiary (and its Stock) acquired in connection with a
Permitted Acquisition and any Non-Material Subsidiary that ceases to be a
Non-Material Subsidiary but continues to be a Subsidiary), each Group Member
(including each Domestic Non-Material Subsidiary) shall, promptly, do each of
the following, unless otherwise agreed by the Administrative Agent:


(a) deliver to the Administrative Agent a Joinder Agreement together with such
other modifications to the terms of the Loan Documents (or, to the extent
applicable as determined by the Administrative Agent, such other documents), in
each case in form and substance reasonably satisfactory to the Administrative
Agent and as the Administrative Agent deems reasonably necessary or advisable in
order to ensure the following:
 
(i) (A) each Wholly Owned Subsidiary of any Loan Party shall guaranty, as
primary obligor and not as surety, the payment of the Obligations of the
Borrower and (B) each other Subsidiary of any Loan Party that has entered into
Guaranty Obligations with respect to any Indebtedness of the Borrower shall
guaranty as primary obligor and not as surety, the payment of the Obligations of
the Borrower; and
 
(ii) each Loan Party (including any Person required to become a Guarantor
pursuant to clause (i) above) shall effectively grant to the Administrative
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in substantially all of its property, including all of its Stock and
Stock Equivalents and other Securities, as security for the Obligations of such
Loan Party;
 
provided, however, that in no event shall (w) any Excluded Subsidiary be
required to guaranty the payment of any Obligation, (x) the Loan Parties,
individually or collectively, be required to pledge in excess of 65% of the
outstanding Voting Stock of any Excluded Subsidiary (except that notwithstanding
the foregoing, the Loan Parties shall be required to pledge 100% of the Stock of
Chanin Capital LLC and shall not be required to pledge any of the Stock of
Chanin Shared Opportunity Fund LLC or Chanin Investment Fund LLC), (y) a
security interest be required to be granted on any property of any Excluded
Subsidiary as security for any Obligation or (z) any Non-Material Subsidiary
(that is not a Domestic Person) be required to deliver to the Administrative
Agent documentation governed by the laws of a jurisdiction outside the United
States evidencing any guaranty or security for any Obligation;
 
(b) deliver to the Administrative Agent all certificates and instruments
representing all Stock, Stock Equivalents and other Securities pledged pursuant
to the documents delivered pursuant to clause (a) above, together with undated
powers or endorsements duly executed in blank;


CREDIT AGREEMENT
DUFF & PHELPS, LLC
68

--------------------------------------------------------------------------------


 
(c) upon request of the Administrative Agent, deliver to it a Mortgage on any
real property with a fair market value in excess of $2,000,000 owned by any Loan
Party, together with all Mortgage Supporting Documents relating thereto (or, if
such real property is located in a jurisdiction outside the United States and
owned by a Loan Party, similar documents deemed appropriate by the
Administrative Agent to obtain the equivalent in such jurisdiction of a mortgage
on such real property); 
 
(d) at the reasonable request of the Administrative Agent, take all other
actions reasonably necessary or advisable to ensure the validity or continuing
validity of any guaranty for any Obligation or any Lien securing any Obligation,
to perfect, maintain, evidence or enforce any Lien securing any Obligation or to
ensure such Liens have the same priority as that of the Liens on similar
Collateral set forth in the Loan Documents executed on the Original Closing Date
(or, for Collateral located outside the United States, a similar priority
acceptable to the Administrative Agent), including the filing of UCC financing
statements in such jurisdictions as may be required by the Loan Documents or
applicable Requirements of Law or as the Administrative Agent may otherwise
reasonably request;
 
(e) at the reasonable request of the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described in this
Section 7.10, which opinions shall be as reasonably required by, and in form and
substance and from counsel reasonably satisfactory to, the Administrative Agent.
 
Section 7.11 Deposit Accounts; Securities Accounts and Cash Collateral Accounts.
(a) Each Group Member (other than Excluded Subsidiaries) shall (i) deposit all
of its cash in deposit accounts that are Controlled Deposit Accounts in each
case except for cash the aggregate value of which does not exceed $1,000,000 at
any time, provided, however, that each Group Member may maintain zero-balance
accounts for the purpose of managing local disbursements and may maintain
payroll, withholding tax and other fiduciary accounts, and (ii) deposit all of
its Cash Equivalents in securities accounts that are Controlled Securities
Accounts.


(b) The Administrative Agent shall not have any responsibility for, or bear any
risk of loss of, any investment or income of any funds in any Cash Collateral
Account. From time to time after funds are deposited in any Cash Collateral
Account, the Administrative Agent may, during the continuance of an Event of
Default, apply funds then held in such Cash Collateral Account to the payment of
Obligations in accordance with Section 2.12.
 
Section 7.12 Interest Rate Contracts. The Borrower shall maintain Interest Rate
Contracts on terms and with counterparties reasonably satisfactory to the
Administrative Agent, to provide protection against fluctuation of interest
rates until the 3rd anniversary of the Original Closing Date for a notional
amount equal to at least 50% of the aggregate principal amount of the Term Loan
Facility.


Section 7.13 Payment of Taxes. Each Group Member shall properly prepare and file
all material tax returns and shall timely pay and discharge (or cause to be paid
and discharged) all material taxes, assessments and governmental and other
charges or levies imposed upon it or upon its income or profits, or upon
property belonging to it and all other material lawful claims that if unpaid
would, by the operation of applicable Requirements of Law, become a Lien upon
any property of any Group Member; provided, however, that such Group Member
shall not be required to pay any such tax, assessment, charge, levy or that is
being contested in good faith by appropriate proceedings and for which the
affected Group Member shall have set aside on its books adequate reserves with
respect thereto in conformance with GAAP.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
69

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
NEGATIVE COVENANTS
 
Each of Holdings and the Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) agrees with the Lenders, the L/C Issuers
and the Administrative Agent to each of the following, as long as any Obligation
or any Commitment remains outstanding:


Section 8.1 Indebtedness. No Group Member shall, directly or indirectly, incur
or otherwise remain liable with respect to or responsible for, any Indebtedness
except for the following:


(a) the Obligations;
 
(b) Indebtedness existing on the date hereof and set forth on Schedule 8.1,
together with any Permitted Refinancing of any Indebtedness permitted hereunder
in reliance upon this clause (b);
 
(c) Indebtedness consisting of Capitalized Lease Obligations (other than with
respect to a lease entered into as part of a Sale and Leaseback Transaction) and
purchase money Indebtedness, in each case incurred by any Group Member (other
than Holdings) to finance the acquisition, repair, improvement or construction
of fixed or capital assets of such Group Member, together with any Permitted
Refinancing of any Indebtedness permitted hereunder in reliance upon this clause
(c); provided, however, that the aggregate outstanding principal amount of all
such Indebtedness does not exceed $500,000 at any time;
 
(d) Capitalized Lease Obligations arising under Sale and Leaseback Transactions
permitted hereunder in reliance upon Section 8.4(b)(ii);
 
(e) intercompany loans owing to any Group Member and constituting Permitted
Investments of such Group Member;
 
(f) (i) obligations under Interest Rate Contracts entered into to comply with
Section 7.12 and (ii) obligations under other Hedging Agreements entered into
for the sole purpose of hedging in the normal course of business;
 
(g) Guaranty Obligations of any Group Member with respect to Indebtedness and
other obligations of any Group Member other than Holdings so long as to the
extent the Indebtedness or obligations are those of a Group Member that is not a
Loan Party, such Guaranty Obligations (if made by a Loan Party) are permitted by
Section 8.3(e)(iii);
 
(h) Group Members may (i) incur or otherwise remain liable with respect to or
responsible for Subordinated Debt with no requirement to pay (or adverse
consequence for failing to pay) in cash any principal, interest, fees or
expenses (other than customary fees and expenses payable at closing of such
Subordinated Debt) prior to payment in full of the Obligations under the Loan
Documents and the termination of all Commitments and Letters of Credit and (ii)
incur and otherwise remain liable for Subordinated Debt other than that
described in the foregoing clause (i), in an aggregate principal amount not in
excess of $80,000,000;


CREDIT AGREEMENT
DUFF & PHELPS, LLC
70

--------------------------------------------------------------------------------


 
(i)  Indebtedness of any Foreign Subsidiary of any of the Borrower or its
Subsidiaries, Chanin or its Subsidiaries, or Duff & Phelps K.K., in each case,
as to which no Loan Party other than a Foreign Subsidiary has any liability,
other than liability that is incurred in reliance on Section 8.3(e)(iii);
provided, however, that the aggregate outstanding principal amount of all such
Indebtedness shall not exceed $3,000,000 (or the Dollar Equivalent thereof) at
any time; 
 
(j) promissory notes issued by Holdings in accordance with its limited liability
company agreement in connection with the redemption, purchase or other
acquisition or retirement of the Stock (or Stock Equivalents with respect to
such Stock) of Holdings or DPC;
 
(k)  any Indebtedness of any Group Member; provided, however, that the aggregate
outstanding principal amount of all such Indebtedness shall not exceed
$10,000,000 at any time and no more than $2,000,000 in principal amount of such
Indebtedness may be secured at any time; 
 
(l) Indebtedness assumed in connection with Permitted Acquisitions; provided,
however, that (i) the aggregate outstanding principal amount of all such
Indebtedness shall not exceed $25,000,000 at any time; (ii) such Indebtedness is
not created in contemplation or in connection with such Permitted Acquisition
and (iii) no more than 50% of the aggregate amounts payable in connection with,
and other consideration for (in each case, including all transaction costs and
all Indebtedness, liabilities and Guaranty Obligations incurred or assumed in
connection therewith or otherwise reflected in a Consolidated balance sheet of
Holdings and the Proposed Acquisition Target) any Permitted Acquisition shall be
Indebtedness permitted hereunder in reliance upon this clause (l); and
 
(m) Indebtedness arising under section 1.5 of the Chanin Purchase Agreement and
Indebtedness of Chanin & Company, LLC in respect of reimbursement and other
obligations in respect of that certain letter of credit issued by Northern Trust
Bank of California, N.A. on October 19, 2006 for account of Chanin & Company,
LLC, for the benefit of 330 Madison Company LLC in the original face amount of
$96,716.00 (but not any extension, renewal, increase or replacement thereof).
 
Section 8.2 Liens. No Group Member shall incur, maintain or otherwise suffer to
exist any Lien upon or with respect to any of its property, whether now owned or
hereafter acquired, or assign any right to receive income or profits, except for
the following:


(a) Liens created pursuant to any Loan Document;
 
(b) Customary Permitted Liens of Group Members;
 
(c) Liens existing on the date hereof and set forth on Schedule 8.2;
 
(d) Liens on the property of Group Members (other than Holdings) securing
Indebtedness permitted hereunder in reliance upon Section 8.1(c); provided,
however, that (i) such Liens exist prior to the acquisition of, or attach
substantially simultaneously with, or within 270 days after, the acquisition,
repair, improvement or construction of, such property financed, whether directly
or through a Permitted Refinancing, by such Indebtedness and (ii) such Liens do
not extend to any property of any Group Member other than the property (and
proceeds thereof) acquired or built, or the improvements or repairs, financed,
whether directly or through a Permitted Refinancing, by such Indebtedness;


CREDIT AGREEMENT
DUFF & PHELPS, LLC
71

--------------------------------------------------------------------------------


 
(e) Liens on the property of Group Members (other than Holdings) securing the
Permitted Refinancing of any Indebtedness secured by any Lien on such property
permitted hereunder in reliance upon clause (c), (d), (f), (i), (k) of this
Section 8.2 or this clause (e) without any change in the property subject to
such Liens; 
 
(f) Liens on any property of Group Members (other than Holdings) securing any of
their Indebtedness or their other liabilities incurred in connection with any
Permitted Acquisition so long as the Indebtedness secured by such Liens is
otherwise permitted hereunder and such Liens were not created in contemplation
of such Permitted Acquisition;
 
(g) Liens created pursuant to Sale and Leaseback Transactions permitted
hereunder in reliance on Section 8.4(b)(ii);
 
(h) Liens securing Indebtedness permitted hereunder in reliance upon Section
8.1(k);
 
(i) Liens existing on properties at the time of the acquisition thereof Group
Members (other than Holdings)which (i) do not extend to or cover any properties
of such Group Member other than the property being acquired, (ii) are not
created in contemplation of or in connection with such acquisition and (iii) do
not materially interfere with the use, occupancy and operation of any property
of such Group Member;
 
(j) Liens on the property of any Foreign Subsidiary of Holdings securing
Indebtedness permitted hereunder in reliance upon Section 8.1(i); provided,
however, that such Liens do not extend to, or encumber, assets of any Loan
Party;
 
(k) Liens on specified equipment, fixtures and/or or real property (and proceeds
thereof and property rights relating thereto) and securing Indebtedness for the
purchase or improvement thereof and permitted hereunder in reliance upon Section
8.1(l); provided, however, that (i) such Liens are not created in contemplation
or in connection with such Permitted Acquisition, (ii) such Liens shall be
created no later than the date of the assumption of such Indebtedness and (iii)
such Liens do not at any time encumber any property other than the property
subject thereto immediately prior to such Permitted Acquisition and (iv) such
Liens do not at any time encumber all assets or all assets of one or more
particular classes or types; and
 
(l) a Lien in favor of the issuer of the letter of credit described in Section
8.1(m) (and securing the obligations of Chanin & Company, LLC in respect of such
letter of credit) on that certain certificate of deposit issued by Northern
Trust Bank of California, N.A. in the face amount of $96,716.00 and maturing on
November 1, 2007, it being agreed that notwithstanding anything contained in the
Security Agreement or any other Loan Document to the contrary, so long as such
certificate of deposit is collateral for such issuer, such certificate of
deposit shall not be collateral and shall not be required to be pledged or
delivered to the Administrative Agent.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
72

--------------------------------------------------------------------------------


 
Section 8.3 Investments. No Group Member shall make or maintain, directly or
indirectly, any Investment except for the following:


(a) Investments existing on the date hereof and set forth on Schedule 8.3;
 
(b) Investments in cash and Cash Equivalents;
 
(c) (i) endorsements for collection or deposit in the ordinary course of
business, (ii) extensions of trade credit arising or acquired in the ordinary
course of business and (iii) Investments received in settlements in the ordinary
course of business of such extensions of trade credit;
 
(d) Investments made or acquired as part of a Permitted Acquisition or any
Lift-out Acquisition; provided, that the aggregate amount of Investments made or
acquired as part of any Lift-out Acquisition consummated by a Loan Party outside
of the United States of America shall not exceed $5,000,000 individually, or
$10,000,000 in the aggregate during the term of this Agreement, commencing on
the Original Closing Date;
 
(e) Investments by (i) any Loan Party in any other Loan Party (other than
Holdings), (ii) any Group Member that is not a Loan Party in any Person that is,
or as a result of such Investment becomes, a Group Member (other than Holdings)
or in any joint venture or (iii) any Loan Party (other than Holdings) in any
Person that is, or as a result of such Investment becomes, a Group Member that
is not a Loan Party or in any joint venture or other similar minority interest
investments; provided, however, that (A) the aggregate amount of Investments
permitted pursuant to this clause (iii) shall not exceed $35,000,000 (net of any
repayments, repurchases or redemptions of such Investments, in each case in
cash, made to a Loan Party) during the term of this Agreement, commencing on the
Original Closing Date and (B) any Investment consisting of loans or advances to
any Loan Party pursuant to clause (ii) above shall be unsecured and subordinated
in full to the payment of the Obligations of such Loan Party on terms and
conditions reasonably satisfactory to the Administrative Agent; provided,
further, that notwithstanding the foregoing or anything to the contrary
contained in this Agreement, in no event shall any one of more Loan Parties
invest in or transfer any money or property to or incur any Guaranty Obligation
in respect of any Indebtedness or obligations of Chanin Shared Opportunity Fund
LLC or Chanin Investment Fund LLC, other than contributions of cash of not more
than $20,000 per Fiscal Year in the aggregate from all Loan Parties to each such
entity and not more than $30,000 per Fiscal Year in the aggregate to both such
entities;
 
(f) (i) loans or advances to employees of Holdings or any of its Subsidiaries to
finance travel, entertainment and relocation expenses and other ordinary
business purposes in the ordinary course of business; provided, however, that
the aggregate outstanding principal amount of all loans and advances permitted
pursuant to this clause (f)(i) shall not exceed $1,000,000 at any time and (ii)
loans or advances to direct or indirect equity holders of Holdings made with the
proceeds of amounts distributed to Holdings as permitted by Section 8.5(c)(i) or
constituting payments on behalf of such equity holders of withholding taxes;
 
(g) Guaranty Obligations permitted by Section 8.1;
 
(h) the Acquisition;


CREDIT AGREEMENT
DUFF & PHELPS, LLC
73

--------------------------------------------------------------------------------


 
(i) Investments made as part of a Permitted Reinvestment; and
 
(j) purchases of the Stock (or Stock Equivalents with respect to such Stock) of
DPC permitted by Section 8.5.
 
Section 8.4 Asset Sales. No Group Member shall Sell any of its property (other
than cash) or issue shares of its own Stock, except for the following:


(a) in each case to the extent entered into in the ordinary course of business
and made to a Person that is not an Affiliate of the Borrower, (i) Sales of Cash
Equivalents, or inventory or property that has become obsolete, worn out or is
no longer used or useable and (ii) non-exclusive licenses of Intellectual
Property;
 
(b) (i) a true lease or sublease of real property not constituting Indebtedness
and not entered into as part of a Sale and Leaseback Transaction and (ii) a Sale
of property pursuant to a Sale and Leaseback Transaction; provided, however,
that the aggregate fair market value (measured at the time of the applicable
Sale) of all property covered by any outstanding Sale and Leaseback Transaction
at any time shall not exceed $1,000,000 during the term of this Agreement,
commencing on the Original Closing Date;
 
(c) (i) any Sale of any property by any Group Member to any other Group Member
(other than Holdings) or by Holdings to the Borrower, in each case, to the
extent any resulting Investment constitutes a Permitted Investment, (ii) any
Restricted Payment by any Group Member (other than Holdings) permitted pursuant
to Section 8.5, (iii) any distribution by Holdings of the proceeds of Restricted
Payments from any other Group Member to the extent permitted in Section 8.5 and
(iv) any Sale permitted by Section 8.7;
 
(d) (i) any Sale or issuance by Holdings of its own Stock, (ii) any Sale or
issuance by a Group Member of its own Stock to Holdings, (iii) any Sale or
issuance by any Subsidiary of Holdings of its own Stock to any Group Member
(other than Holdings), provided, however, that the proportion of such Stock and
of each class of such Stock (both on an outstanding and fully-diluted basis)
held by the Loan Parties (other than Holdings), taken as a whole, does not
change as a result of such Sale or issuance and (iv) to the extent necessary to
satisfy any Requirement of Law in the jurisdiction of incorporation of any
Subsidiary of Holdings, any Sale or issuance by such Subsidiary of its own Stock
constituting directors’ qualifying shares or nominal holdings; and
 
(e) as long as no Default is continuing or would result therefrom, any Sale of
property (other than as part of a Sale and Leaseback Transaction) of, or Sale or
issuance of its own Stock by, any Group Member (other than Holdings); provided,
however, that the aggregate consideration received during any Fiscal Year for
all such Sales shall not exceed $1,000,000.
 
Section 8.5 Restricted Payments. No Group Member (other than Holdings) shall
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Payment or pay any management, consulting or similar fees except for
the following (and Holdings shall not use the proceeds of any Restricted Payment
made in reliance under clause (c) below other than as set forth in such
clause (c)):


CREDIT AGREEMENT
DUFF & PHELPS, LLC
74

--------------------------------------------------------------------------------


 
(a) (i) Restricted Payments (A) by any Group Member that is a Loan Party to any
Loan Party other than Holdings and (B) by any Group Member that is not a Loan
Party to any Group Member other than Holdings and (ii) dividends and
distributions by any Subsidiary of Holdings that is not a Loan Party to any
holder of its Stock, to the extent made to all such holders ratably according to
their ownership interests in such Stock;
 
(b) dividends and distributions declared and paid on the common Stock of any
Group Member ratably to the holders of such common Stock and payable only in
common Stock of such Group Member;
 
(c) cash dividends on the Stock of the Group Members to Holdings paid and
declared solely for the purpose of funding the following:
 
(i) (A) payments by Holdings of actual or estimated taxes (including withholding
taxes) currently payable by Holdings (including by virtue of its direct or
indirect ownership of any other Group Members) and (B) payments to its equity
holders to permit the direct and indirect beneficial owners of its equity
interests to receive amounts not to exceed (i) the Assumed Tax Rate multiplied
by (ii) the net taxable income attributable to the direct or indirect beneficial
ownership of equity interests in Holdings (including by virtue of Holdings’
direct or indirect ownership of any other Group Members), and at such times so
as to permit such beneficial owners to meet their currently payable estimated
income tax obligations as well as actual income tax obligations;
 
(ii) ordinary operating expenses of Holdings and DPC to the extent such expenses
arise pursuant to obligations and activities permitted hereunder; and
 
(iii) the redemption, purchase or other acquisition or retirement for value by
Holdings of the Stock (or Stock Equivalents with respect to such Stock) of
Holdings from any present or former employee, director or officer (or the
assigns, estate, heirs or current or former spouses thereof) of any Group Member
(including by offsetting withholding tax payment reimbursement obligations owing
by any such former employee, director or officer); provided, however, that the
amount of (A) such cash dividends paid in any Fiscal Year shall not exceed
$2,000,000 in the aggregate and (B) all cash dividends paid in reliance upon
this clause (iii) shall not exceed $8,000,000 in the aggregate during the term
of this Agreement, commencing on the Original Closing Date;
 
(iv) Tax Benefit Payments by DPC to Exchanging Members under the Tax Receivable
Agreement. For purposes of this subsection, the terms "Tax Benefit Payment" and
"Exchanging Member" would have the same meaning as they have in the Tax
Receivable Agreement; and
 
(v) Restricted Payments by Holdings to be used by Holdings solely to redeem,
purchase or otherwise retire for value its Stock (or Stock Equivalents with
respect to such Stock) in an aggregate amount not to exceed $8,000,000 in any
Fiscal Year; provided, however, that Restricted Payments made after the Original
Closing Date under this Section 8.5(c)(v) shall not exceed $18,000,000.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
75

--------------------------------------------------------------------------------




provided, however, that no action that would otherwise be permitted hereunder in
reliance upon clause (c)(iii) or (v) shall be permitted if (A) a Default is then
continuing or would result therefrom, (B) such action is otherwise prohibited
under any Loan Document or under the terms of any Indebtedness (other than the
Obligations) of any Group Member or (C) (solely with respect to actions under
clause (v)) after giving effect to such actions DPC would not be in pro forma
compliance with the financial covenants set forth in Article V.
 
Section 8.6 Prepayment of Subordinated Debt. No Group Member shall (x) prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof any Subordinated Debt, (y) set apart any property for such purpose,
whether directly or indirectly and whether to a sinking fund, a similar fund or
otherwise, or (z) make any payment in violation of any subordination terms of
any Subordinated Debt; provided, however, that each Group Member may, to the
extent otherwise permitted by the Loan Documents, do each of the following:


(a) consummate a Permitted Refinancing;
 
(b) prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof (or set apart any property for such purpose) (A) in
the case of any Group Member that is not a Loan Party, any Indebtedness owing by
such Group Member to any other Group Member (other than Holdings) and (B)
otherwise, any Indebtedness owing to any Loan Party (other than Holdings); and
 
(c) make regularly scheduled or otherwise required repayments or redemptions of
Subordinated Debt to the extent permitted by the subordination provisions
thereof.
 
Section 8.7 Fundamental Changes. No Group Member shall (a) merge, consolidate or
amalgamate with any Person, (b) acquire all or substantially all of the Stock or
Stock Equivalents of any Person or (c) acquire substantially all of the assets
of any Person or all or substantially all of the assets constituting any line of
business, division, branch, operating division or other unit operation of any
Person, in each case except for the following: (x) to consummate any Permitted
Acquisition, (y) the merger, consolidation or amalgamation of any Group Member
into any Loan Party (other than Holdings) or into any other Group Member (other
than Holdings) if such Group Member (that is merging into another entity) is not
a Loan Party and (z) the merger, consolidation or amalgamation of any Group
Member (other than Holdings) for the sole purpose, and with the sole material
effect, of changing its State of organization within the United States;
provided, however, that (A) in the case of any merger, consolidation or
amalgamation involving the Borrower, the Borrower shall be the surviving Person
and (B) in the case of any merger, consolidation or amalgamation involving any
other Loan Party, a Loan Party shall be the surviving corporation and all
actions required to maintain the perfection of the Lien of the Administrative
Agent on the Stock or property of such Loan Party shall have been made.


Section 8.8 Change in Nature of Business. (a) No Group Member (other than
Holdings) shall carry on any business, operations or activities (whether
directly, through a joint venture, in connection with a Permitted Acquisition or
otherwise) substantially different from those carried on by the Borrower and its
Subsidiaries at the date hereof and any business, operations and activities
reasonably related or ancillary thereto.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
76

--------------------------------------------------------------------------------


 
(b) Holdings shall not engage in any business, operations or activity, or hold
any property, other than (i) holding Stock and Stock Equivalents of the
Borrower, Chanin Capital Partners, LLC, Duff & Phelps Equity, LLC and Duff &
Phelps K.K. and performing its obligations as managing member of such entities,
(ii) issuing, selling and redeeming its own Stock (and Stock Equivalents), (iii)
paying taxes and performing its obligations under the Tax Receivable Agreement,
(iv) holding directors’ and shareholders’ meetings, preparing corporate and
similar records and other activities required to maintain its separate corporate
or other legal structure, (v) preparing reports to, and preparing and making
notices to and filings with, Governmental Authorities and to its holders of
Stock and Stock Equivalents, (vi) receiving, and holding proceeds of, Restricted
Payments from the Group Members and distributing the proceeds thereof
(including, without limitation, by means of loans or advances) to the extent
permitted in Section 8.5, (vii) purchasing and holding the Stock (and Stock
Equivalents) of DPC to the extent permitted hereunder, (viii) executing such
documents as are necessary to consummate any Permitted Acquisition including the
issuance of its own Stock and Stock Equivalents and complying with the
requirements thereof so long as no other Indebtedness or liabilities are
incurred by Holdings in connection therewith, (ix) activities reasonably related
or ancillary to any of the foregoing activities, and (x) performing obligations
under the guarantees of the lease agreements described on Schedule 8.8.
 
Section 8.9 Transactions with Affiliates. No Group Member shall, except as
otherwise expressly permitted herein, enter into any transaction directly or
indirectly with, or for the benefit of, any Affiliate of the Borrower that is
not a Loan Party (including Guaranty Obligations with respect to any obligation
of any such Affiliate), except for (a) transactions on a basis no less favorable
to such Group Member as would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of the Borrower, (b) Restricted
Payments, the proceeds of which, if received by Holdings, are used as required
by Section 8.5, (c) reasonable salaries and other reasonable director or
employee compensation to officers and directors of any Group Member, and (d)
transactions permitted by Section 8.4.


Section 8.10 Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments. No Group Member shall incur or otherwise suffer to exist or
become effective or remain liable on or responsible for any Contractual
Obligation limiting the ability of (a) any Subsidiary of the Borrower to make
Restricted Payments to, or Investments in, or repay Indebtedness or otherwise
Sell property to, any Group Member (other than Holdings) or (b) any Group Member
to incur or suffer to exist any Lien upon any property of any Group Member,
whether now owned or hereafter acquired, securing any of its Obligations
(including any “equal and ratable” clause and any similar Contractual Obligation
requiring, when a Lien is granted on any property, another Lien to be granted on
such property or any other property), except, for each of clauses (a) and (b)
above, (x) pursuant to the Loan Documents, (y) limitations on Liens (other than
those securing any Obligation) on or sale of any property whose acquisition,
repair, improvement or construction is financed by purchase money Indebtedness,
Capitalized Lease Obligations, Permitted Refinancings or assumed Indebtedness
permitted hereunder in reliance upon Section 8.1(b), (c), (d), (h) or (l) set
forth in the Contractual Obligations governing such Indebtedness, assumed
Indebtedness, acquired Indebtedness, Capitalized Lease Obligations or Permitted
Refinancing or Guaranty Obligations with respect thereto and (z) pursuant to
Contractual Obligations governing Indebtedness permitted hereunder in reliance
upon Section 8.1(i); provided, however that such Contractual Obligations relate
only to Foreign Subsidiaries.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
77

--------------------------------------------------------------------------------


 
Section 8.11 Modification of Certain Documents. No Group Member shall do any of
the following:


(a) waive or otherwise modify any term of the Chanin Purchase Agreement, and any
Constituent Document of, or otherwise change the capital structure of, any Group
Member (including the terms of any of their outstanding Stock or Stock
Equivalents), in each case except for those modifications and waivers that (x)
do not elect, or permit the election, to treat the Stock or Stock Equivalents of
any limited liability company (or similar entity) as certificated and (y) do not
materially adversely affect the rights and privileges of any Group Member and do
not materially adversely affect the interests of any Secured Party under the
Loan Documents or in the Collateral; or
 
(b) waive or otherwise modify any term of any Subordinated Debt if the effect
thereof on such Subordinated Debt is to (i) increase the interest rate, (ii)
change the due dates for principal or interest, other than to extend such dates,
(iii) modify any default or event of default, other than to delete it or make it
less restrictive, (iv) add any covenant with respect thereto, (v) modify any
subordination provision, (vi) modify any redemption or prepayment provision,
other than to extend the dates therefor or to reduce the premiums payable in
connection therewith or (vii) materially increase any obligation of any Group
Member or confer additional material rights to the holder of such Subordinated
Debt in a manner adverse to any Group Member or any Secured Party.
 
Section 8.12 Accounting Changes; Fiscal Year. No Group Member shall change its
(a) accounting treatment or reporting practices, except as permitted by GAAP or
any Requirement of Law, or (b) its fiscal year or its method for determining
fiscal quarters.


Section 8.13 Margin Regulations. No Group Member shall use all or any portion of
the proceeds of any credit extended hereunder to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board.


Section 8.14 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to
exist (a) any event that could reasonably be expected to result in the
imposition of a Lien with respect to any Title IV Plan, Multiemployer Plan or
Benefit Plan or (b) any other ERISA Event, that, with respect to both (a) and
(b), would, in the aggregate, have a Material Adverse Effect.


Section 8.15 Hazardous Materials. No Group Member shall cause or suffer to exist
any Release of any Hazardous Material at, to or from any real property owned,
leased, subleased or otherwise operated or occupied by any Group Member that
would violate any Environmental Law, form the basis for any Environmental
Liabilities or otherwise adversely affect the value or marketability of any real
property (whether or not owned by any Group Member), other than such violations,
Environmental Liabilities and effects that would not, in the aggregate, have a
Material Adverse Effect.


Section 8.16 Payments of Contingent Payment Amounts. No Group Member shall make
any payment of any Indebtedness arising under section 1.5 of the Chanin Purchase
Agreement unless (i) such payment is due and payable under the Chanin Purchase
Agreement, and does not exceed as to the applicable Post-Closing Period (as
defined as of the date hereof in the Chanin Purchase Agreement) $5,000,000, (ii)
at the time and after giving effect to such payment, no Default under Section
9.1(a) or Event of Default is continuing, (iii) such Group Member shall have
provided to the Administrative Agent prior notice including the amount of such
payment.


CREDIT AGREEMENT
DUFF & PHELPS, LLC
78

--------------------------------------------------------------------------------



ARTICLE IX
 
EVENTS OF DEFAULT
 
Section 9.1 Definition. Each of the following shall be an Event of Default:


(a) the Borrower shall fail to pay (i) any principal of any Loan or any
L/C Reimbursement Obligation when the same becomes due and payable or (ii) any
interest on any Loan, any fee under any Loan Document or any other Obligation
under any Loan Document (other than those set forth in clause (i) above) and, in
the case of this clause (ii), such non-payment continues for a period of
3 Business Days after the due date therefor; or
 
(b) any representation, warranty or certification made or deemed made by or on
behalf of any Loan Party in any Loan Document or by or on behalf of any Loan
Party (or any Responsible Officer thereof) in connection with any Loan Document
(including in any document delivered in connection with any Loan Document) shall
prove to have been incorrect in any material respect when made or deemed made;
or
 
(c) any Loan Party shall fail to comply with (i) any provision of Article V
(Financial Covenants), Section 6.1 (Financial Statements) and the continuation
of such failure in respect of Section 6.1 for 5 days, 6.2(a)(i) (Other Events),
7.1(a) (Maintenance of Corporate Existence), 7.9 (Use of Proceeds) or
Article VIII (Negative Covenants) or (ii) any other provision of any Loan
Document if, in the case of this clause (ii) (and except in the case of any
failure to comply with any Subordination Agreement), such failure shall remain
unremedied for 30 days after the earlier of (A) the date on which a Responsible
Officer of the Borrower becomes aware of such failure and (B) the date on which
notice thereof shall have been given to the Borrower by the Administrative Agent
or the Required Lenders; or
 
(d) (i) any Group Member shall fail to make any payment when due (whether due
because of scheduled maturity, required prepayment provisions, acceleration,
demand or otherwise) on any Indebtedness of any Group Member (other than the
Obligations) and, in each case, such failure relates to Indebtedness having a
principal amount of $5,000,000 or more, (ii) any other event shall occur or
condition shall exist under any Contractual Obligation relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness, (iii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid, redeemed, defeased or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof, or (iv)
Holdings shall fail to make any payments required under section 1.5 of the
Chanin Purchase Agreement when due (after giving effect to any dispute
resolution provisions of such section); or
 
(e) (i) any Group Member shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors, (ii) any proceeding
shall be instituted by or against any Group Member seeking to adjudicate it a
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, composition of it or its debts or
any similar order, in each case under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee, conservator, liquidating agent, liquidator, other similar official or
other official with similar powers, in each case for it or for any substantial
part of its property and, in the case of any such proceedings instituted against
(but not by or with the consent of) any Group Member, either such proceedings
shall remain undismissed or unstayed for a period of 60 days or more or any
action sought in such proceedings shall occur or (iii) any Group Member shall
take any corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above; or


CREDIT AGREEMENT
DUFF & PHELPS, LLC
79

--------------------------------------------------------------------------------


 
(f) one or more final judgments, orders or decrees (or other similar process)
shall be rendered against any Group Member (i) involving an aggregate amount
(excluding amounts adequately covered by insurance payable to any Group Member,
to the extent the relevant insurer has not denied coverage therefor) in excess
of $5,000,000 and (ii) such judgment, order or decree shall not have been
vacated or discharged for a period of 30 consecutive days and there shall not be
in effect (by reason of a pending appeal or otherwise) any stay of enforcement
thereof; or
 
(g) except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the Administrative Agent or
as otherwise expressly permitted under any Loan Document, (i) any Loan Document
shall, at any time after the delivery of such Loan Document, fail to be valid
and binding on, or enforceable against, any Loan Party party thereto or (ii) any
Loan Document purporting to grant a Lien to secure any Obligation shall, at any
time after the delivery of such Loan Document, fail to create a valid and
enforceable Lien on any material portion of the Collateral purported to be
covered thereby or such Lien shall fail or cease to be a perfected Lien with the
priority required in the relevant Loan Document (other than as a result of any
failure by the Administrative Agent to maintain possession of certificates or
instruments delivered to it or to file continuation statements for UCC-1
financing statements filed on its behalf), or any Group Member shall state in
writing that any of the events described in clause (i) or (ii) above shall have
occurred; or
 
(h) there shall occur any Change of Control; or
 
(i) DPC shall engage in any business, operations or activity, or hold any
property, other than (i) holding Stock and Stock Equivalents of Holdings and
performing its obligations as managing member of Holdings, (ii) issuing,
registering, selling and redeeming its own Stock (and Stock Equivalents), (iii)
paying taxes and performing its obligations under the Tax Receivable Agreement,
(iv) holding directors’ and shareholders’ meetings, preparing corporate and
similar records and other activities required to maintain its separate corporate
or other legal structure, (v) preparing reports to, and preparing and making
notices to and filings with, Governmental Authorities and to its holders of
Stock and Stock Equivalents, (vi) receiving, and holding proceeds of Restricted
Payments of Holdings and distributing the proceeds thereof to its shareholders,
(vii) executing such documents as are necessary to consummate any Permitted
Acquisition including the issuance of its own Stock and Stock Equivalents and
complying with the requirements thereof so long as no other Indebtedness or
liabilities are incurred by DPC in connection therewith and (viii) activities
reasonably related or ancillary to any of the foregoing activities.
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC
80

--------------------------------------------------------------------------------




Section 9.2 Remedies. During the continuance of any Event of Default, the
Administrative Agent may, and, at the request of the Required Lenders, shall, in
each case by notice to the Borrower and in addition to any other right or remedy
provided under any Loan Document or by any applicable Requirement of Law, do
each of the following: (a) declare all or any portion of the Commitments
terminated, whereupon the Commitments shall immediately be reduced by such
portion or, in the case of a termination in whole, shall terminate together with
any obligation any Lender may have hereunder to make any Loan and any L/C Issuer
may have hereunder to Issue any Letter of Credit or (b) declare immediately due
and payable all or part of any Obligation under any Loan Document (including any
accrued but unpaid interest thereon), whereupon the same shall become
immediately due and payable, without presentment, demand, protest or further
notice or other requirements of any kind, all of which are hereby expressly
waived by Holdings and the Borrower (and, to the extent provided in any other
Loan Document, other Loan Parties); provided, however, that, effective
immediately upon the occurrence of the Events of Default specified in
Section 9.1(e)(ii), (x) the Commitments of each Lender to make Loans and the
commitment of each L/C Issuer to Issue Letters of Credit shall each
automatically be terminated and (y) each Obligation under any Loan Document
(including in each case any accrued all accrued but unpaid interest thereon)
shall automatically become and be due and payable, without presentment, demand,
protest or further notice or other requirement of any kind, all of which are
hereby expressly waived by Holdings and the Borrower (and, to the extent
provided in any other Loan Document, any other Loan Party).


Section 9.3 Actions in Respect of Letters of Credit. At any time (i) upon the
Revolving Credit Termination Date, (ii) after the Revolving Credit Termination
Date when the aggregate funds on deposit in L/C Cash Collateral Accounts shall
be less than 102% of the L/C Obligations for all Letters of Credit at such time
and (iii) as required by Section 2.12(c), the Borrower shall pay to the
Administrative Agent in immediately available funds at the Administrative
Agent’s office referred to in Section 11.11, for deposit in a L/C Cash
Collateral Account, the amount required so that, after such payment, the
aggregate funds on deposit in the L/C Cash Collateral Accounts at least equals
102% of the L/C Obligations for all Letters of Credit at such time (not to
exceed, in the case of clause (iii) above, the payment to be applied pursuant to
Section 2.12 to provide cash collateral for Letters of Credit).


ARTICLE X
 
THE ADMINISTRATIVE AGENT
 
Section 10.1 Appointment and Duties. (a) Appointment of Administrative Agent.
Each Lender and each L/C Issuer hereby appoints GE Capital (together with any
successor Administrative Agent pursuant to Section 10.9) as the Administrative
Agent hereunder and authorizes the Administrative Agent to (i) execute and
deliver the Loan Documents and accept delivery thereof on its behalf from any
Group Member, (ii) take such action on its behalf and to exercise all rights,
powers and remedies and perform the duties as are expressly delegated to the
Administrative Agent under such Loan Documents and (iii) exercise such powers as
are reasonably incidental thereto.
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC
81

--------------------------------------------------------------------------------


 
(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, the Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders and L/C Issuers), and is
hereby authorized, to (i) act as the disbursing and collecting agent for the
Lenders and the L/C Issuers with respect to all payments and collections arising
in connection with the Loan Documents (including in any proceeding described in
Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar proceeding),
and each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to the Administrative
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of the Secured Parties with respect to any
Obligation in any proceeding described in Section 9.1(e)(ii) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Secured Party), (iii) act as collateral agent
for each Secured Party for purposes of the perfection of all Liens created by
such agreements and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
reasonably necessary or desirable to maintain the perfection and priority of the
Liens created or purported to be created by the Loan Documents, (vi) except as
may be otherwise specified in any Loan Document, exercise all remedies given to
the Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that the Administrative Agent
hereby appoints, authorizes and directs each Lender and L/C Issuer to act as
collateral sub-agent for the Administrative Agent, the Lenders and the L/C
Issuers for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by a Loan Party with, and
cash and Cash Equivalents held by, such Lender or L/C Issuer, and may further
authorize and direct the Lenders and the L/C Issuers to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to the Administrative Agent, and each
Lender and L/C Issuer hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.
 
(c) Limited Duties. Under the Loan Documents, the Administrative Agent (i) is
acting solely on behalf of the Lenders and the L/C Issuers (except to the
limited extent provided in Section 2.14(b) with respect to the Register and in
Section 10.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document to refer to the Administrative Agent, which terms are used for
title purposes only, (ii) is not assuming any obligation under any Loan Document
other than as expressly set forth therein or any role as agent, fiduciary or
trustee of or for any Lender, L/C Issuer or any other Secured Party and (iii)
shall have no implied functions, responsibilities, duties, obligations or other
liabilities under any Loan Document, and each Lender and L/C Issuer hereby
waives and agrees not to assert any claim against the Administrative Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above.
 
Section 10.2 Binding Effect. Each Lender and each L/C Issuer agrees that (a) any
action taken by the Administrative Agent or the Required Lenders (or, if
expressly required hereby, a greater proportion of the Lenders) in accordance
with the provisions of the Loan Documents, (b) any action taken by the
Administrative Agent in reliance upon the instructions of Required Lenders (or,
where so required, such greater proportion) and (c) the exercise by the
Administrative Agent or the Required Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Secured Parties.
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC
82

--------------------------------------------------------------------------------


 
Section 10.3 Use of Discretion. (a) No Action without Instructions. The
Administrative Agent shall not be required to exercise any discretion or take,
or to omit to take, any action, including with respect to enforcement or
collection, except any action it is required to take or omit to take (i) under
any Loan Document or (ii) pursuant to instructions from the Required Lenders
(or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders).
(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
the Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document or applicable Requirement of
Law.
 
Section 10.4 Delegation of Rights and Duties. The Administrative Agent may, upon
any term or condition it specifies, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any Loan Document by or through any trustee,
co-agent, employee, attorney-in-fact and any other Person (including any Secured
Party). Any such Person shall benefit from this Article X to the extent provided
by the Administrative Agent.


Section 10.5 Reliance and Liability. (a) The Administrative Agent may, without
incurring any liability hereunder, (i) treat the payee of any Note as its holder
until such Note has been assigned in accordance with Section 11.2(e), (ii) rely
on the Register to the extent set forth in Section 2.14, (iii) consult with any
of its Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any Loan Party) and (iv) rely and act upon any document and
information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case reasonably believed by it to be
genuine and transmitted, signed or otherwise authenticated by the appropriate
parties.


(b) None of the Administrative Agent and its Related Persons shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document, and each Lender, L/C Issuer, Holdings and the Borrower
hereby waive and shall not assert (and each of Holdings and the Borrower shall
cause each other Loan Party to waive and agree not to assert) any right, claim
or cause of action based thereon, except to the extent of liabilities resulting
primarily from the gross negligence or willful misconduct of the Administrative
Agent or, as the case may be, such Related Person (each as determined in a
final, non appealable judgment by a court of competent jurisdiction) in
connection with the duties expressly set forth herein. Without limiting the
foregoing, the Administrative Agent:
 
(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of the Administrative Agent,
when acting on behalf of the Administrative Agent); 
 
(ii) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC
83

--------------------------------------------------------------------------------


 
(iii) makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person (other than
employees, officers and directors of the Administrative Agent, when acting on
behalf of the Administrative Agent), in or in connection with any Loan Document
or any transaction contemplated therein, whether or not transmitted by the
Administrative Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
the Administrative Agent in connection with the Loan Documents; and
 
(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or as to the existence or continuation or possible occurrence
or continuation of any Default or Event of Default and shall not be deemed to
have notice or knowledge of such occurrence or continuation unless it has
received a notice from the Borrower, any other Loan Party, any Lender or L/C
Issuer describing such Default or Event of Default clearly labeled “notice of
default” (in which case the Administrative Agent shall promptly give notice of
such receipt to all Lenders);
 
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, Holdings and the Borrower hereby waives and agrees not to
assert (and each of Holdings and the Borrower shall cause each other Loan Party
to waive and agree not to assert) any right, claim or cause of action it might
have against the Administrative Agent based thereon.
 
Section 10.6 Administrative Agent Individually. The Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire Stock and
Stock Equivalents of, engage in any kind of business with, any Loan Party or
Affiliate thereof as though it were not acting the Administrative Agent and may
receive separate fees and other payments therefor. To the extent the
Administrative Agent or any of its Affiliates makes any Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the terms “Lender”, “Revolving Credit Lender”, “Term Loan
Lender”, “Required Lender”, “Required Revolving Credit Lender” and “Required
Term Loan Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, the Administrative
Agent or such Affiliate, as the case may be, in its individual capacity as
Lender, Revolving Credit Lender, Term Loan Lender or as one of the Required
Lenders, Required Revolving Credit Lenders or Required Term Loan Lenders
respectively. Each Lender understands that the Administrative Agent or an
Affiliate thereof purchased on the Original Closing Date Stock of Holdings
representing approximately 1% of the issued and outstanding Stock, as of the
Original Closing Date, thereof.
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC
84

--------------------------------------------------------------------------------


 
Section 10.7 Lender Credit Decision. Each Lender and each L/C Issuer
acknowledges that it shall, independently and without reliance upon the
Administrative Agent, any Lender or L/C Issuer or any of their Related Persons
or upon any document (including the Disclosure Documents) solely or in part
because such document was transmitted by the Administrative Agent or any of its
Related Persons, conduct its own independent investigation of the financial
condition and affairs of each Loan Party and make and continue to make its own
credit decisions in connection with entering into, and taking or not taking any
action under, any Loan Document or with respect to any transaction contemplated
in any Loan Document, in each case based on such documents and information as it
shall deem appropriate.


Section 10.8 Expenses; Indemnities. (a) Each Lender agrees to reimburse the
Administrative Agent and each of its Related Persons (to the extent not
reimbursed by any Loan Party) promptly upon demand for such Lender’s Pro Rata
Share with respect to the Facilities of any costs and expenses (including fees,
charges and disbursements of financial, legal and other advisors and Other Taxes
paid in the name of, or on behalf of, any Loan Party) that may be incurred by
the Administrative Agent or any of its Related Persons in connection with the
preparation, syndication, execution, delivery, administration, modification,
consent, waiver or enforcement (whether through negotiations, through any
work-out, bankruptcy, restructuring or other legal or other proceeding or
otherwise) of, or legal advice in respect of its rights or responsibilities
under, any Loan Document.


(b) Each Lender further agrees to indemnify the Administrative Agent and each of
its Related Persons (to the extent not reimbursed by any Loan Party), from and
against such Lender’s aggregate Pro Rata Share with respect to the Facilities of
the Liabilities (including taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to on or for the
account of any Lender) that may be imposed on, incurred by or asserted against
the Administrative Agent or any of its Related Persons in any matter relating to
or arising out of, in connection with or as a result of any Loan Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by the
Administrative Agent or any of its Related Persons under or with respect to any
of the foregoing; provided, however, that no Lender shall be liable to the
Administrative Agent or any of its Related Persons to the extent such liability
has resulted primarily from the gross negligence or willful misconduct of the
Administrative Agent or, as the case may be, such Related Person, as determined
by a court of competent jurisdiction in a final non-appealable judgment or
order.
 
Section 10.9 Resignation of Administrative Agent or L/C Issuer. (a) The
Administrative Agent may resign at any time by delivering notice of such
resignation to the Lenders and the Borrower, effective on the date set forth in
such notice or, if not such date is set forth therein, upon the date such notice
shall be effective. If the Administrative Agent delivers any such notice, the
Required Lenders shall have the right to appoint a successor Administrative
Agent. If, within 30 days after the retiring Administrative Agent having given
notice of resignation, no successor Administrative Agent has been appointed by
the Required Lenders that has accepted such appointment, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent from among the Lenders. Each appointment under this clause
(a) shall be subject to the prior consent of the Borrower, which may not be
unreasonably withheld but shall not be required during the continuance of a
Default.
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC
85

--------------------------------------------------------------------------------


 
(b) Effective immediately upon its resignation, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Lenders shall assume and perform all of the duties of the
Administrative Agent until a successor Administrative Agent shall have accepted
a valid appointment hereunder, (iii) the retiring Administrative Agent and its
Related Persons shall no longer have the benefit of any provision of any Loan
Document other than with respect to any actions taken or omitted to be taken
while such retiring Administrative Agent was, or because such Administrative
Agent had been, validly acting as Administrative Agent under the Loan Documents
and (iv) subject to its rights under Section 10.3, the retiring Administrative
Agent shall take such action as may be reasonably necessary to assign to the
successor Administrative Agent its rights as Administrative Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Administrative Agent, a successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent under the Loan Documents.
 
(c) Any L/C Issuer may resign at any time by delivering notice of such
resignation to the Administrative Agent, effective on the date set forth in such
notice or, if no such date is set forth therein, on the date such notice shall
be effective. Upon such resignation, the L/C Issuer shall remain an L/C Issuer
and shall retain its rights and obligations in its capacity as such (other than
any obligation to Issue Letters of Credit but including the right to receive
fees or to have Lenders participate in any L/C Reimbursement Obligation thereof)
with respect to Letters of Credit issued by such L/C Issuer prior to the date of
such resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.
 
Section 10.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer
hereby consents to the release and hereby directs the Administrative Agent to
release (or, in the case of clause (b)(ii) below, release or subordinate) the
following:


(a) any Subsidiary of Holdings from its guaranty of any Obligation of any Loan
Party if all of the Securities of such Subsidiary owned by all Group Members are
Sold in a Sale or Sales permitted under the Loan Documents (including pursuant
to a waiver or consent); and
 
(b) any Lien held by the Administrative Agent for the benefit of the Secured
Parties against (i) any Collateral that is Sold by a Loan Party in a Sale
permitted by the Loan Documents (including pursuant to a valid waiver or
consent), (ii) any property subject to a Lien permitted hereunder in reliance
upon Section 8.2(d) or (g) or, as it pertains to Section 8.2(c) or (d), Section
8.2(e) and (iii) all of the Collateral and all Loan Parties, upon (A)
termination of the Commitments, (B) payment and satisfaction in full of all
Loans, all L/C Reimbursement Obligations and all other Obligations that the
Administrative Agent has been notified in writing are then due and payable
(other than, while no acceleration of the Obligations under the Loan Documents
has occurred, Obligations under Secured Hedging Agreements), and (C) deposit of
cash collateral with respect to all contingent Obligations (or, in the case of
any L/C Obligation to which the Administrative Agent has given its approval, a
back-up letter of credit in form and substance reasonably satisfactory to the
Administrative Agent has been issued), in amounts and on terms and conditions
and with parties reasonably satisfactory to the Administrative Agent and each
Indemnitee that is owed such Obligations.
 
Each Lender and L/C Issuer hereby directs the Administrative Agent, and the
Administrative Agent hereby agrees, upon receipt of reasonable advance notice
from the Borrower, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and release (or
subordinate as applicable) Liens when and as directed in this Section 10.10.
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC
86

--------------------------------------------------------------------------------


 
Section 10.11 Additional Secured Parties. The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or L/C Issuer as long as, by accepting such benefits, such Secured Party
agrees, as among the Administrative Agent and all other Secured Parties, that
such Secured Party is bound by (and, if requested by the Administrative Agent,
shall confirm such agreement in a writing in form and substance acceptable to
the Administrative Agent) Section 2. 13, this Article X, Section 11.8 (Right of
Setoff), Section 11.9 (Sharing of Payments) and Section 11.20 (Confidentiality)
and the decisions and actions of the Administrative Agent and the Required
Lenders (or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders) to the same extent a Lender is bound; provided,
however, that, notwithstanding the foregoing, (a) such Secured Party shall be
bound by Section 10.8 only to the extent of Liabilities, costs and expenses with
respect to or otherwise relating to the Collateral held for the benefit of such
Secured Party, in which case the obligations of such Secured Party thereunder
shall not be limited by any concept of Pro Rata Share or similar concept, (b)
each of the Administrative Agent, the Lenders and the L/C Issuers shall be
entitled to act at its sole discretion, without regard to the interest of such
Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Obligation and
(c) such Secured Party shall not have any right to be notified of, consent to,
direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document.


Section 10.12 Co-Agents. None of the Lenders identified on the facing page, in
the preamble or on the signature pages of this Agreement or any related document
as “syndication agent”, “lead arranger” or “bookrunner” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of the Lenders so identified as “syndication agent”, “lead arranger” or
“bookrunner” shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.


ARTICLE XI
 
MISCELLANEOUS
 
Section 11.1 Amendments, Waivers, Etc. (a) No amendment or waiver of any
provision of any Loan Document (other than the Fee Letter, the Control
Agreements and the L/C Reimbursement Agreements) and no consent to any departure
by any Loan Party therefrom shall be effective unless the same shall be in
writing and signed (1) in the case of an amendment, consent or waiver to cure
any ambiguity, omission, defect or inconsistency or granting a new Lien for the
benefit of the Secured Parties or extending an existing Lien over additional
property, by the Administrative Agent and the Borrower and any other Loan Party
directly affected thereby, (2) in the case of any other waiver or consent, by
the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and (3) in the case of any other amendment, by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower; provided, however, that no amendment, consent or
waiver described in clause (2) or (3) above shall, unless in writing and signed
by each Lender directly affected thereby (or by the Administrative Agent with
the consent of such Lender), in addition to any other Person the signature of
which is otherwise required pursuant to any Loan Document, do any of the
following: 
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC
87

--------------------------------------------------------------------------------


 
(i) waive any condition specified in Section 3.1, except any condition referring
to any other provision of any Loan Document;
 
(ii) increase the Commitment of such Lender or subject such Lender to any
additional obligation;
 
(iii) reduce (including through release, forgiveness, assignment or otherwise)
(A) the principal amount of, the interest rate on, or any obligation of the
Borrower to repay (whether or not on a fixed date), any outstanding Loan owing
to such Lender, (B) any fee or accrued interest payable to such Lender or (C) if
such Lender is a Revolving Credit Lender, any L/C Reimbursement Obligation or
any obligation of the Borrower to repay (whether or not on a fixed date) any L/C
Reimbursement Obligation; provided, however, that this clause (iii) does not
apply to (x) any change to any provision increasing any interest rate or fee
during the continuance of an Event of Default or to any payment of any such
increase or (y) any modification to any financial covenant set forth in
Article V or in any definition set forth therein or principally used therein;
 
(iv) waive or postpone any scheduled maturity date or other scheduled date fixed
for the payment, in whole or in part, of principal of or interest on any Loan or
fee owing to such Lender or for the reduction of such Lender’s Commitment;
provided, however, that this clause (iv) does not apply to any change to
mandatory prepayments, including those required under Section 2.8, or to the
application of any payment, including as set forth in Section 2.12;
 
(v) except as provided in Section 10.10, release all or substantially all of the
Collateral or any Guarantor from its guaranty of any Obligation of the
Borrower; 
 
(vi) reduce or increase the proportion of Lenders required for the Lenders (or
any subset thereof) to take any action hereunder or change the definition of the
terms “Required Lenders”, “Pro Rata Share” or “Pro Rata Outstandings”; or
 
(vii) amend Section 10.10 (Release of Collateral or Guarantor), Section 11.9
(Sharing of Payments) or this Section 11.1;
 
and provided, further, that (x)(A) any waiver of any payment applied pursuant to
Section 2.12(b) (Application of Mandatory Prepayments) to, and any modification
of the application of any such payment to, (1) the Term Loans shall require the
consent of the Required Term Loan Lenders and (2) the Revolving Loans shall
require the consent of the Required Revolving Credit Lenders, (B) any change to
the definition of the term “Required Term Loan Lender” shall require the consent
of the Required Term Loan Lenders and (C) any change to the definition of the
term “Required Revolving Credit Lender” shall require the consent of the
Required Revolving Credit Lenders, and (y) no amendment, waiver or consent shall
affect the rights or duties under any Loan Document of, or any payment to, the
Administrative Agent (or otherwise modify any provision of Article X or the
application thereof), the Swingline Lender, any L/C Issuer or any SPV that has
been granted an option pursuant to Section 11.2(f) unless in writing and signed
by the Administrative Agent, the Swingline Lender, such L/C Issuer or, as the
case may be, such SPV in addition to any signature otherwise required.
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC
88

--------------------------------------------------------------------------------


 
(b) Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances. No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.
 
Section 11.2 Assignments and Participations; Binding Effect. (a) Binding Effect.
This Agreement shall become effective when it shall have been executed by
Holdings, the Borrower and the Administrative Agent and when the Administrative
Agent shall have been notified by each Lender and L/C Issuer that such Lender or
L/C Issuer has executed it. Thereafter, it shall be binding upon and inure to
the benefit of, but only to the benefit of, Holdings, the Borrower (in each case
except for Article X), the Administrative Agent, each Lender and L/C Issuer and,
to the extent provided in Section 10.11, each other Indemnitee and Secured Party
and, in each case, their respective successors and permitted assigns. Except as
expressly provided in any Loan Document (including in Section 10.9), none of
Holdings, the Borrower, any L/C Issuer or the Administrative Agent shall have
the right to assign any rights or obligations hereunder or any interest herein.


(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign all or
a portion of its rights and obligations hereunder (including all or a portion of
its Commitments and its rights and obligations with respect to Loans and Letters
of Credit) to (i) any existing Lender, (ii) any Affiliate or Approved Fund of
any existing Lender or (iii) any other Person acceptable (which acceptance shall
not be unreasonably withheld or delayed) to the Administrative Agent and, as
long as no Event of Default is continuing, the Borrower; provided, however,
that (x) such Sales do not have to be ratable between the Facilities but must be
ratable among the obligations owing to and owed by such Lender with respect to a
Facility and (y) for each Facility, the aggregate outstanding principal amount
(determined as of the effective date of the applicable Assignment) of the Loans,
Commitments and L/C Obligations subject to any such Sale shall be an integral
multiple of $1,000,000, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
Facility or is made with the prior consent of the Borrower and the
Administrative Agent.
 
(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than assignments to an Affiliate or Approved Fund of a Lender or those
described in clause (e) or (f) below) shall execute and deliver to the
Administrative Agent (which shall keep a copy thereof) an Assignment, together
with any existing Note subject to such Sale (or any affidavit of loss therefor
reasonably acceptable to the Administrative Agent), any tax forms required to be
delivered pursuant to Section 2.17(g) and payment by the assignee of an
assignment fee in the amount of $3,500. Upon receipt of all the foregoing, and
conditioned upon such receipt and upon the Administrative Agent and, as long as
no Event of Default is continuing, the Borrower consenting to such Assignment
(which consent from the Borrower shall not be unreasonably withheld), from and
after the effective date specified in such Assignment, the Administrative Agent
shall record or cause to be recorded in the Register the information contained
in such Assignment.
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC
89

--------------------------------------------------------------------------------


 
(d) Effectiveness. Effective upon the entry of such record in the Register,
(i) such assignee shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto except that each Lender agrees to remain bound by Article X, Section 11.8
(Right of Setoff) and Section 11.9 (Sharing of Payments) to the extent provided
in Section 10.11 (Additional Secured Parties)).
 
(e) Grant of Security Interests. In addition to the other rights provided in
this Section 11.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to the Administrative Agent or (B) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Securities by notice to the Administrative Agent; provided, however, that no
such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.
 
(f) Participants and SPVs. In addition to the other rights provided in this
Section 11.2, each Lender may, (x) with notice to the Administrative Agent,
grant to an SPV the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(y) without notice to or consent from the Administrative Agent or the Borrower,
sell participations to one or more Persons in or to all or a portion of its
rights and obligations under the Loan Documents (including all its rights and
obligations with respect to the Term Loans, Revolving Loans and Letters of
Credit); provided, however, that, whether as a result of any term of any Loan
Document or of such grant or participation, (i) no such SPV or participant shall
have a commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Loan Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Sections 2.16 (Breakage Costs; Increased Costs; Capital Requirements) and 2.17
(Taxes), but only to the extent such participant or SPV delivers the tax forms
such Lender is required to collect pursuant to Section 2.17(g) and then only to
the extent of any amount to which such Lender would be entitled in the absence
of any such grant or participation and (B) each such SPV may receive other
payments that would otherwise be made to such Lender with respect to Loans
funded by such SPV to the extent provided in the applicable option agreement and
set forth in a notice provided to the Administrative Agent by such SPV and such
Lender, provided, however, that in no case (including pursuant to clause (A) or
(B) above) shall an SPV or participant have the right to enforce any of the
terms of any Loan Document, and (iii) the consent of such SPV or participant
shall not be required (either directly, as a restraint on such Lender’s ability
to consent hereunder or otherwise) for any amendments, waivers or consents with
respect to any Loan Document or to exercise or refrain from exercising any
powers or rights such Lender may have under or in respect of the Loan Documents
(including the right to enforce or direct enforcement of the Obligations),
except for those described in clauses (iii) and (iv) of Section 11.1(a) with
respect to amounts, or dates fixed for payment of amounts, to which such
participant or SPV would otherwise be entitled and, in the case of participants,
except for those described in Section 11.1(a)(v) (or amendments, consents and
waivers with respect to Section 10.10 to release all or substantially all of the
Collateral). No party hereto shall institute against any SPV grantee of an
option pursuant to this clause (f) any bankruptcy, reorganization, insolvency,
liquidation or similar proceeding, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper of such SPV;
provided, however, that each Lender having designated an SPV as such agrees to
indemnify each Indemnitee against any Liability that may be incurred by, or
asserted against, such Indemnitee as a result of failing to institute such
proceeding (including a failure to get reimbursed by such SPV for any such
Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC
90

--------------------------------------------------------------------------------


 
Section 11.3 Costs and Expenses. Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the reasonable request of any Secured Party, shall be at the expense of such
Loan Party, and no Secured Party shall be required under any Loan Document to
reimburse any Loan Party or Group Member therefor except as expressly provided
therein. In addition, the Borrower agrees to pay or reimburse upon demand (a)
the Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred by it or any of its Related Persons in connection with the
investigation, development, preparation, negotiation, syndication, execution,
interpretation or administration of, any modification of any term of or
termination of, any Loan Document, any commitment or proposal letter therefor,
any other document prepared in connection therewith or the consummation and
administration of any transaction contemplated therein, in each case including
the reasonable fees, charges and disbursements of one legal counsel to the
Administrative Agent or such Related Persons (and such local counsel as the
Administrative Agent may reasonably retain), reasonable fees, costs and expenses
incurred in connection with Intralinks® or any other E-System and allocated to
the Facilities by the Administrative Agent in its reasonable discretion and
reasonable fees, charges and disbursements of the auditors, appraisers, printers
and other of their Related Persons retained by or on behalf of any of them or
any of their Related Persons, (b) the Administrative Agent for all reasonable
costs and expenses incurred by it or any of its Related Persons in connection
with internal audit reviews, field examinations and Collateral examinations
required by the terms of this Agreement (which shall be reimbursed, in addition
to the reasonable out-of-pocket costs and expenses of such examiners, at the per
diem rate per individual charged by the Administrative Agent for its examiners)
and (c) each of the Administrative Agent, its Related Persons, and each Lender
and L/C Issuer for all reasonable costs and expenses incurred in connection with
(i) any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out”, (ii) the enforcement or preservation of
any right or remedy under any Loan Document, any Obligation, with respect to the
Collateral or any other related right or remedy or (iii) the commencement,
defense, conduct of, intervention in, or the taking of any other action with
respect to, any proceeding (including any bankruptcy or insolvency proceeding)
related to any Group Member, Loan Document or Obligation (or the response to and
preparation for any subpoena or request for document production relating
thereto), including reasonable fees and disbursements of counsel (including
reasonable allocated costs of internal counsel).
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC
91

--------------------------------------------------------------------------------


 
Section 11.4 Indemnities. (a) The Borrower agrees to indemnify, hold harmless
and defend the Administrative Agent, each Lender, each L/C Issuer, each Person
(other than the Borrower) party to a Secured Hedging Agreement, each Person that
each L/C Issuer causes to Issue Letters of Credit hereunder and each of their
respective Related Persons (each such Person being an “Indemnitee”) from and
against all Liabilities (including brokerage commissions, fees and other
compensation) that may be imposed on, incurred by or asserted against any such
Indemnitee in any matter relating to or arising out of, in connection with or as
a result of (i) any Loan Document, any Disclosure Document, any Obligation (or
the repayment thereof), any Letter of Credit, the use or intended use of the
proceeds of any Loan or the use of any Letter of Credit, or any securities
filing of, or with respect to, any Group Member, (ii) any commitment letter,
proposal letter or term sheet with any Person or any Contractual Obligation,
arrangement or understanding with any broker, finder or consultant, in each case
entered into by or on behalf of the Acquired Company, any Group Member or any
Affiliate of any of them in connection with any of the foregoing and any
Contractual Obligation entered into in connection with any E-Systems or other
Electronic Transmissions, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of Securities or creditors (and
including reasonable attorneys’ fees in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other
Requirement of Law or theory thereof, including common law, equity, contract,
tort or otherwise, or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that the Borrower shall not have any
liability under this Section 11.4 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted from the gross negligence or willful
misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non appealable judgment or order. Furthermore, each of
Holdings and the Borrower waives and agrees not to assert against any
Indemnitee, and shall cause each other Loan Party to waive and not assert
against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person.


(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Related Person or any actual, alleged or prospective damage
to property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Related
Person, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee in possession, the successor-in-interest to any
Related Person or the owner or operator of any property of any Related Person
through any foreclosure action, in each case except to the extent such
Environmental Liabilities (i) are incurred solely following foreclosure by any
Secured Party or following any Secured Party having become the
successor-in-interest to any Loan Party and (ii) are attributable solely to acts
of such Indemnitee.
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC
92

--------------------------------------------------------------------------------


 
Section 11.5 Survival. Any indemnification or other protection provided to any
Indemnitee pursuant to any Loan Document (including pursuant to Section 2.17
(Taxes), Section 2.16 (Breakage Costs; Increased Costs; Capital Requirements),
Article X (The Administrative Agent), Section 11.3 (Costs and Expenses),
Section 11.4 (Indemnities) or this Section 11.5) and all representations and
warranties made in any Loan Document shall (A) survive the termination of the
Commitments and the payment in full of other Obligations and (B) inure to the
benefit of any Person that at any time held a right thereunder (as an Indemnitee
or otherwise) and, thereafter, its successors and permitted assigns.


Section 11.6 Limitation of Liability for Certain Damages. In no event shall any
Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings). Each of Holdings and the Borrower hereby waives, releases
and agrees (and shall cause each other Loan Party to waive, release and agree)
not to sue upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.
 
Section 11.7 Lender-Creditor Relationship. The relationship between the Lenders,
the L/C Issuers and the Administrative Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of lender and creditor. No Secured
Party has any fiduciary relationship or duty to any Loan Party arising out of or
in connection with, and there is no agency, tenancy or joint venture
relationship between the Secured Parties and the Loan Parties by virtue of, any
Loan Document or any transaction contemplated therein.


Section 11.8 Right of Setoff. Each of the Administrative Agent, each Lender,
each L/C Issuer and each Affiliate (including each branch office thereof) of any
of them is hereby authorized, without notice or demand (each of which is hereby
waived by Holdings and the Borrower), at any time and from time to time during
the continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held and other Indebtedness, claims or other obligations at any time owing by
the Administrative Agent, such Lender, such L/C Issuer or any of their
respective Affiliates to or for the credit or the account of Holdings or the
Borrower against any Obligation of any Loan Party now or hereafter existing,
whether or not any demand was made under any Loan Document with respect to such
Obligation and even though such Obligation may be unmatured. Each of the
Administrative Agent, each Lender and each L/C Issuer agrees promptly to notify
the Borrower and the Administrative Agent after any such setoff and application
made by such Lender or its Affiliates; provided, however, that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights under this Section 11.8 are in addition to any other rights and
remedies (including other rights of setoff) that the Administrative Agent, the
Lenders and the L/C Issuers and their Affiliates and other Secured Parties may
have.
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC
93

--------------------------------------------------------------------------------


 
Section 11.9 Sharing of Payments, Etc. If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC) of Collateral) other than pursuant to Sections 2.16 (Breakage
Costs; Increased Costs; Capital Requirements), 2.17 (Taxes) and 2.18
(Substitution of Lenders) and such payment exceeds the amount such Lender would
have been entitled to receive if all payments had gone to, and been distributed
by, the Administrative Agent in accordance with the provisions of the Loan
Documents, such Lender shall purchase for cash from other Secured Parties such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Secured Parties to ensure such payment is applied as
though it had been received by the Administrative Agent and applied in
accordance with this Agreement (or, if such application would then be at the
discretion of the Borrower, applied to repay the Obligations in accordance
herewith); provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Lender or L/C Issuer in whole or in part, such purchase
shall be rescinded and the purchase price therefor shall be returned to such
Lender or L/C Issuer without interest and (b) such Lender shall, to the fullest
extent permitted by applicable Requirements of Law, be able to exercise all its
rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.


Section 11.10 Marshaling; Payments Set Aside. No Secured Party shall be under
any obligation to marshal any property in favor of any Loan Party or any other
party or against or in payment of any Obligation. To the extent that any Secured
Party receives a payment from the Borrower, from the proceeds of the Collateral,
from the exercise of its rights of setoff, any enforcement action or otherwise,
and such payment is subsequently, in whole or in part, invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.


Section 11.11 Notices. (a) Addresses. All notices, demands, requests, directions
and other communications required or expressly authorized to be made by this
Agreement shall, whether or not specified to be in writing but unless otherwise
expressly specified to be given by any other means, be given in writing and (i)
(A) if addressed to Holdings or the Borrower, to it c/o Duff & Phelps, LLC, 55
East 52nd Street, New York, NY 10055, Attention: Jacob L. Silverman, Tel: (212)
450-2880, Fax: (212) 450-2801, (B) if to the Administrative Agent or the
Swingline Lender, to General Electric Capital Corporation, 299 Park Avenue, New
York, NY 10171, Attention: Duff & Phelps, Account Officer, Tel: (646) 428-8000,
Fax: (646) 428-7297, with copies to: General Electric Capital Corporation, 299
Park Avenue, New York, NY 10171, Attention: Counsel; Global Sponsor Finance,
Tel: (646) 428-7221, Fax: (646) 428-7297; and King & Spalding LLP, 1185 Avenue
of the Americas, New York, New York 10036, Attention: Robert S. Finley, Tel:
(212) 556-2142, Fax: (212) 556-2222 and (C) otherwise to the party to be
notified at its address specified opposite its name on Schedule II or on the
signature page of any applicable Assignment, (ii) posted to Intralinks® (to the
extent such system is available and set up by or at the direction of the
Administrative Agent prior to posting) in an appropriate location by uploading
such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to (866) 545-6600 with an appropriate bar-coded
fax coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to the Administrative Agent prior to such
posting, (iii) posted to any other E-System set up by or at the direction of the
Administrative Agent in an appropriate location or (iv) addressed to such other
address as shall be notified in writing (A) in the case of the Borrower, the
Administrative Agent and the Swingline Lender, to the other parties hereto and
(B) in the case of all other parties, to the Borrower and the Administrative
Agent. Transmission by electronic mail (including E-Fax, even if transmitted to
the fax numbers set forth in clause (i) above) shall not be sufficient or
effective to transmit any such notice under this clause (a) unless such
transmission is an available means to post to any E-System.
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC
94

--------------------------------------------------------------------------------


 
(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service, (iii)
if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the date of
such posting in an appropriate location and the date access to such posting is
given to the recipient thereof in accordance with the standard procedures
applicable to such E-System; provided, however, that no communications to the
Administrative Agent pursuant to Article II or Article X shall be effective
until received by the Administrative Agent.
 
Section 11.12 Electronic Transmissions. (a) Authorization. Subject to the
provisions of Section 11.11(a), each of the Administrative Agent, the Borrower,
the Lenders, the L/C Issuers and each of their Related Persons is authorized
(but not required) to transmit, post or otherwise make or communicate, in its
sole discretion, Electronic Transmissions in connection with any Loan Document
and the transactions contemplated therein. Each of Holdings, the Borrower and
each Secured Party hereby acknowledges and agrees, and each of Holdings and the
Borrower shall cause each other Group Member to acknowledge and agree, that the
use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.


(b) Signatures. Subject to the provisions of Section 11.11(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Loan Party may rely and assume the authenticity thereof, (iii) each
such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.
 
(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 11.11 and this Section 11.12, separate terms
and conditions posted or referenced in such E-System and related Contractual
Obligations executed by Secured Parties and Group Members in connection with the
use of such E-System.
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC
95

--------------------------------------------------------------------------------


 
(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF ADMINISTRATIVE AGENT OR ANY OF ITS
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION, AND EACH DISCLAIMS ALL LIABILITY FOR ERRORS OR
OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC
COMMUNICATION, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS.  Each of Holdings, the Borrower and each Secured
Party agrees (and each of Holdings and the Borrower shall cause each other Loan
Party to agree) that the Administrative Agent has no responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.
 
Section 11.13 Governing Law. This Agreement, each other Loan Document that does
not expressly set forth its applicable law, and the rights and obligations of
the parties hereto and thereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.


Section 11.14 Jurisdiction. (a) Submission to Jurisdiction. Any legal action or
proceeding with respect to any Loan Document may be brought in the courts of the
State of New York located in the City of New York, Borough of Manhattan, or of
the United States of America for the Southern District of New York and, by
execution and delivery of this Agreement, each of Holdings and the Borrower
hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
(and, to the extent set forth in any other Loan Document, each other Loan Party)
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
jurisdictions.


(b) Service of Process. Each of Holdings and Borrower (and, to the extent set
forth in any other Loan Document, each other Loan Party) hereby irrevocably
waives personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of Borrower specified in Section 11.11 (and shall be effective when such
mailing shall be effective, as provided therein). Each of Holdings and the
Borrower (and, to the extent set forth in any other Loan Document, each other
Loan Party) agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.
 
(c) Non-Exclusive Jurisdiction. Nothing contained in this Section 11.14 shall
affect the right of the Administrative Agent or any Lender to serve process in
any other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Loan Party in any other
jurisdiction.
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC
96

--------------------------------------------------------------------------------


 
Section 11.15 Waiver of Jury Trial. Each party hereto hereby irrevocably waives
trial by jury in any suit, action or proceeding with respect to, or directly or
indirectly arising out of, under or in connection with, any Loan Document or the
transactions contemplated therein or related thereto (whether founded in
contract, tort or any other theory). Each party hereto (A) certifies that no
other party and no Related Person of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (B) acknowledges that it and the other
parties hereto have been induced to enter into the Loan Documents, as
applicable, by the mutual waivers and certifications in this Section 11.15.


Section 11.16 Severability. Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.


Section 11.17 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.


Section 11.18 Entire Agreement. The Loan Documents embody the entire agreement
of the parties and supersede all prior agreements and understandings relating to
the subject matter thereof and any prior letter of interest, commitment letter,
fee letter, confidentiality and similar agreements involving any Loan Party and
any of the Administrative Agent, any Lender or any L/C Issuer or any of their
respective Affiliates relating to a financing of substantially similar form,
purpose or effect. In the event of any conflict between the terms of this
Agreement and any other Loan Document, the terms of this Agreement shall govern
(unless such terms of such other Loan Documents are necessary to comply with
applicable Requirements of Law, in which case such terms shall govern to the
extent necessary to comply therewith).


Section 11.19 Use of Name. Each of Holdings and the Borrower agrees, and shall
cause each other Loan Party to agree, that it shall not, and none of its
Affiliates shall, issue any press release or other public disclosure (other than
any document filed with any Governmental Authority relating to a public offering
of the Securities of any Loan Party) using the name, logo or otherwise referring
to GE Capital or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which the Secured Parties are party without at least
2 Business Days’ prior notice to GE Capital and without the prior consent of GE
Capital except to the extent required to do so under applicable Requirements of
Law.


Section 11.20 Non-Public Information; Confidentiality. (a) Each Lender and
L/C Issuer acknowledges and agrees that it may receive material non-public
information hereunder concerning the Loan Parties and their Affiliates and
Securities and agrees to use such information in compliance with all relevant
policies, procedures and Contractual Obligations and applicable Requirements of
Laws (including United States federal and state security laws and regulations).
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC
97

--------------------------------------------------------------------------------


 
(b) Each Lender, L/C Issuer and the Administrative Agent agrees to use all
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Loan Party as confidential, except that such
information may be disclosed (i) with the Borrower’s consent, (ii) to Related
Persons of such Lender, L/C Issuer or the Administrative Agent, as the case may
be, or to any Person that any L/C Issuer causes to Issue Letters of Credit
hereunder, that are advised of the confidential nature of such information and
are instructed to keep such information confidential, (iii) to the extent such
information presently is or hereafter becomes available to such Lender, L/C
Issuer or the Administrative Agent, as the case may be, on a non-confidential
basis from a source other than any Loan Party, (iv) to the extent disclosure is
required by applicable Requirements of Law or other legal process or requested
or demanded by any Governmental Authority, (v) to the extent necessary or
customary for inclusion in league table measurements or in any tombstone or
other advertising materials (and the Loan Parties consent to the publication of
such tombstone or other advertising materials by the Administrative Agent, any
Lender, any L/C Issuer or any of their Related Persons), (vi) to the National
Association of Insurance Commissioners or any similar organization, any examiner
or any nationally recognized rating agency or otherwise to the extent consisting
of general portfolio information that does not identify borrowers, (vii) to
current or prospective assignees, SPVs that are grantees of any option described
in Section 11.2(f) or participants, direct or contractual counterparties to any
Hedging Agreement permitted hereunder and to their respective Related Persons,
in each case to the extent such assignees, SPVs, participants, counterparties or
Related Persons agree to be bound by the provisions of this Section 11.20 and
(viii) in connection with the exercise of any remedy under any Loan Document. In
the event of any conflict between the terms of this Section 11.20 and those of
any other Contractual Obligation entered into with any Loan Party (whether or
not a Loan Document), the terms of this Section 11.20 shall govern.
 
Section 11.21 Patriot Act Notice. Each Lender subject to the USA Patriot Act of
2001 (31 U.S.C. 5318 et seq.) hereby notifies the Borrower that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies the Borrower, including the name and address of the Borrower and
other information allowing such Lender to identify the Borrower in accordance
with such act.


[SIGNATURE PAGES FOLLOW]
 
CREDIT AGREEMENT
DUFF & PHELPS, LLC

98

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


DUFF & PHELPS, LLC
as Borrower
 
By:
/s/ Jacob Silverman
 
Name: Jacob Silverman
 
Title: Executive Vice President
   
DUFF & PHELPS ACQUISITIONS, LLC
as Holdings
   
By:
/s/ Jacob Silverman
 
Name: Jacob Silverman
 
Title: Executive Vice President


Amended and Restated Credit Agreement


--------------------------------------------------------------------------------


 
GENERAL ELECTRIC CAPITAL CORPORATION
as Administrative Agent, L/C Issuer, Swingline
Lender and Lender
 
By:
/s/ Michelle Handy
 
Name: Michelle Handy
 
Title: Duly authorized signatory

 
Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------



LASALLE BANK NATIONAL
ASSOCIATION, as Syndication Agent and a
Lender
 
By
/s/ Emily Eigel
 
Name: Emily Eigel
 
Title: Vice President

 
Amended and Restated Credit Agreement


--------------------------------------------------------------------------------



ING CAPITAL LLC, as a Lender
   
By
/s/ Lawrence P. Eyink
 
Name: Lawrence P. Eyink
 
Title: Director

 
Amended and Restated Credit Agreement


--------------------------------------------------------------------------------




SOVEREIGN BANK, as a Lender
   
By
/s/ Christine Gerula
 
Name: Christine Gerula
 
Title: Senior Vice President

 
Amended and Restated Credit Agreement


--------------------------------------------------------------------------------


 